Exhibit 10.54

 

EXECUTION COPY
Revolving Credit Facility CUSIP Number: 858120AE8
Term Facility CUSIP Number: 858120AF5

 

 

 

$1,450,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 14, 2014

 

Among

 

STEEL DYNAMICS, INC.
as Borrower

 

and
THE INITIAL LENDERS, INITIAL ISSUING BANKS AND
SWING LINE BANK NAMED OR DESCRIBED HEREIN
as Initial Lenders, Initial Issuing Banks and Swing Line Bank

 

and
PNC BANK, NATIONAL ASSOCIATION
as Collateral Agent

 

and
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

and
BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents

 

and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS LLC and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

and
JPMORGAN CHASE BANK, N.A.,
CITIZENS BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC. and
SUNTRUST BANK
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.

Certain Defined Terms

2

Section 1.02.

Computation of Time Periods; Other Definitional Provisions

39

Section 1.03.

Accounting Terms

40

Section 1.04.

Exchange Rates; Currency Equivalents

40

Section 1.05.

Additional Alternative Currencies

40

Section 1.06.

Change of Currency

41

Section 1.07.

Letter of Credit Amounts

42

 

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

 

 

Section 2.01.

The Advances and the Letters of Credit

42

Section 2.02.

Making the Advances

44

Section 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

48

Section 2.04.

Repayment of Advances

50

Section 2.05.

Termination or Reduction of the Commitments

52

Section 2.06.

Prepayments

53

Section 2.07.

Interest

55

Section 2.08.

Fees

55

Section 2.09.

Conversion and Continuation of Advances

57

Section 2.10.

Increased Costs, Etc.

58

Section 2.11.

Payments and Computations

59

Section 2.12.

Taxes

61

Section 2.13.

Sharing of Payments, Etc.

64

Section 2.14.

Use of Proceeds

64

Section 2.15.

Defaulting Lenders

65

Section 2.16.

Evidence of Debt

67

Section 2.17.

Increases in Credit Facilities

68

 

 

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS, LENDING AND

ISSUANCES OF LETTERS OF CREDIT

 

 

 

Section 3.01.

Conditions Precedent to Initial Extension of Credit

70

Section 3.02.

Conditions Precedent to Each Borrowing and Issuance and Renewal

74

Section 3.03.

Determinations Under Section 3.01

75

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Representations and Warranties of the Borrower

75

 

 

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

 

 

Section 5.01.

Affirmative Covenants

82

Section 5.02.

Negative Covenants

87

Section 5.03.

Reporting Requirements

96

Section 5.04.

Financial Covenants

99

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

 

 

Section 6.01.

Events of Default

100

Section 6.02.

Actions in Respect of the Letters of Credit upon Default

103

 

 

 

ARTICLE VII

 

THE AGENTS, ETC.

 

 

 

Section 7.01.

Authorization and Action

103

Section 7.02.

Reliance, Etc.

103

Section 7.03.

Bank of America, PNC Bank, Wells Fargo Bank, National Association and Affiliates

104

Section 7.04.

Lender Party Credit Decision

104

Section 7.05.

Indemnification

105

Section 7.06.

Successor Agents

106

Section 7.07.

The Joint Lead Arrangers, the Syndication Agents and the Documentation Agents

107

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

Section 8.01.

Amendments, Etc.

107

Section 8.02.

Notices, Etc.

108

Section 8.03.

No Waiver; Remedies

109

Section 8.04.

Costs and Expenses; Indemnification

109

Section 8.05.

Right of Set-off

111

Section 8.06.

Binding Effect

112

Section 8.07.

Assignments and Participations

112

Section 8.08.

Replacement of Lenders

115

 

ii

--------------------------------------------------------------------------------


 

Section 8.09.

Execution in Counterparts

116

Section 8.10.

No Liability of the Issuing Banks

117

Section 8.11.

Confidentiality

117

Section 8.12.

Release of Collateral

118

Section 8.13.

Jurisdiction, Etc.

120

Section 8.14.

Governing Law

120

Section 8.15.

Reallocation and Assignment of Existing Facilities

121

Section 8.16.

Effect of this Agreement

121

Section 8.17.

No Advisory or Fiduciary Responsibility

121

Section 8.18.

Patriot Act Notice

122

Section 8.19.

Amendment of the Security Agreement

122

Section 8.20.

Waiver of Jury Trial

122

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule A

-

Existing Letters of Credit

Schedule I

-

Commitments and Applicable Lending Offices

Schedule II

-

Subsidiary Guarantors

Schedule 4.01(a)

-

Loan Parties

Schedule 4.01(b)

-

Subsidiaries

Schedule 4.01(d)

-

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

-

Disclosed Litigation

Schedule 4.01(o)

-

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(q)

-

Open Years

Schedule 4.01(s)

-

Existing Debt

Schedule 4.01(t)

-

Surviving Debt

Schedule 4.01(u)

-

Liens

Schedule 4.01(v)

-

Investments

Schedule 4.01(w)

-

Intellectual Property

Schedule 8.19

-

Amendments to Security Agreement

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Term Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Security Agreement

Exhibit E

-

Form of Subsidiary Guaranty

Exhibit F

-

Form of Solvency Certificate

Exhibit G

-

Form of Opinion of Barrett & McNagny, LLC, Counsel to the Loan Parties

Exhibit H

-

Form of Compliance Certificate

Exhibit I

-

Form of Loan Party Acknowledgment

 

ANNEXES

 

Annex I

-

Replacement Security Agreement Schedules

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of November 14, 2014, among STEEL DYNAMICS, INC., an Indiana corporation (the
“Borrower”), the banks, financial institutions and other lenders listed on the
signature pages hereto as “Lenders” (the “Initial Lenders”), PNC BANK, NATIONAL
ASSOCIATION (“PNC Bank”) and BANK OF AMERICA, N.A. (“Bank of America”), as the
initial issuing banks (the “Initial Issuing Banks” and, together with the
Initial Lenders, the “Initial Lender Parties”), PNC Bank, as the Swing Line Bank
(as hereinafter defined), PNC Bank, as collateral agent (together with any
successor collateral agent appointed pursuant to Article VII, in such capacity,
the “Collateral Agent”), and PNC Bank, as administrative agent (together with
any successor administrative agent appointed pursuant to Article VII, in such
capacity, the “Administrative Agent” and, together with the Collateral Agent and
the Paying Agent (as defined herein), the “Agents”), for the Lender Parties (as
hereinafter defined), Bank of America and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo Bank”), as Syndication Agents, JPMORGAN CHASE BANK, N.A. (“JPM
Chase Bank”), CITIZENS BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC. and
SUNTRUST BANK, as Documentation Agents, and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED (“MLPFS”), PNC CAPITAL MARKETS LLC (“PNC Capital Markets”)
and WELLS FARGO SECURITIES, LLC (“Wells Fargo Securities”), as Joint Lead
Arrangers (in such capacity, the “Joint Lead Arrangers”) and Joint Bookrunners
(in such capacity, the “Joint Bookrunners”).

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower entered into that certain Amended and Restated Credit
Agreement, originally dated as of September 29, 2011, among the Borrower, PNC
Bank, as administrative agent and collateral agent, Bank of America and Wells
Fargo Bank, as syndication agents, MLPFS, PNC Capital Markets and Wells Fargo
Securities, as joint lead arrangers and joint bookrunners, Deutsche Bank
Securities Inc. and JPMorgan Chase Bank, as documentation agents, and the
lenders from time to time party thereto (such Amended and Restated Credit
Agreement, as amended by Amendment No. 1 thereto, dated as of January 11, 2012,
and as otherwise amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”), pursuant to which
the lenders thereunder (the “Existing Lenders”) were committed to make
extensions of credit to the Borrower on the terms and conditions set forth
therein in an aggregate principal amount of up to $1,375,000,000, including up
to $1,100,000,000 of revolving credit loans and $275,000,000 of term loans
(collectively, the “Existing Facilities”).

 

(2)           The Borrower desires to refinance, redenominate and/or rollover
the amounts outstanding under the Existing Facilities (the “Refinancing”), and
to increase the size of the revolving credit facility under the Existing Credit
Agreement.

 

(3)           In order to effect the Refinancing and to finance certain ongoing
working capital and general corporate needs of the Borrower and the Subsidiary
Guarantors, the Borrower desires, among other things, to extend the maturity of
the commitments to make revolving loans (and all outstanding revolving loans
made thereunder) in an aggregate principal amount of up to

 

1

--------------------------------------------------------------------------------


 

$1,200,000,000, to extend the outstanding term loan facility in an aggregate
principal amount of $250,000,000, and to obtain other credit extensions as set
forth herein.

 

(4)           In connection with the foregoing, the Borrower has requested that
the Existing Credit Agreement be amended and restated in its entirety to become
effective and binding on the Borrower pursuant to the terms hereof, and the
Lenders (including the Existing Lenders that are parties hereto) have agreed
(subject to the terms of this Agreement) to amend and restate the Existing
Credit Agreement in its entirety to read as set forth herein, and it has been
agreed by the parties hereto that (a) the commitments and loans which the
Existing Lenders that are parties hereto extended to the Borrower under the
Existing Credit Agreement and the commitments and loans of new Lenders that
become parties hereto shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement, and (b) to the extent
that commitments or loans outstanding under the Existing Credit Agreement are
not extended by the applicable Lenders holding such commitments under the
Existing Credit Agreement in connection with the Refinancing, such Obligations
shall be deemed to have been terminated and replaced with the new Revolving
Credit Commitments made under this Agreement, and prepaid with new Loans made
under this Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated, in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.             Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Advance” means, a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance or a Term Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Agent Parties” has the meaning specified in Section 8.02(c)(ii).

 

2

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified in the preamble hereof.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:  (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, and (ii) such Loan Party or
Subsidiary was the sole “Affected Party”; or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party party to such Hedge Agreement as the amount, if any,
by which (i) the present value of the future cash flows to be paid by such Loan
Party or Subsidiary exceeds (ii) the present value of the future cash flows to
be received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Francs, Canadian
Dollars, Australian Dollars and each other currency (other than Dollars) that is
approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Paying Agent or the Issuing Bank, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $250,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Annual Disposition Limit” has the meaning specified in Section 5.02(e)(iii).

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin” means,

 

(i) in respect of a Revolving Credit Advance, Swing Line Advance or a Letter of
Credit Advance, (a) prior to delivery of financial statements for the fiscal
quarter ending December 31, 2014 pursuant to Section 5.03(c), (x) 1.50% in the
case of Eurodollar Rate Advances and (y) 0.50% in the case of Base Rate Advances
and (b) thereafter, a percentage per annum determined by reference to the Total
Net Leverage Ratio as set forth below:

 

Total Net Leverage Ratio

 

Base Rate
Advances

 

Eurodollar Rate Advances

 

Level I

 

 

 

 

 

< 1.50:1.0

 

0

%

1.00

%

Level II

 

 

 

 

 

> 1.50:1.0, but < than 2.50:1.0

 

0.25

%

1.25

%

Level III

 

 

 

 

 

> 2.50:1.0, but < than 3.75:1.0

 

0.50

%

1.50

%

Level IV

 

 

 

 

 

> 3.75:1.0, but < than 4.50:1.0

 

0.75

%

1.75

%

Level V

 

 

 

 

 

> 4.50:1.0

 

1.00

%

2.00

%

 

(ii) in respect of a Term Advance, (a) prior to delivery of financial statements
for the fiscal quarter ending December 31, 2014 pursuant to Section 5.03(c),
(x) 1.50% in the case of Eurodollar Rate Advances and (y) 0.50% in the case of
Base Rate Advances and (b) thereafter, a percentage per annum determined by
reference to the Total Net Leverage Ratio as set forth below:

 

Total Net Leverage Ratio

 

Base Rate
Advances

 

Eurodollar Rate Advances

 

Level I

 

 

 

 

 

< 1.50:1.0

 

0

%

1.00

%

Level II

 

 

 

 

 

> 1.50:1.0, but < than 2.50:1.0

 

0.25

%

1.25

%

Level III

 

 

 

 

 

> 2.50:1.0, but < than 3.75:1.0

 

0.50

%

1.50

%

Level IV

 

 

 

 

 

> 3.75:1.0, but < than 4.50:1.0

 

0.75

%

1.75

%

Level V

 

 

 

 

 

> 4.50:1.0

 

1.00

%

2.00

%

 

The Applicable Margin for each Base Rate Advance and the Applicable Margin for
each Eurodollar Rate Advance shall be determined by reference to the ratio in
effect from time to time as reflected in the financial statements most recently
delivered pursuant to Section 5.03(b) or (c), as the case may be; provided,
however, that in any event, (a) no change in the Applicable Margin shall be
effective until three Business Days after the date on which the Paying Agent
receives the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may

 

4

--------------------------------------------------------------------------------


 

be, and a certificate of the Financial Officer of the Borrower demonstrating
such ratio, and (b) the Applicable Margin shall be at Level V for so long as the
Borrower has not submitted to the Paying Agent the information described in
clause (a) of this proviso as and when required under Section 5.03(b) or (c), as
the case may be.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Paying Agent or Issuing Bank,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility at
such time, (b) the Letter of Credit Facility, (i) any Issuing Bank and (ii) if
the other Revolving Credit Lenders have made Letter of Credit Advances pursuant
to Section 2.03(c) that are outstanding at such time, each such other Revolving
Credit Lender, (c) the Swing Line Facility, (i) the Swing Line Bank and (ii) if
the other Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Revolving
Credit Lender, and (d) the Term Facility, each Term Lender at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means, an assignment and assumption entered into by
a Lender Party and an Eligible Assignee, and (to the extent required) accepted
by the Paying Agent, in accordance with Section 8.07 and in substantially the
form of Exhibit C hereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Basket Amount” means, as at any date of determination, the sum of
(a) $300,000,000 plus (b) 50% of Consolidated Net Income of the Borrower for the
period commencing on January 1, 2014 and ending on the last day of the most
recently ended fiscal quarter plus (c) 100% of the aggregate net cash proceeds
received by the Borrower after the Closing Date from the issue or sale of Equity
Interests of the Borrower or any of its Subsidiaries.

 

“Bank of America” has the meaning specified in the recitals of parties to this
Agreement.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)                                 the Prime Rate;

 

5

--------------------------------------------------------------------------------


 

(b)                                 1/2 of 1.0% per annum above the Federal
Funds Rate; and

 

(c)                                  the Eurodollar Rate that would be payable
on such day for a Eurodollar Rate Advance with a one-month interest period plus
1.0%.

 

If for any reason the Paying Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate, including the inability or failure of the Paying Agent to
obtain sufficient quotations in accordance with the terms thereof, the Base Rate
shall be determined without regard to clause (b) of this definition, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate shall be effective on the effective date of such change.

 

“Base Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(i).  All Base Rate Advances shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means, the account of the Borrower maintained by the
Borrower with BMO Harris Bank, N.A., as confirmed in writing by the Borrower to
the Paying Agent, or such other account as the Borrower shall specify in writing
to the Paying Agent.

 

“Borrowing” means, a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing.

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in Pittsburgh, Pennsylvania and (i) if the applicable Business Day relates to
any Advance to which the Eurodollar Rate applies, such day must also be a day on
which dealings are carried on in the Relevant Interbank Market, (ii) with
respect to advances or payments of Advances or any other matters relating to
Advances denominated in an Alternative Currency, such day also shall be a day on
which dealings in deposits in the relevant Alternative Currency are carried on
in the Relevant Interbank Market, and (iii) with respect to advances or payments
of Advances denominated in an Alternative Currency other than the Euro or the
Canadian Dollar, such day shall also be a day on which all applicable banks into
which Advance proceeds may be deposited are open for business and foreign
exchange markets are open for business in the principal financial center of the
country of such currency and (iv) with respect to advances or payments of
Advances denominated in Euro such day shall be a TARGET Day.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capitalized Leases” means, all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means, any of the following, to the extent owned by the
Borrower or any of the Subsidiary Guarantors free and clear of all Liens other
than Liens created under the Collateral Documents having a maturity of not
greater than 400 days from the date of acquisition thereof unless otherwise
specified herein, and marketable for cash by the Borrower or

 

6

--------------------------------------------------------------------------------


 

such Subsidiary Guarantor in no more than 30 days:  (a) readily marketable
direct obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) certificates of
deposit of or, demand or time deposits with, any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion, (c) commercial paper in an
aggregate amount of no more than $15,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-2” (or the then equivalent grade) by Moody’s or
“A-2” (or the then equivalent grade) by S&P, (d) Investments, classified in
accordance with GAAP as current assets of the Borrower or any of its
Subsidiaries, in (i) money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
(ii) any 2a-7 regulated money market mutual fund that has the highest long-term
credit rating obtainable from either Moody’s or S&P, and (iii) any offshore
money market mutual fund that has the highest long-term credit rating obtainable
from either Moody’s or S&P, or (e) bankers’ acceptances maturing and being
liquidated in full within 270 days after the date of purchase and issued by any
Lender that has, at the time of issuance, a short-term credit rating of at least
A-1 from S&P and at least P-1 from Moody’s.

 

“CDOR Rate” has the meaning specified in the definition of “Eurodollar Rate.”

 

“CEA” means the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

“CERCLA” means, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means, the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following:  (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

7

--------------------------------------------------------------------------------


 

“Change of Control” means, the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Borrower (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Borrower; (b) individuals who on the Closing Date
constitute the board of directors of the Borrower (together with any new
directors whose election by the board of directors of the Borrower or whose
nomination by the board of directors of the Borrower for election by the
Borrower’s stockholders was approved by a vote of at least two-thirds of the
members of the board of directors of the Borrower then in office who either were
members of the board of directors of the Borrower on the Closing Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office; (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower or (d) any “Change of
Control” or “Change in Control” as defined in the Indentures or under any other
Debt permitted under this Agreement.

 

“Closing Date” means, the first date on which the conditions set forth in
Article III shall have been satisfied.

 

“Collateral” means, all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties which, for the
avoidance of doubt, shall include the Subject Property.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means, the Security Agreement and any other agreement
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

 

“Collateral Ratings Condition” means that, at the time of determination, the
Borrower has received and maintains (a) a corporate credit rating of at least
BBB- from S&P and a corporate family credit rating of at least Ba1 from Moody’s
(in each case, with no negative outlook or negative watch), or (b) a corporate
family credit rating of at least Baa3 from Moody’s and a corporate credit rating
of at least BB+ from S&P (in each case, with no negative outlook or negative
watch).

 

“Collateral Re-Pledge Date” means any date occurring during a Collateral
Suspension Period on which any of the following shall occur (a) the Borrower
shall receive either a corporate credit rating of BB or lower from S&P or a
corporate family credit rating of Ba2 or lower from Moody’s, (b) the Borrower
shall receive a corporate credit rating of no greater than BB+ from S&P and a
corporate family credit rating of no greater than Ba1 from Moody’s, (c) the
Borrower shall not receive any corporate credit rating from S&P or shall not
receive any

 

8

--------------------------------------------------------------------------------


 

corporate family credit rating from Moody’s, or (d) the Borrower shall have
notified the Administrative Agent that it wishes the Collateral Suspension
Period to cease on such date.

 

“Collateral Reinstatement Date” has the meaning specified in Section 8.12.

 

“Collateral Suspension Period” means a period of time commencing on any Optional
Release Date and ending immediately upon the occurrence of any Collateral
Re-Pledge Date.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Term Commitment.

 

“Commitment Fee” means (a) prior to delivery of financial statements for the
fiscal quarter ending December 31, 2014 pursuant to Section 5.03(c), 0.275% per
annum and (b) thereafter, a percentage per annum determined by reference to the
Total Net Leverage Ratio (the “Commitment Fee Percentage”) as set forth below:

 

Total Net Leverage Ratio

 

Commitment
Fee Percentage

 

Level I

 

 

 

< 1.50:1.0

 

0.225

%

Level II

 

 

 

> 1.50:1.0, but < than 2.50:1.0

 

0.250

%

Level III

 

 

 

> 2.50:1.0, but < than 3.75:1.0

 

0.275

%

Level IV

 

 

 

> 3.75:1.0, but < than 4.50:1.0

 

0.325

%

Level V

 

 

 

> 4.50:1.0

 

0.375

%

 

The Commitment Fee shall be determined by reference to the ratio in effect from
time to time as reflected in the financial statements most recently delivered
pursuant to Section 5.03(b) or (c), as the case may be; provided, however, that
in any event, (a) no change in the Commitment Fee shall be effective until three
Business Days after the date on which the Paying Agent receives the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and a certificate of the Financial Officer of the Borrower
demonstrating such ratio, and (b) the Commitment Fee shall be at Level V for so
long as the Borrower has not submitted to the Paying Agent the information
described in clause (a) of this proviso as and when required under
Section 5.03(b) or (c), as the case may be.

 

“Communications” has the meaning specified in Section 8.02(c)(ii).

 

“Confidential Information” has the meaning specified in Section 8.10.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, of any Person for any period, the net income or
loss of such Person for such period determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets less the sum of goodwill and other intangible assets, in each case
reflected on the Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of the most recently ended fiscal quarter of such Person for which
financial statements have been delivered to the Agent pursuant to Section 5.03,
determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date of determination, the Consolidated
stockholders’ equity (including redeemable non-controlling interests) of the
Borrower at such time, as determined on a Consolidated basis in accordance with
GAAP.

 

“Consolidated Secured Debt For Borrowed Money” means, as of any date of
determination, the Consolidated Debt For Borrowed Money of the Borrower and its
Subsidiaries which is secured by any Lien on any property or assets of the
Borrower or one or more of its Subsidiaries.

 

“Consolidated Total Capitalization” means, at any date of determination the sum
of (a) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries
as at such date of determination, and (b) Consolidated Net Worth as at such date
of determination.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement (other than Obligations to make
take-or-pay or similar payments pursuant to contracts entered into by such
Person in the ordinary course of business not inconsistent with the prior
practice of such Person) or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

10

--------------------------------------------------------------------------------


 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

“Covered Entity” means (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the Voting Interests
for the election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations of such Person and (j)
all indebtedness and other payment Obligations referred to in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debt-Cap Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries as
at such date of determination, to (b) Consolidated Total Capitalization of the
Borrower and its Subsidiaries as at such date of determination.

 

“Debt for Borrowed Money” of any Person means, without duplication, all items
described in clauses (a), (c), (e), (f) and, to the extent it supports an
obligation of the type described in any of clauses (a), (c), (e) and (f), any
item described in clause (i) or (j), in each case of the definition of “Debt”.

 

“Default” means, any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

“Default Termination Notice” has the meaning specified in Section 2.01(e).

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances or
participations in respect of Letters of Credit or Swing Line Advances, within
three Business Days of the date required to be funded by it hereunder, unless,
other than with respect to participations in respect of Letters of Credit or
Swing Line Advances, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund an Advance (other than a
participation in respect of Letters of Credit or Swing Line Advances) hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such notification or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
bankruptcy law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

 

“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Paying Agent or the Issuing Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollar” and “$” mean lawful money of the United States.

 

12

--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Paying Agent.

 

“EBITDA” means, for any period, the sum, determined on a Consolidated basis, of
(a) net income (or net loss) excluding any extraordinary, unusual or
nonrecurring gains and any extraordinary, unusual or nonrecurring losses
comprised of Non-Cash Charges, (b) interest expense, (c) income tax expense,
(d) depreciation expense, (e) amortization expense and (f) unrealized gains or
losses associated with financial instruments, in each case of the Borrower and
its Subsidiaries, determined in accordance with GAAP for such period (and, in
the case of clauses (b) through (f), to the extent deducted or added in
determining the net income described in clause (a)).

 

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

“Eligibility Date” means with respect to each Loan Party and each Swap, the date
on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

“Eligible Assignee” means, any commercial bank or financial institution
(including, without limitation any Approved Fund) as approved by the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing at the time of such assignment, by the Borrower (such
approvals not to be unreasonably withheld or delayed); provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof (it being agreed,
however, that if such written notice shall have been delivered by means of
electronic mail (pursuant to Section 8.02(b) hereof), then such notice shall be
confirmed by a telephone call to the specified contact set forth in
Section 8.02(a)); provided, however, that (a) neither any Loan Party nor any
Affiliate of a Loan Party shall qualify as an Eligible Assignee under this
definition and (b) no approval of the Administrative Agent or the Borrower shall
be required for assignments to Affiliates or Approved Funds of Lender Parties or
for assignments to Lenders.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the CEA and regulations promulgated thereunder.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

13

--------------------------------------------------------------------------------


 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Action” means, any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means, any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means, any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means, the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means, any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means, (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to

 

14

--------------------------------------------------------------------------------


 

terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 436(f) of the Internal Revenue Code; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurocurrency Liabilities” has the meaning specified in the definition of
“Eurodollar Rate Reserve Percentage.”

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Paying Agent.

 

“Eurodollar Rate” means (a) with respect to Dollar Advances to which the
Eurodollar Rate applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another commercially available source selected by the Administrative
Agent as an authorized information vendor for the purpose of displaying rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market from time to time (for purposes hereof, an “Alternate Source”),
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
Dollars for an amount comparable to the principal amount of such Advance and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.  The Eurodollar Rate with respect to Dollar
Advances may also be expressed by the following formula:

 

Eurodollar Rate

=

London interbank offered rate quoted by Bloomberg or appropriate successor as
shown on Bloomberg Page BBAM1

 

 

 

1.00 – Eurodollar Rate Reserve Percentage

 

 

15

--------------------------------------------------------------------------------


 

(b)           with respect to Advances denominated in an Alternative Currency
that is a currency to which a published Eurodollar Rate applies for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Alternative Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Alternative Currency for an amount comparable
to the principal amount of such Advance and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Eurodollar
Rate Reserve Percentage.  Such Eurodollar Rate may also be expressed by the
following formula:

 

Eurodollar Rate

=

London interbank offered rate quoted by Bloomberg or appropriate successor as
shown on Bloomberg Page BBAM1

 

 

 

1.00 – Eurodollar Rate Reserve Percentage

 

 

(c)           with respect to Advances denominated in Canadian Dollars for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the interest rate per annum (the “CDOR Rate”) as determined by
the Administrative Agent, equal to the arithmetic average rate applicable to
Canadian Dollar bankers’ acceptances (C$BAs) for the applicable Interest Period
appearing on the Bloomberg page BTMM CA, rounded to the nearest 1/100th of 1%
(with 0.005% being rounded up) per annum, at approximately 11:00 a.m. (Toronto,
Ontario time), two (2) Business Days prior to the commencement of such Interest
Period, or if such day is not a Business Day, then on the immediately preceding
Business Day, provided that if such rate does not appear on the Bloomberg page
BTMM CA on such day the CDOR Rate on such day shall be the rate for such period
applicable to Canadian Dollar bankers’ acceptances quoted by a bank listed in
Schedule I of the Bank Act (Canada), as selected by the Administrative Agent, as
of 11:00 a.m. Eastern Time on such day or, if such day is not a Business Day,
then on the immediately preceding Business Day, by (ii) a number equal to 1.00
minus the Eurodollar Rate Reserve Percentage.

 

(d)           with respect to Advances denominated in Australian Dollars for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the interest rate per annum equal to the Australian Bank Bill
Swap Bid Rate or the successor thereto as approved by the Administrative Agent
as published by

 

16

--------------------------------------------------------------------------------


 

Bloomberg (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent from time to time), rounded to the nearest 1/100th of 1%
(with 0.005% being rounded up) per annum at approximately 10:00 a.m., Sydney,
Australia time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Australian Dollars with a maturity
comparable to such Interest Period, by (ii) a number equal to 1.00 minus the
Eurodollar Rate Reserve Percentage.

 

The Eurodollar Rate shall be adjusted with respect to any Advance to which the
Eurodollar Rate applies that is outstanding on the effective date of any change
in the Eurodollar Rate Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Eurodollar
Rate as determined or adjusted in accordance herewith, which determination shall
be conclusive absent manifest error.  If the Eurodollar Rate as determined by
the Administrative Agent shall be less than zero, then such rate shall be deemed
zero for purposes of this Agreement.  The Eurodollar Rate for any Advances
denominated in an Alternative Currency shall be based upon the Eurodollar Rate
definition set forth in clause (b), (c) or (d) above that is applicable to the
currency in which such Advances are requested.

 

“Eurodollar Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means as of any day the maximum percentage
in effect on such day, (i) as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”); and (ii) to be maintained by a Lender as required
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Advances to which
a Eurodollar Rate applies.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Hedge Liability” means, with respect to each Loan Party, each of its
Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Loan Document that relates to such Swap Obligation is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Loan Party’s failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any other Loan Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal under the CEA, or any rule, regulations or order
of the CFTC, solely as a result of the failure by such Loan Party for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap, (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Hedge Liability but the grant of

 

17

--------------------------------------------------------------------------------


 

a security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

 

“Excluded Subsidiary” means each of Speedbird Aviation, LLC, an Indiana limited
liability company, Paragon Steel Enterprises LLC, an Indiana limited liability
company, STLD Holdings, Inc., an Indiana corporation, Dynamic Aviation LLC, an
Indiana limited liability company, OmniSource Athens, LLC, an Indiana limited
liability company, OmniSource LLC, an Indiana limited liability company, Steel
Ventures, Inc., a Delaware corporation, and Cohen & Green Salvage Co., Inc., a
North Carolina corporation, each of their respective direct and indirect
subsidiaries and each other Subsidiary of the Borrower designated by the
Borrower as an Excluded Subsidiary by written notice to the Joint Lead Arrangers
in accordance with Section 5.01(j) or Section 5.02(e)(iii); provided that, in
the event any Excluded Subsidiary guarantees any Debt of the Borrower or any
Subsidiary Guarantor (other than the Obligations set forth herein), then such
Subsidiary shall be required to execute and deliver a guaranty and a security
agreement supplement and all other necessary documents in accordance with
Section 5.01(j), and such Excluded Subsidiary shall be considered a Subsidiary
Guarantor (and cease to be an Excluded Subsidiary) for all purposes set forth
herein.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

“Existing Debt” means, the Debt of each Loan Party and its Subsidiaries
outstanding immediately before giving effect to the consummation of the
Transaction.

 

“Existing Facilities” has the meaning specified in the Preliminary Statements
hereto.

 

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

 

“Existing Letters of Credit” means the “Letters of Credit” issued pursuant to,
and as defined in, the terms of the Existing Credit Agreement, and listed on
Schedule A hereto.

 

“Existing Revolving Credit Lender” means each Person that was a “Revolving
Credit Lender” under, and as defined in, the Existing Credit Agreement
immediately prior to the occurrence of the Closing Date.

 

“Existing Revolving Credit Advance” means each “Revolving Credit Advance” made
under, and as defined in, the Existing Credit Agreement, and that remained
outstanding immediately prior to the occurrence of the Closing Date.

 

18

--------------------------------------------------------------------------------


 

“Existing Term Lender” means each Person that was a “Term Lender” under, and as
defined in, the Existing Credit Agreement immediately prior to the occurrence of
the Closing Date.

 

“Existing Term Advance” means each “Term Advance” made under, and as defined in,
the Existing Credit Agreement, and that remained outstanding immediately prior
to the occurrence of the Closing Date.

 

“Extraordinary Receipt” means, any cash received by or paid to or for the
account of any Person not in the ordinary course of business, consisting of
proceeds of insurance, condemnation awards (and payments in lieu thereof) and
indemnity payments, in each case, with respect to assets constituting
Collateral; provided, however, that an Extraordinary Receipt shall not include
cash receipts received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to inventory are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the inventory in respect of which such proceeds were received
in accordance with the terms of the Loan Documents, so long as such application
is made within 12 months after the occurrence of such damage or loss or (b) are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto.

 

“Facility” means, the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Facility or the Term Facility.

 

“Federal Funds Rate” means, for any day the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (for purposes of this definition, an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Rate for such day shall be
the “open” rate on the immediately preceding Business Day.  If and when the
Federal Funds Rate changes, the rate of interest with respect to any advance to
which the Federal Funds Rate applies will change automatically without notice to
the Borrower or any other Loan Party, effective on the date of any such change.

 

“Federal Funds Effective Rate” for any day means the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest 1/100
of 1%) announced by the Federal Reserve Bank of New York (or any successor) on
such day as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve

 

19

--------------------------------------------------------------------------------


 

Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate” as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

 

“Fee Letter” means each of the fee letters, dated on or prior to the date
hereof, made between or among any of the Administrative Agent, Joint Lead
Arrangers, the Initial Lender Affiliates of such Joint Lead Arrangers and the
Borrower, and entered into in respect of this Agreement and the Facilities.

 

“Financial Officer” means, any of the Chief Executive Officer, the Chief
Financial Officer, the Treasurer and the Assistant Secretary.

 

“Fiscal Year” means, a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Advances other than any portion as to which such
Defaulting Lender’s purchase obligation has been reallocated to other Lenders or
cash collateralized in accordance with the terms hereof, and (b) with respect to
the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of Swing Line
Advances other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“Funded Debt” of any Person means, Debt in respect of the Advances, in the case
of the Borrower, and all other Debt of such Person that by its terms matures
more than one year after the date of determination or matures within one year
from such date but is renewable or extendible, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of determination.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

20

--------------------------------------------------------------------------------


 

“Guaranties” means, collectively, each Subsidiary Guaranty entered into from
time to time.

 

“Guarantors” means, the Subsidiary Guarantors.

 

“Hazardous Materials” means, (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means, interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means, any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

 

“Immaterial Subsidiaries” means, all Subsidiaries identified by the Borrower as
such; provided that (i) the total aggregate value of assets of all such
Subsidiaries does not exceed 10.0% of Consolidated Net Tangible Assets of the
Borrower and its Subsidiaries (based on the Consolidated balance sheet of the
Borrower and its Subsidiaries), as of the last day of the Fiscal Year of the
Borrower most recently ended for which financial statements have been delivered
to the Lender Parties pursuant to Section 5.03(b), (ii) the aggregate EBITDA of
all such Subsidiaries does not exceed 10.0% of Consolidated EBITDA of the
Borrower and its Subsidiaries for the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Year of the Borrower most recently ended for
which financial statements have been delivered to the Lender Parties pursuant to
Section 5.03(b), based on the Consolidated financial statements of the Borrower
and its Subsidiaries, (iii) the aggregate value of assets of any such Subsidiary
does not exceed 2.50% of Consolidated Net Tangible Assets of the Borrower and
its Subsidiaries (based on the Consolidated balance sheet of the Borrower and
its Subsidiaries), as of the last day of the Fiscal Year of the Borrower most
recently ended for which financial statements have been delivered to the Lender
Parties pursuant to Section 5.03(b), and (iv) the Consolidated EBITDA of any
such Subsidiary and any of its respective Subsidiaries does not exceed 2.50% of
Consolidated EBITDA of the Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters ended on the last day of the Fiscal Year of the
Borrower most recently ended for which financial statements have been delivered
to the Lender Parties pursuant to Section 5.03(b), based on the Consolidated
financial statements of the Borrower and its Subsidiaries.

 

“Incremental Amount” means, at any time, an amount equal to the greater of
(a) the remaining Incremental Fixed Amount at such time, and (b) the maximum
aggregate principal amount such that, at the time of the incurrence of the
applicable Incremental Facility,

 

(i)            at all times other than during a Collateral Suspension Period,
the Secured Gross Leverage Ratio for the most recently ended Measurement Period
would not exceed 2.00:1.00 (determined on a Pro Forma Basis, (x) after giving
full effect to the incurrence of the requested Incremental Facility, and
(y) assuming for such purposes that all

 

21

--------------------------------------------------------------------------------


 

Revolving Credit Commitments under the Revolving Credit Facility, all
Incremental Revolving Credit Commitments under all previously incurred and
then-outstanding Incremental Revolving Credit Facilities, and all Incremental
Revolving Credit Commitments under the requested Incremental Revolving Facility
(if any), are fully drawn), or

 

(ii)           at all times during any Collateral Suspension Period, (A) the
Secured Gross Leverage Ratio for the most recently ended Measurement Period
would not exceed 2.00:1.00 (as determined on a Pro Forma Basis) and (B) the
requested Incremental Facility would not exceed the remaining maximum aggregate
amount of secured indebtedness that the Borrower is then permitted to incur
under the most restrictive of all of its then-outstanding series of Senior Notes
Documents or other Related Documents (determined, in each case, (x) after giving
full effect to the incurrence of the requested Incremental Facility,
(y) assuming for such purposes that all Revolving Credit Commitments under the
Revolving Credit Facility, all Incremental Revolving Credit Commitments under
all previously incurred and then-outstanding Incremental Revolving Credit
Facilities, and all Incremental Revolving Credit Commitments under the requested
Incremental Revolving Facility (if any), are fully drawn, and (z) further
assuming for such purposes that the Facilities, each previously incurred
then-outstanding Incremental Facilities and the requested Incremental Facility
all (1) constitute Secured Debt For Borrowed Money under this Agreement and
(2) constitute secured indebtedness (or “Indebtedness” secured by “Mortgages”)
for the purposes of any then-outstanding Senior Notes Documents or other Related
Documents.

 

“Incremental Assumption Agreement” means an “Incremental Assumption Agreement,”
in form and substance reasonably satisfactory to the Administrative Agent and
the Lead Arrangers, made among the Borrower, the Administrative Agent, each Lead
Arranger, and one or more Incremental Term Lenders and/or Incremental Revolving
Credit Lenders.

 

“Incremental Facility” has the meaning specified in Section 2.17.

 

“Incremental Facility Effective Date” has the meaning specified in Section 2.17.

 

“Incremental Fixed Amount” means, at any time, the excess, if any, of
(a) $750,000,000 minus (b) the total aggregate principal amount of all
Incremental Revolving Credit Commitments and Incremental Term Commitment made
under all Incremental Facilities established prior to such time pursuant to
Section 2.17 (including, without duplication, all Incremental Term Commitments
which were subsequently funded as Incremental Term Advances, all Incremental
Term Advances which were subsequently repaid and all Incremental Revolving
Credit Commitment which were subsequently terminated).

 

“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Credit Lender, as applicable.

 

“Incremental Revolving Credit Advances” means revolving credit advances made by
one or more Incremental Revolving Credit Lenders to the Borrower pursuant to
Section 2.01(e), and subject to the terms of Section 2.17.

 

22

--------------------------------------------------------------------------------


 

“Incremental Revolving Credit Commitment” means the commitment of any
Incremental Revolving Credit Lender, established pursuant to Section 2.17, to
make Incremental Revolving Credit Advances to the Borrowers.

 

“Incremental Revolving Credit Facility” has the meaning specified in
Section 2.17.

 

“Incremental Revolving Credit Lender” means any bank, financial institution or
other Person with an Incremental Revolving Credit Commitment or an outstanding
Incremental Revolving Credit Advance.

 

“Incremental Term Advances” means term loan advances made by one or more
Incremental Term Lenders to the Borrower pursuant to Section 2.01(e).

 

“Incremental Term Commitment” means the commitment of any Incremental Term
Lender, established pursuant to Section 2.17, to make Incremental Term Advances
to the Borrower.

 

“Incremental Term Facility” has the meaning specified in Section 2.17.

 

“Incremental Term Lender” means any bank, financial institution or other Person
with an Incremental Term Commitment or an outstanding Incremental Term Advance.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Indentures” means, each indenture governing the Senior Notes, as each such
indenture may be amended, supplemented or otherwise modified from time to time
in accordance herewith and therewith.

 

“Information Memorandum” means any confidential information memorandum used by
the Joint Lead Arrangers in connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means, the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Banks,” “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA to (b) interest payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money, in each case, of or by the
Borrower and its Subsidiaries during the four consecutive fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

23

--------------------------------------------------------------------------------


 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months (or twelve months if consented to by all Lenders), as
the Borrower may, upon notice received by the Paying Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, that, the duration of each Interest
Period with respect to a Eurodollar Rate Advance denominated in an Alternative
Currency shall be one month; provided, further, that:

 

(a)           the Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance under a Facility that ends after any principal
repayment installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

 

(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day;

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number
of months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

 

(e)           at any one time no more than ten different Interest Periods shall
be in effect.

 

“Internal Revenue Code” means, the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Inventory” means, all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” in any Person means, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division

 

24

--------------------------------------------------------------------------------


 

or business unit or a substantial part or all of the business of such Person,
any capital contribution to such Person or any other direct or indirect
investment in such Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (i) or (j) of the definition of
“Debt” in respect of such Person.

 

“ISP Rules” has the meaning specified in Section 8.14.

 

“Issuing Bank” means, each Initial Issuing Bank, any other financial institution
approved as an Issuing Bank by the Paying Agent and the Borrower, any Eligible
Assignee to which all or a portion of a Letter of Credit Commitment hereunder
has been assigned pursuant to Section 8.07 so long as such Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Paying Agent of its assumption of such
duties, for so long as such Initial Issuing Bank, financial institution or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment
and in any case with respect to the Existing Letters of Credit, PNC Bank and
Bank of America.

 

“Joinder Date” has the meaning specified in Section 5.01(j).

 

“Joint Lead Arrangers” has the meaning specified in the recitals of parties to
this Agreement.

 

“Joint Venture” means a business arrangement in which two or more Persons agree
to pool their resources for the purpose of accomplishing a specific project or
other business activity and may take the form of a corporation, limited
liability company, partnership, joint stock company, trust, unincorporated
association, joint venture or other entity.

 

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

 

“L/C Related Documents” has the meaning specified in Section 2.04(e)(ii).

 

“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any governmental body, foreign or domestic.

 

“Lender Party” means, any Lender, any Issuing Bank or the Swing Line Bank.

 

“Lenders” means, the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 or Section 2.17(c), in each case, for so long
as such Initial Lender or Person, as the case may be, shall be a party to this
Agreement.

 

“Letter of Credit Advance” means, an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

25

--------------------------------------------------------------------------------


 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
or a subsequent Issuing Bank has entered into an Assignment and Assumption, set
forth for each such Issuing Bank in the Register maintained by the Paying Agent
pursuant to Section 8.07(d) as such Issuing Bank’s “Letter of Credit
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $200,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

“Letters of Credit” means, collectively, (a) the letters of credit issued
pursuant to Section 2.01(c) hereof from time to time and (b) the Existing
Letters of Credit.

 

“Lien” means, any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means, (a) for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) the Fee
Letter among the Borrower, PNC Bank and PNC Capital Markets (other than for
purposes of Section 8.01 hereof), (vi) each Letter of Credit Agreement and
(vii) each Incremental Assumption Agreement (if any), and (b) for purposes of
the Guaranties and the Collateral Documents and for all other purposes other
than for purposes of this Agreement and the Notes, (i) this Agreement, (ii) the
Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) each Fee Letter,
(vi) each Letter of Credit Agreement, (vii) each Secured Hedge Agreement,
(viii) each Secured Cash Management Agreement and (ix) each Incremental
Assumption Agreement (if any), in each case as amended.

 

“Loan Party” means the Borrower or any Guarantor, and “Loan Parties” means,
collectively, the Borrower and all Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means, any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means, a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, (b) the rights and remedies of any Agent or any Lender Party under any
Loan Document, (c) the ability of any Loan Party to

 

26

--------------------------------------------------------------------------------


 

perform its Obligations under any Loan Document to which it is or is to be a
party or (d) the Transaction.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary;
provided, that in any event, all Guarantors shall be Material Subsidiaries.

 

“Measurement Period” means, as of each date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements are required to have been delivered pursuant to
Section 5.03(b) or 5.03(c).

 

“Mesabi Nugget” means, Mesabi Nugget Delaware, LLC, a Delaware limited liability
company, Mesabi Mining, LLC, an Indiana limited liability company and Mining
Resources, LLC, an Indiana limited liability company, or their respective
parents or Subsidiaries, including, without limitation, any Excluded Subsidiary,
involved directly or indirectly in the development, application and use of the
Itmk3 technology.

 

“Minority Equity Interest” means Equity Interests in a Person of less than 50%
of the total Equity Interests in such Person.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor rating agency.

 

“Multiemployer Plan” means, a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means (a) with respect to any Extraordinary Receipt, the
aggregate amount of cash and Cash Equivalents received in connection therewith
and (b) with respect to the incurrence or issuance of any Debt, the excess of
(x) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance of Debt less (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket fees and
expenses incurred the Borrower or its Subsidiaries in connection with such
incurrence or issuance of Debt to the extent such amounts were not deducted in
determining the amount referred to in clause (x).

 

“Net Debt For Borrowed Money” of any Person means (a)  Debt for Borrowed Money,
less (b) Unrestricted Cash in an amount not to exceed $500,000,000.

 

“Non-Cash Charges” means, with respect to the Borrower and its Subsidiaries, for
any period, the aggregate non-cash charges and expenses reducing net income of
the

 

27

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries for such period, all as determined on a
Consolidated basis (including, without limitation, non-cash charges for
unrealized derivative positions, inventory adjustments (lower of cost or market)
and grants of equity compensation); provided that “Non-Cash Charges” shall not
include any such charges that require an accrual of or a reserve for cash for
any future period.

 

“Non-Qualifying Party” means any Loan Party that fails for any reason to qualify
as an Eligible Contract Participant on the Effective Date of the applicable
Swap.(1)

 

“Note” means a Revolving Credit Note or a Term Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(c).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(c).

 

“NPL” means, the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f). 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.

 

“Open Year” has the meaning specified in Section 4.01(q)(ii).

 

“Optional Release Conditions” has the meaning specified in Section 8.12.

 

“Optional Release Date” has the meaning specified in Section 8.12.

 

--------------------------------------------------------------------------------

(1)  NTD:  The actual “Keepwell” provision is located in the Security Agreement
(as amended under Section 8.19 hereof), since it is the only document signed by
all Loan Parties.

 

28

--------------------------------------------------------------------------------


 

“Original Closing Date” means September 29, 2011.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 8.18.

 

“Paying Agent” means, PNC Bank, or any successor thereto in accordance with
Article VII.

 

“Paying Agent’s Account” means, the account of the Paying Agent maintained by
the Paying Agent at its offices in PNC Firstside Center, 500 First Avenue,
P7-PFSC-04-I, Pittsburgh, Pennsylvania 15219, as confirmed by the Paying Agent
in writing to the Lender Parties or such other account as the Paying Agent shall
specify in writing to the Lender Parties.

 

“PBGC” means, the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means, such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
or otherwise are contested in good faith and for which a bond shall have been
posted in the amount of such obligations and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate; and
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations.

 

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets the following conditions:  (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate economically
fair and reasonable to the Borrower and the Permitted Receivables Financing
Subsidiary, (b) all sales and/or contributions of Permitted Receivables
Financing Assets to the Permitted Receivables Financing Subsidiary shall be made
at fair market value and (c) the financing terms, covenants, termination events
and other provisions thereof shall be market terms for similar transactions and
shall be non-recourse with respect to the Borrower and its Subsidiaries but may
include Standard Securitization Undertakings; provided that a Responsible
Officer of the Borrower shall have provided a certificate to such effect to the
Administrative Agent at least five Business Days prior to the incurrence of such
Permitted Receivables Financing, together with a reasonably detailed description
of the material terms and conditions of such Permitted Receivables Financing or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
set out in the foregoing clauses (a) through (c), which certificate shall be
conclusive evidence that such terms and

 

29

--------------------------------------------------------------------------------


 

conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five Business Day period.

 

“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.

 

“Permitted Receivables Financing Subsidiary” means a wholly owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any Subsidiary of the
Borrower makes an Investment and to which the Borrower or any Subsidiary of the
Borrower transfers Permitted Receivables Financing Assets) that engages in no
activities other than in connection with the financing of Permitted Receivables
Financing Assets of the Borrower or its Subsidiaries, all proceeds thereof and
all rights (contingent and other), collateral and other assets relating thereto,
and any business or activities incidental or related to such business, and which
is designated by the board of directors of the Borrower or such other Person (as
provided below) as a Permitted Receivables Financing Subsidiary and (a) no
portion of the Debt or any other obligations (contingent or otherwise) of which
(i) is guaranteed by the Borrower or any other Subsidiary of the Borrower, other
than another Permitted Receivables Financing Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Debt) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower, other than another Permitted
Receivables Financing Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, other than another Permitted
Receivables Financing Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of the Borrower or any other
Subsidiary of the Borrower, other than another Permitted Receivables Financing
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms no less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower and (c) to which none of the Borrower or any other Subsidiary of
the Borrower, other than another Permitted Receivables Financing Subsidiary, has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.  Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

 

“Permitted Supplier Receivables Sale Program” means any supplier financing
arrangement or similar program (other than pursuant to a Permitted Receivables
Financing) entered into with customers of the Borrower or its Subsidiaries and
third party financial institutions purchasers, for the purpose of facilitating
the sale, by Borrower or its Subsidiaries, of accounts receivable owed by
customers of the Borrower or any Subsidiary and generated in the ordinary course
of the business of the Borrower or its Subsidiaries, so long as (a) no Default
or Event of Default has occurred and is continuing, or would result from such
sale of accounts

 

30

--------------------------------------------------------------------------------


 

receivable, (b) each such sale of accounts receivable is for cash which is paid
at the time of such sale, (c) each such account receivable sold is not past the
date for due payment thereunder, and (d) following such sale, other than
pursuant to those non-recourse exceptions which are customary in such accounts
receivable sales programs, (i) no purchaser or other third-party financial
institution shall have any recourse to the Borrower or any of its Subsidiaries
in connection with such sale (or other related arrangement), and (ii) neither
the Borrower nor any of its Subsidiaries shall guarantee any liabilities or
obligations with respect to such sale or other related arrangement (including,
without limitation, any guarantee, surety or other credit support for any of the
obligations owed by any customer of the Borrower or any of its Subsidiaries to
such third-party financial institution under any sale or other financing
arrangement).

 

“Person” means, an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means, a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Shares” has the meaning specified in the Security Agreement.

 

“PNC Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prime Rate” means, the rate publicly quoted from time to time by the
Administrative Agent.  The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Pro Forma Basis” means (a) with respect to the determination of the Borrower’s
compliance with the financial maintenance covenants as required pursuant to
Sections 5.04(a) and 5.04(b), that all Specified Transactions which occurred
during the Measurement Period ending on the date of determination for such
financial maintenance covenant compliance calculation shall be deemed to have
occurred on the first day of such Measurement Period; and (b) with respect to
the determination of the Borrower’s compliance with any financial covenant or
financial ratio test (other than compliance with the financial maintenance
covenants as required pursuant to Section 5.04(a) or 5.04(b)), that (i) all
Specified Transactions which occurred during the most recently ended Measurement
Period shall be

 

31

--------------------------------------------------------------------------------


 

deemed to have occurred on the first day of such Measurement Period, and
(ii) the specific transaction with respect to which such compliance is required
to be determined (the “Subject Transaction”) shall be deemed to have occurred on
the first day of the most recently ended Measurement Period (including the
incurrence of Debt to finance (in whole or in part) the Subject Transaction (if
any), and where the Subject Transaction is an incurrence of Debt, the
substantially concurrent application of funds resulting from such incurrence;
provided, that to the extent that any calculation of Net Debt for Borrowed Money
is used in determining pro forma compliance with a Total Net Leverage Ratio test
where the Subject Transaction is the incurrence of Debt, then solely for the
purpose of such determination, none of the proceeds of such incurrence of Debt
shall be included in “Unrestricted Cash” when determining the “Net Debt for
Borrowed Money.”

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

 

“Process Agent” has the meaning specified in Section 8.13.

 

“Qualified ECP Loan Party” means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

“Receivables” means, all Receivables referred to in Section 1(c) of the Security
Agreement.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Permitted Receivables Financing Subsidiary (in the case of a transfer by
the Borrower or any of its Subsidiaries) or (b) any other Person (in the case of
a transfer by a Permitted Receivables Financing Subsidiary), or a Permitted
Receivables Financing Subsidiary may grant a security interest in, any Permitted
Receivables Financing Assets of the Borrower or any of its Subsidiaries.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

32

--------------------------------------------------------------------------------


 

“Refinancing” has the meaning specified in the Preliminary Statements.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation U” means, Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means, (i) the Senior Notes Debt Documents, and (ii) any
other indentures, note purchase agreements, credit agreements or similar
documents governing issuances of Debt in excess of $20,000,000 permitted under
the Credit Agreement (other than intercompany Debt) to which the Borrower or any
Subsidiary may become party following the date hereof which contain restrictions
on the activities of the Borrower or any Loan Party.

 

“Relevant Interbank Market” means, (a) in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and (b) in
relation to any other currencies, the applicable offshore interbank market. 
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Alternative Currencies in accordance with the terms hereof.

 

“Reportable Compliance Event” means any event whereby any Covered Entity shall
(a)  become a Sanctioned Person, (b) be charged by indictment, criminal
complaint or similar charging instrument, arraigned, or custodially detained in
connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or (c) have knowledge of facts or circumstances that would
reasonably be expected to cause such Covered Entity to believe that it is
reasonably likely that any aspect of its operations is in actual or probable
violation of any Anti-Terrorism Law.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (C) the
Unused Revolving Credit Commitment of such Lender at such time.  For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments, except to the extent a Revolving Credit Lender is
a Defaulting Lender.

 

“Responsible Officer” means, any officer of any Loan Party or any of its
Subsidiaries, as designated in the incumbency certificate delivered on the
Closing Date pursuant to Section 3.01(a)(viii) (as may be supplemented from time
to time).

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

33

--------------------------------------------------------------------------------


 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurodollar Rate Advance denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate
Advance denominated in an Alternative Currency pursuant to Section 2.09, and
(iii) such additional dates as the Paying Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency and monthly thereafter, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Paying Agent or any Issuing Bank
shall determine or the Required Lenders shall require.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Borrowing” means, a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions or joinder agreements, set
forth for such Lender in the Register maintained by the Paying Agent pursuant to
Section 8.07(d) as such Lender’s “Revolving Credit Commitment,” as such amount
may be reduced at or prior to such time pursuant to Section 2.05 or increased
pursuant to Section 2.17.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended, endorsed, extended or
otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Financial Services LLC (a subsidiary of The
McGraw-Hill Companies, Inc.) or any successor rating agency.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

34

--------------------------------------------------------------------------------


 

“Secured Cash Management Agreement” means, any cash management agreement,
deposit maintenance agreement, credit card services agreement (provided that the
aggregate amount of Debt owing under such credit card services agreements does
not exceed $50 million) or similar agreement between any Loan Party and a bank
which is a Lender Party or an Affiliate of a Lender Party.

 

“Secured Gross Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Secured Debt For Borrowed Money of the Borrower and its
Subsidiaries as at such date of determination, to (y) Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, and the
immediately preceding three fiscal quarters.

 

“Secured Hedge Agreement” means, any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means, the Agents, the Lender Parties, the banks that are
party to any Secured Cash Management Agreement and the Hedge Banks.

 

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of September 29, 2011, made by the Borrower and the other Loan Parties
party thereto from time to time, for the benefit of the Collateral Agent, as
amended as of the date hereof pursuant to Section 8.19 hereof and as otherwise
amended from time to time.

 

“Senior Notes” means, the Borrower’s (a) 61/8% senior notes due 2019, (b) 75/8%
senior notes due 2020, (c) 5.125% senior notes due 2021, (d) 63/8% senior notes
due 2022, (e) 51/4 % senior notes due 2023, and (f) 5.500% senior notes due
2024.

 

“Senior Notes Debt Documents” means, the Indentures and any and all other
agreements, documents, indentures and instruments pursuant to which the Senior
Notes are issued, in each case as amended, to the extent permitted under the
Loan Documents.

 

“Single Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person

 

35

--------------------------------------------------------------------------------


 

is not engaged in a business or transaction, and is not about to engage in a
business or transaction, for which such Person’s property would constitute an
unreasonably small capital.  For purposes of determining whether a Loan Party is
Solvent, the amount of contingent liabilities at any time of such Loan Party
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability of such Loan Party.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Transaction” means any acquisition or disposition of an asset,
business or subsidiary by the Borrower or any Subsidiary of the Borrower, in
each case only to the extent that such acquisition or disposition has the effect
of increasing or decreasing the Borrower’s Consolidated Net Income by at least
$2,500,000 when such acquisition or disposition is given full Pro Forma Effect
for the most recently completed Measurement Period, assuming that such
acquisition or disposition had occurred on the first day of such Measurement
Period.

 

“Spot Rate” for a currency means the rate determined by the Paying Agent or any
Issuing Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Paying Agent
or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Paying Agent or such Issuing Bank if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Issuing Bank
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Standard Securitization Undertakings” means reasonable and customary
representations, warranties, covenants and indemnities entered into by the
Borrower or any Subsidiary of the Borrower in connection with a Permitted
Receivables Financing.

 

“Standby Letter of Credit” means, any Letter of Credit issued under the Letter
of Credit Facility, other than a Trade Letter of Credit.

 

“Sterling”  means the lawful currency of the United Kingdom.

 

“Subject Property” means, all property and assets acquired after the Closing
Date that are or are intended to be Collateral, including, without limitation,
all inventory, accounts receivable and related documents and related general
intangibles.

 

“Subsidiary” of any Person means, any corporation, partnership, Joint Venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any

 

36

--------------------------------------------------------------------------------


 

contingency), (b) the interest in the capital or profits of such partnership,
Joint Venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, however, there shall
be excluded, in any event, from this definition of Subsidiary, other than for
purposes of (i) the preparation and delivery of financial statements as required
under this Agreement, and (ii) the calculation of and compliance with financial
tests and covenants as set forth in this Agreement, the Excluded Subsidiaries.

 

“Subsidiary Guarantors” means, the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that elects to
execute and deliver a guaranty pursuant to Section 5.01(j).

 

“Subsidiary Guaranty” means that certain Amended and Restated Subsidiary
Guaranty, dated as of September 29, 2011, made by the Subsidiary Guarantors from
time to time party thereto in favor of the Administrative Agent, as amended from
time to time.

 

“Surviving Debt” means, the Senior Notes and the other Debt of each Loan Party
and its Subsidiaries outstanding immediately before and after giving effect to
the Transaction and listed on Schedule 4.01(t).

 

“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Secured Hedge
Agreement.

 

“Swing Line Advance” means, an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

 

“Swing Line Bank” means, initially, PNC Bank, and thereafter each Person that
shall become the Swing Line Bank hereunder pursuant to Section 8.07.

 

“Swing Line Borrowing” means, a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Facility” has the meaning specified in Section 2.01(b).

 

“Swing Line Reserve” has the meaning specified in Section 2.02(b)(i).

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

37

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payment in Euro.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” means the advances made pursuant to Section 2.01(d).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

 

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d) as such Lender’s “Term
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.05 or increased pursuant to Section 2.17.

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

 

“Term Lender” means any Lender that has a Term Commitment or is owed a Term
Advance.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advances
made by such Lender, as amended, endorsed, extended or otherwise modified from
time to time.

 

“Termination Date” means (x) in respect of the Revolving Credit Facility, the
earlier of (a) the date of termination in whole of the Revolving Credit
Commitments, and the Letter of Credit Commitment, pursuant to Section 2.05 or
6.01 and (b) November 14, 2019; (y) in the case of the Term Facility, the
earlier of (a) the date on which the Term Commitments are terminated and
advances are declared due and payable pursuant to Section 6.01 and
(b) November 14, 2019; and (z) with respect to each Incremental Facility, if
any, the date specified as such in the applicable Incremental Assumption
Agreement.

 

“Total Net Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Net Debt For Borrowed Money of the Borrower and its
Subsidiaries as at such date of determination to (y) Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, and the
immediately preceding three fiscal quarters.

 

“Trade Letter of Credit” means, any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

 

38

--------------------------------------------------------------------------------


 

“Transaction” means, the Refinancing and the other transactions contemplated by
the Transaction Documents.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents (other than clause (ii) of the definition thereof).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the “UCC” shall mean the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

 

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that would not appear as “restricted” on a Consolidated balance
sheet of the Borrower and its Subsidiaries.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the Dollar Equivalent of the aggregate principal amount
of all Revolving Credit Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the Dollar Equivalent of the aggregate Available
Amount of all Letters of Credit outstanding at such time, (B) the Dollar
Equivalent of the aggregate principal amount of all Letter of Credit Advances
made by the Issuing Banks pursuant to Section 2.03(c) and outstanding at such
time, (C) the Swing Line Reserve at such time and (D) any Swing Line Advances
made pursuant to Section 2.02(b)(ii) at such time.

 

“Voting Interests” means, shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means, a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.             Computation of Time Periods; Other Definitional
Provisions.  In this Agreement and the other Loan Documents in the computation
of periods of time from a

 

39

--------------------------------------------------------------------------------


 

specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” 
References in the Loan Documents to any agreement or contract “as amended” shall
mean and be a reference to such agreement or contract as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

Section 1.03.             Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(g) (“GAAP”).

 

Section 1.04.             Exchange Rates; Currency Equivalents.  (a)  The Paying
Agent or an Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Borrowings and outstanding amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Paying Agent or
an Issuing Bank, as applicable.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Advance or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Rate Advance or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Paying Agent or an Issuing Bank, as the case may be.

 

Section 1.05.             Additional Alternative Currencies.

 

(a)           The Borrower may from time to time request that Eurodollar Rate
Advances be made and/or Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Alternative Currency;” provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurodollar Rate Advances,
such request shall be subject to the approval of the Paying Agent and each of
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the Paying
Agent and the applicable Issuing Bank.

 

(b)           Any such request shall be made to the Paying Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Borrowing (or such
other time or date as may be agreed by the Paying Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable Issuing Bank, in
its or their sole discretion).  In the case of any

 

40

--------------------------------------------------------------------------------


 

such request pertaining to Eurodollar Rate Advances, the Paying Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Paying Agent shall promptly notify the
applicable Issuing Bank thereof.  Each Lender (in the case of any such request
pertaining to Eurodollar Rate Advances) or Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Paying Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurodollar Rate Advances
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)           Any failure by a Lender or Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or Issuing Bank, as the
case may be, to permit Eurodollar Rate Advances to be made or Letters of Credit
to be issued in such requested currency.  If the Paying Agent and all the
Lenders consent to making Eurodollar Rate Advances in such requested currency,
the Paying Agent shall so notify the Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Eurodollar Rate Advances; and if the Paying Agent and
applicable Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Paying Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Paying Agent shall promptly so
notify the Borrower.

 

Section 1.06.             Change of Currency.  (a)  Each obligation of the
Borrowers to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption (in accordance with the EMU Legislation).  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Paying Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Paying Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

41

--------------------------------------------------------------------------------


 

Section 1.07.             Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any letter of credit application and any related
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

 

Section 2.01.             The Advances and the Letters of Credit.

 

(a)           The Revolving Credit Advances.  Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Closing Date until the
Termination Date (i) in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time, (ii) in an aggregate
amount for all revolving Credit Advances outstanding at any one time not to
exceed an amount equal to (A) the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders, minus (B) the aggregate Swing Line Advances, minus
(C) the aggregate Available Amount of all outstanding Letters of Credit, in each
case at such time and (iii) in an aggregate amount for all Revolving Credit
Advances denominated in an Alternative Currency outstanding at any one time not
to exceed, together with the aggregate amount of the Dollar Equivalent of all
Letters of Credit and Letter of Credit Advances denominated in an Alternative
Currency that are outstanding at such time, the Alternative Currency Sublimit. 
Each Revolving Credit Borrowing shall be in an aggregate amount equal to the
Dollar Equivalent of $5,000,000 or an integral multiple equal to the Dollar
Equivalent of $1,000,000 in excess thereof (other than a Borrowing the proceeds
of which shall be used solely to repay or prepay in full outstanding Swing Line
Advances or outstanding Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments.  Within the limits of
each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).  For the
avoidance of doubt, on the Closing Date each Revolving Credit Lender that is
also an Existing Revolving Credit Lender may fund all or a portion of its
respective Closing Date Revolving Credit Advance hereunder through the cashless
exchange of its Existing Revolving Credit Advances for a new Revolving Credit
Advance hereunder, up to the full amount of such new Revolving Credit Advance.

 

(b)           The Swing Line Advances.  Subject to other arrangements as
referred to in Section 2.02(b)(i), the Borrower may request the Swing Line Bank
to make, and the Swing Line Bank may, if in its sole discretion it elects to do
so, make, on the terms and conditions hereinafter set forth, Swing Line Advances
to the Borrower in Dollars from time to time on any

 

42

--------------------------------------------------------------------------------


 

Business Day during the period from the Closing Date until the Termination Date
(i) in an aggregate amount for all Swing Line Advances not to exceed at any time
outstanding $60,000,000 (the “Swing Line Facility”) and (ii) if made pursuant to
Section 2.02(b)(i), in an amount not at any time exceeding the amount of the
then applicable Swing Line Reserve.  No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance. 
Each Swing Line Borrowing shall be in a minimum amount of no less than $100,000
and in multiples of $100,000 in excess thereof, and shall be made as a Base Rate
Advance.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, so long as the Swing Line Bank, in its sole
discretion, elects to make Swing Line Advances, the Borrower may borrow under
this Section 2.01(b), repay pursuant to Section 2.04(d) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(b).

 

(c)           The Letters of Credit.  Each Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit for the
account of the Borrower from time to time on any Business Day during the period
from the Closing Date until the date that is 60 days before the Termination
Date, in an aggregate Available Amount (i) for each such Letter of Credit,
together with all other outstanding Letters of Credit not to exceed at any time
the Letter of Credit Facility at such time, (ii) for each such Letter of Credit
not to exceed at any time the lesser of (x) such Issuing Bank’s Letter of Credit
Commitment at such time and (y) the Unused Revolving Credit Commitments of the
Revolving Credit Lenders at such time and (iii) for each such Letter of Credit
denominated in an Alternative Currency not to exceed, together with all other
outstanding Letters of Credit, Letter of Credit Advances and Revolving Credit
Advances denominated in an Alternative Currency, the Alternative Currency
Sublimit.  It is understood and agreed that the Existing Letters of Credit shall
be deemed to be Letters of Credit issued hereunder for all purposes under this
Agreement and the Loan Documents.  No Letter of Credit shall have an expiration
date (including all rights of the Borrower or the beneficiary to require
renewal) later than the earlier of 60 days before the Termination Date and
(A) in the case of a Standby Letter of Credit, one year (constituting 365 days
or 366 days, as the case may be) after the date of issuance thereof, but may by
its terms be renewable annually upon notice (a “Notice of Renewal”) given to the
Issuing Bank and the Paying Agent on or prior to any date for notice of renewal
set forth in such Letter of Credit but in any event at least ten Business Days
prior to the date of the proposed renewal of such Standby Letter of Credit and
upon fulfillment of the applicable conditions set forth in Article III unless
such Issuing Bank has notified the Borrower (with a copy to the Paying Agent) on
or prior to the date for notice of termination set forth in such Letter of
Credit but in any event at least ten Business Days prior to the then effective
expiration date of its election not to renew such Standby Letter of Credit (a
“Notice of Termination”; it being understood and agreed that an Issuing Bank
shall not be entitled to issue a Notice of Termination with respect to such a
renewal unless (i) the conditions precedent to the issuance of Letters of Credit
set forth in Section 3.02 shall not have been fulfilled or waived in accordance
herewith, or (ii) a Default shall have occurred and be continuing, or
(iii) pursuant to such renewal the effective expiration date of such Letter of
Credit would occur after the Termination Date, or (iv) such Issuing Bank shall
have procured a replacement Issuing Bank) and (B) in the case of a Trade Letter
of Credit, 60 days after the date of issuance thereof; provided that the terms
of each Standby Letter of Credit that is renewable annually shall (x) require
the Issuing Bank that issued such Standby Letter of Credit to give the
beneficiary named in such Standby Letter of Credit notice of any Notice of
Termination, (y) permit such beneficiary, upon receipt of such notice, to draw
under

 

43

--------------------------------------------------------------------------------


 

such Standby Letter of Credit prior to the date such Standby Letter of Credit
otherwise would have been automatically renewed and (z) not, unless otherwise
agreed by the Issuing Bank, permit the expiration date (after giving effect to
any renewal) of such Standby Letter of Credit in any event to be extended to a
date later than 60 days before the Termination Date.  If either a Notice of
Renewal is not given by the Borrower or a Notice of Termination is given by the
relevant Issuing Bank pursuant to the immediately preceding sentence, such
Standby Letter of Credit shall expire on the date on which it otherwise would
have been renewed; provided, however, that even in the absence of receipt of a
Notice of Renewal the relevant Issuing Bank may in its discretion, unless
instructed to the contrary by the Paying Agent or the Borrower, deem that a
Notice of Renewal had been timely delivered and in such case, a Notice of
Renewal shall be deemed to have been so delivered for all purposes under this
Agreement.  Each Standby Letter of Credit shall contain a provision authorizing
the Issuing Bank thereunder to deliver to the beneficiary of such Letter of
Credit, upon the occurrence and during the continuance of an Event of Default, a
notice (a “Default Termination Notice”) terminating such Letter of Credit and
giving such beneficiary 15 days to draw such Letter of Credit.  Within the
limits of the Letter of Credit Facility, and subject to the limits referred to
above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(c), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(c).

 

(d)           The Term Advances.  Each Term Lender severally agrees, on the
terms and conditions hereinafter set forth, to make a single advance to the
Borrower on the Closing Date in an amount not to exceed such Lender’s Term
Commitment at such time (provided, that each Term Lender that is also an
Existing Term Lender may fund all or a portion of its respective Term Advance
hereunder through the cashless exchange of its Existing Term Advances for a new
Term Advance hereunder, up to the full amount of such new Term Advance).  The
Term Borrowing shall consist of Term Advances made simultaneously by the Term
Lenders ratably according to their Term Commitments.  Amounts borrowed under
this Section 2.01(d) and repaid or prepaid may not be reborrowed.

 

(e)           Incremental Advances.  Each Incremental Lender having an
Incremental Term Commitment or an Incremental Revolving Credit Commitment, as
the case may be, agrees, on the terms and conditions set forth in Section 2.17
of this Agreement and in the applicable Incremental Assumption Agreement, to
make Incremental Term Advances to the Borrower and/or Incremental Revolving
Credit Advances to the Borrower, in an aggregate principal amount not to exceed
its applicable Incremental Term Commitment or Incremental Revolving Credit
Commitment, as the case may be.

 

Section 2.02.             Making the Advances.

 

(a)           Except as otherwise provided in Section 2.02(b) or 2.03, each
Borrowing shall be made on notice, given not later than 12:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Eurodollar Rate Advances in Dollars, on
the fourth Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing denominated in an Alternative Currency, or on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Paying Agent, which shall give to each Appropriate Lender

 

44

--------------------------------------------------------------------------------


 

prompt notice thereof by facsimile.  Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be in writing or by telephone, confirmed immediately in
writing or facsimile, in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Facility under which such
Borrowing is to be made, (iii) Type of Advances comprising such Borrowing,
(iv) aggregate amount of such Borrowing (expressed in Dollars), (v) currency of
such proposed Borrowing and (vi) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance.  Each
Appropriate Lender shall, before (A) 12:00 P.M. (New York City time) on the date
of such Borrowing, in the case of a Borrowing consisting of Eurodollar Rate
Advances or (B) 3:00 P.M. (New York City time) on the date of such Borrowing, in
the case of a Borrowing consisting of Base Rate Advances, make available for the
account of its Applicable Lending Office to the Paying Agent at the Paying Agent
Account, in same day funds, such Lender’s ratable portion of such Borrowing in
accordance with the respective Commitments under the applicable Facility of such
Lender and the other Appropriate Lenders.  After the Paying Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Paying Agent will make such funds available to the Borrower by
crediting the Borrower’s Account; provided, however, that, in the case of any
Revolving Credit Borrowing, the Paying Agent shall first make a portion of such
funds equal to the aggregate principal amount of any Swing Line Advances and
Letter of Credit Advances made by the Swing Line Bank or any Issuing Bank, as
the case may be, and by any other Revolving Credit Lender and outstanding on the
date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Bank or such Issuing
Bank, as the case may be, and such other Revolving Credit Lenders for repayment
of such Swing Line Advances and Letter of Credit Advances.  Notwithstanding the
foregoing, in no event shall the Swing Line Bank be required to fund any Swing
Line Advance if any Revolving Lender is at that time a Defaulting Lender, unless
the Swing Line Bank has entered into arrangements with the Borrower or such
Defaulting Lender, including, without limitation, the delivery of cash
collateral, or the reallocation of such Defaulting Lender’s purchase obligation,
in each case in a manner that is in form and substance satisfactory to such
Swing Line Bank, to eliminate such Swing Line Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iii)) with respect to
the Defaulting Lender arising from either the Swing Line Advance then proposed
to be funded or that Swing Line Advance and all other Swing Line Advances as to
which the Swing Line Bank has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

(b)           (i)  Swing Line Borrowings may be made either upon notice as set
forth in Section 2.02(b)(ii) below or pursuant to this Section 2.02(b)(i) on a
daily basis under mechanics mutually agreed to by the Borrower and the Swing
Line Bank, subject in any case to the fulfillment of the applicable conditions
precedent set forth in Article III hereof.  The Swing Line Reserve at any time
shall be the amount most recently established by the Borrower by written notice
to the Paying Agent confirmed in writing by the Swing Line Bank as the maximum
aggregate principal amount of Swing Line Borrowings to be permitted to be
outstanding at any one time (the “Swing Line Reserve”).  Swing Line Advances
made pursuant to this Section 2.02(b)(i) shall be made without any requirement
for a prior written or telephonic request given to the Paying Agent.  The Swing
Line Bank will notify the Paying Agent, on a monthly basis, of any Swing Line
Advances so made.  The Swing Line Bank shall not at any time permit the
aggregate outstanding amount of the Swing Line Advances to exceed the then
applicable amount of the Swing Line Reserve.

 

45

--------------------------------------------------------------------------------


 

(ii)           Each Swing Line Borrowing, if not made in accordance with
Section 2.02(b)(i) above, shall be made on notice, given not later than
3:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing,
by the Borrower to the Swing Line Bank and the Paying Agent.  Each such notice
of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be in
writing or by telephone, confirmed immediately in writing, or facsimile,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing).  If, in its
sole discretion, it elects to make the requested Swing Line Advance, the Swing
Line Bank will make the amount thereof available to the Paying Agent at the
Paying Agent Account, in same day funds.  After the Paying Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Paying Agent will make such funds available to the Borrower by
crediting the Borrower’s Account.

 

(iii)          Upon written demand by the Swing Line Bank, with a copy of such
demand to the Paying Agent, each other Revolving Credit Lender shall purchase
from the Swing Line Bank, and the Swing Line Bank shall sell and assign to each
such other Revolving Credit Lender, such other Lender’s Pro Rata Share of such
outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Paying Agent
for the account of the Swing Line Bank, by deposit to the Paying Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Lender.  The
Borrower hereby agrees to each such sale and assignment, and all parties hereto
acknowledge and agree that the obligations of such other Revolving Credit
Lenders to purchase outstanding Swing Line Advances is absolute and
unconditional under all circumstances, and shall be enforceable notwithstanding
the occurrence of any Default or Event of Default, the termination of the
Revolving Credit Commitments or any other circumstances.  Each Revolving Credit
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance on (i) the Business Day on which demand therefor is made by the Swing
Line Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time.  Upon any such assignment by the Swing Line Bank to any other Revolving
Credit Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, the Loan Documents or any Loan Party.  If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such Swing Line Advance available to the Paying Agent, or if the Swing Line Bank
must disgorge or return any amounts paid by the Borrower in respect thereof,
such Revolving Credit Lender agrees to pay to the Paying Agent for the account
of the Swing Line Bank forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Swing Line Bank until the
date such amount is paid to the Paying Agent, at the Base Rate.  If such Lender
shall pay to the Paying Agent such amount for the account of the Swing Line Bank
on any Business Day, such amount so paid in respect

 

46

--------------------------------------------------------------------------------


 

of principal shall constitute a Swing Line Advance made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Advance made by the Swing Line Bank shall be reduced by
such amount on such Business Day.

 

(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Revolving Credit
Advances and Term Advances may not be outstanding as part of more than ten
separate Borrowings.

 

(d)           Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower.  In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

 

(e)           Unless the Paying Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Paying Agent such Lender’s ratable portion of such Borrowing, the Paying
Agent may assume that such Lender has made such portion available to the Paying
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Paying Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such ratable portion available to
the Paying Agent, such Lender and the Borrower severally agree to repay or pay
to the Paying Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid or paid to the Paying Agent,
at (i) in the case of the Borrower, the interest rate applicable at such time
under Section 2.07 to Advances comprising such Borrowing and (ii) in the case of
such Lender, at the greater of the Federal Funds Effective Rate and a rate
determined by the Paying Agent in accordance with banking industry rules on
interbank compensation.  If such Lender shall pay to the Paying Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

 

(f)            The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

47

--------------------------------------------------------------------------------


 

Section 2.03.                                        Issuance of and Drawings
and Reimbursement Under Letters of Credit.

 

(a)                                 Request for Issuance.  Each Letter of Credit
shall be issued upon notice, given not later than 11:00 A.M. (New York City
time) on the fifth Business Day prior to the date of the proposed issuance of
such Letter of Credit, by the Borrower to any Issuing Bank, which shall give to
the Paying Agent and each Revolving Credit Lender prompt notice thereof in
writing or by facsimile.  Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be in writing or by telephone, confirmed immediately
in writing, or facsimile, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency
(which shall be Dollars or an Alternative Currency) of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If (x) the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion and (y) it has not received notice of objection to such
issuance from Lenders holding at least a majority of the Revolving Credit
Commitments, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 8.02 or as otherwise agreed with
the Borrower in connection with such issuance; provided that no Issuing Bank
shall be required to issue any Letter of Credit if any Lender is at that time a
Defaulting Lender, unless the Issuing Bank has entered into arrangements with
the Borrower and/or such Defaulting Lender, including, without limitation, the
delivery of cash collateral, or the reallocation of such Defaulting Lender’s
purchase obligation, in each case in a manner that is in form and substance
satisfactory to such Issuing Bank, to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iii)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Advances as to which the Issuing Bank has actual or potential Fronting Exposure,
as it may elect in its sole discretion.  In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

 

(b)                                 Letter of Credit Reports.  Each Issuing Bank
shall furnish (i) to the Paying Agent on or about the first Business Day of each
week a written report summarizing issuance and expiration dates of Letters of
Credit issued by such Issuing Bank during the previous week and drawings during
such week under all Letters of Credit, (ii) to each Revolving Credit Lender on
or about the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by such Issuing Bank
during the preceding month and drawings during such month under all such Letters
of Credit and (iii) to the Paying Agent and each Revolving Credit Lender on or
about the first Business Day of each calendar quarter a written report setting
forth the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.

 

(c)                                  Drawing and Reimbursement.  Upon receipt
from the beneficiary of any Letter of Credit of any notice of drawing under such
Letter of Credit, the Issuing Bank shall notify the Borrower and the Paying
Agent thereof.  In the case of a Letter of Credit denominated

 

48

--------------------------------------------------------------------------------


 

in an Alternative Currency, the Borrower shall reimburse the Issuing Bank in
such Alternative Currency, unless (A) the Issuing Bank (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the Issuing Bank promptly following receipt of the
notice of drawing that the Borrower will reimburse the Issuing Bank in Dollars. 
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the Issuing Bank shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the Business
Day following the date of any payment by the Issuing Bank under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the Issuing Bank under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the Issuing Bank through the Paying Agent in an amount equal to the
amount of such drawing and in the applicable currency.  If the Borrower fails to
so reimburse the Issuing Bank by such time, the Paying Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Pro Rata Share thereof.  In such
event, the Borrower shall be deemed to have requested and the Issuing Bank shall
deemed to have made a Letter of Credit Advance to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in this Agreement for the principal amount of Base Rate
Advances, but subject to the amount of the unutilized portion of the Commitments
and the conditions set forth in Section 3.02 (other than the delivery of a
Notice of Borrowing).  Any notice given by the Issuing Bank or the Paying Agent
pursuant to this Section 2.03(c) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

Upon any notice by any Issuing Bank to the Lenders pursuant to the foregoing
paragraph, each Revolving Credit Lender shall purchase from such Issuing Bank,
and such Issuing Bank shall sell and assign to each such Revolving Credit
Lender, such Lender’s Pro Rata Share of such outstanding Letter of Credit
Advance as of the date of such purchase, by making available for the account of
its Applicable Lending Office to the Paying Agent for the account of such
Issuing Bank, by deposit to the Paying Agent’s Account, in same day funds, an
amount in Dollars equal to the portion of the outstanding principal amount of
such Letter of Credit Advance to be purchased by such Lender; provided that no
Lender shall have any obligation to make any such purchase in respect of a
drawing under any Letter of Credit that occurs following the Termination Date. 
Promptly after receipt thereof, the Paying Agent shall transfer such funds in
Dollars to such Issuing Bank.  The Borrower hereby agrees to each such sale and
assignment, and all parties hereto acknowledge and agree that the obligations of
such other Revolving Credit Lenders to purchase outstanding Letter of Credit
Advances is absolute and unconditional under all circumstances, and shall be
enforceable notwithstanding the occurrence of any Default or Event of Default,
the termination of the Revolving Credit Commitments or any other circumstances. 
Each Revolving Credit Lender agrees to purchase its Pro Rata Share of an
outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the applicable Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time.  Upon any such

 

49

--------------------------------------------------------------------------------


 

assignment by an Issuing Bank to any Revolving Credit Lender of a portion of a
Letter of Credit Advance, such Issuing Bank represents and warrants to such
other Lender that such Issuing Bank is the legal and beneficial owner of such
interest being assigned by it, free and clear of any liens, but makes no other
representation or warranty and assumes no responsibility with respect to such
Letter of Credit Advance, the Loan Documents or any Loan Party.  If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such Letter of Credit Advance available to the Paying Agent, or if an Issuing
Bank must disgorge or return any amounts paid by the Borrower in respect
thereof, such Revolving Credit Lender agrees to pay to the Paying Agent for the
account of such Issuing Bank forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Paying Agent, at the Federal Funds
Rate for its account or the account of such Issuing Bank, as applicable.  If
such Lender shall pay to the Paying Agent such amount for the account of such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance denominated in Dollars made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Letter of Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day.

 

(d)                                 Failure to Make Letter of Credit Advances. 
The failure of any Lender to make the Letter of Credit Advance to be made by it
on the date specified in Section 2.03(c) shall not relieve any other Lender of
its obligation hereunder to make its Letter of Credit Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.

 

(e)                                  Cash Collateral.  No later than 30 days
prior to the Termination Date, in the event that any Letter of Credit has an
expiration date later than the Termination Date, the Borrower shall deposit an
amount equal to 100% of the Available Amount of all such Letters of Credit into
the L/C Cash Collateral Account.

 

Section 2.04.                                        Repayment of Advances.

 

(a)                                 Revolving Credit Advances.  The Borrower
shall repay to the Paying Agent for the ratable account of the Revolving Credit
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

 

(b)                                 Swing Line Advances.  The Borrower shall
repay to the Paying Agent for the account of the Swing Line Bank and each other
Revolving Credit Lender that has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made by each of them on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing) and the Termination Date.

 

(c)                                  Letter of Credit Advances.

 

(i)                                     The Borrower shall repay to the Paying
Agent for the account of each Issuing Bank and each other Revolving Credit
Lender that has made a Letter of

 

50

--------------------------------------------------------------------------------


 

Credit Advance on the earlier of demand and the Termination Date the outstanding
principal amount of each Letter of Credit Advance made by each of them.

 

(ii)                                  The Obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit, and the obligations of Revolving Credit
Lenders to reimburse any Issuing Bank for Letter of Credit Advances not
reimbursed by the Borrower, shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:

 

(A)                               any lack of validity or enforceability of any
Loan Document, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

(B)                               any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations of the
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

(C)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(D)                               any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(E)                                payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit;

 

(F)                                 any exchange, release or non-perfection of
any Collateral or other collateral, or any release or amendment or waiver of or
consent to departure from the Guaranties or any other guarantee, for all or any
of the Obligations of the Borrower in respect of the L/C Related Documents; or

 

(G)                               any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor.

 

(d)                                 Term Advances.  The Borrower shall repay to
the Paying Agent for the ratable account of the Term Lenders, the aggregate
outstanding principal amount of the Term

 

51

--------------------------------------------------------------------------------


 

Advances on the following dates in an amount equal to the percentage set forth
below for such date of the aggregate outstanding principal amount of the Term
Advance as of the date of the initial Term Borrowing (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.06):

 

Date

 

Percentage

 

March 31, 2015

 

1.250

%

June 30, 2015

 

1.250

%

September 30, 2015

 

1.250

%

December 31, 2015

 

1.250

%

March 31, 2016

 

1.250

%

June 30, 2016

 

1.250

%

September 30, 2016

 

1.250

%

December 31, 2016

 

1.250

%

March 31, 2017

 

1.250

%

June 30, 2017

 

1.250

%

September 30, 2017

 

1.250

%

December 31, 2017

 

1.250

%

March 31, 2018

 

1.250

%

June 30, 2018

 

1.250

%

September 30, 2018

 

1.250

%

December 31, 2018

 

1.250

%

March 31, 2019

 

1.250

%

June 30, 2019

 

1.250

%

September 30, 2019

 

1.250

%

November 14, 2019

 

Remaining Balance

 

 

Section 2.05.                                        Termination or Reduction of
the Commitments.

 

(a)                                 Optional.  The Borrower may, upon at least
five Business Days’ notice to the Paying Agent, terminate in whole or reduce in
part the unused portions of the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Appropriate Lenders in accordance with their Commitments with respect to
such Facility.

 

(b)                                 Mandatory.

 

(i)                                     The Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount,

 

52

--------------------------------------------------------------------------------


 

if any, by which the amount of the Letter of Credit Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

 

(ii)                                  The Swing Line Facility shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Swing Line Facility exceeds the Revolving Credit Facility after giving effect to
such reduction of the Revolving Credit Facility.

 

(iii)                               On the Closing Date, after giving effect to
the Term Borrowing, the aggregate Term Commitments of the Term Lenders shall be
automatically and permanently terminated.

 

Section 2.06.                                        Prepayments.

 

(a)                                 Optional.  The Borrower may, upon notice not
later than 1:00 P.M. (New York City time) at least one Business Day in advance
in the case of Base Rate Advances, and not later than 1:00 P.M. (New York City
time) at least three Business Days in advance in the case of Eurodollar Rate
Advances and four Business Days in advance (or five Business Days in advance, in
the case of prepayment of Advances denominated in Special Notice Currencies) in
the case of Eurodollar Rate Advances denominated in Alternative Currencies, in
each case to the Paying Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the aggregate principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) if any prepayment of a Eurodollar Rate Advance is made on a date
other than the last day of an Interest Period for such Advance, the Borrower
shall also pay any amounts owing pursuant to Section 8.04(c).  Each such
prepayment shall be applied, at the option of the Borrower either (i) to the
Revolving Credit Facility or (ii) to the Swing Line Advances or (iii) to the
Letter of Credit Advances or (iv) to the Term Facility or (v) to any Incremental
Facility.  Notwithstanding the foregoing, prepayment of Swing Line Advances held
by the Swing Line Bank shall not require any prior notice.

 

(b)                                 Mandatory.

 

(i)                                     The Borrower shall, on the date of
receipt of the Net Cash Proceeds of any single Extraordinary Receipt in an
amount of $1,000,000 or more (or any single series of related and substantially
contemporaneous Extraordinary Receipts, in an aggregate amount of $1,000,000 or
more), by the Borrower or any of its Subsidiaries, prepay an aggregate principal
amount of the Advances comprising part of the same Borrowings and deposit an
amount in the L/C Cash Collateral Account in accordance with clause (v) below in
an amount equal to the amount of such Net Cash Proceeds.  Each such prepayment
shall be applied first to the Term Facility along with any then-outstanding
Incremental Term Facilities, on a pro rata basis among the Term Facility and
each such Incremental Term Facility, in each case, ratably across all remaining
principal repayment installments of each, and second, on a pro rata basis, to

 

53

--------------------------------------------------------------------------------


 

the Revolving Credit Facility and any then-outstanding Incremental Revolving
Credit Facilities as set forth in clause (v) below.

 

(ii)                                  The Borrower shall, on each Business Day,
prepay an aggregate principal amount of the Revolving Credit Advances comprising
part of the same Borrowings, the Letter of Credit Advances and the Swing Line
Advances and deposit an amount in the L/C Cash Collateral Account in accordance
with clause (v) below in an amount equal to the amount by which (A) the sum of
the aggregate principal amount of (x) the Revolving Credit Advances, (y) the
Letter of Credit Advances and (z) the Swing Line Advances then outstanding plus
the aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the Revolving Credit Facility on such Business Day.

 

(iii)                               The Borrower shall, on each Business Day,
pay to the Paying Agent for deposit in the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the L/C Cash Collateral
Account to equal the amount by which the aggregate Available Amount of all
Letters of Credit then outstanding exceeds the Letter of Credit Facility on such
Business Day.

 

(iv)                              [Reserved].

 

(v)                                 Prepayments of the Revolving Credit Facility
made pursuant to clause (i), (ii), or (iii) above shall be first applied to
prepay Letter of Credit Advances then outstanding until such Advances are paid
in full, second applied to prepay Swing Line Advances then outstanding until
such Advances are paid in full, third applied to prepay Revolving Credit
Advances then outstanding comprising part of the same Borrowings until such
Advances are paid in full and fourth deposited in the L/C Cash Collateral
Account to cash collateralize 100% of the Available Amount of the Letters of
Credit then outstanding; and, in the case of prepayments of the Revolving Credit
Facility required pursuant to clause (i), (ii), or (iii) above, the amount
remaining (if any) after the prepayment in full of the Advances then outstanding
and the 100% cash collateralization of the aggregate Available Amount of Letters
of Credit then outstanding may be retained by the Borrower.  Upon the drawing of
any Letter of Credit for which funds are on deposit in the L/C Cash Collateral
Account (including following the Termination Date), such funds shall be applied
to reimburse the Issuing Banks or Revolving Credit Lenders, as applicable.

 

(vi)                              If the Paying Agent notifies the Borrower at
any time that the outstanding amount of all Revolving Credit Advances, Letters
of Credit and Letter of Credit Advances denominated in Alternative Currencies at
such time exceeds the Alternative Currency Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall prepay
Revolving Credit Advances or Letter of Credit Advances in an aggregate amount
sufficient to reduce such outstanding amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

 

(vii)                           All prepayments under this subsection (b) shall
be made together with accrued interest to the date of such prepayment on the
principal amount prepaid.

 

54

--------------------------------------------------------------------------------


 

Section 2.07.                                        Interest.

 

(a)                                 Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from and including the date of such Advance until (but excluding) the date such
principal amount shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time plus (B) the Applicable
Margin in effect from time to time, payable in arrears quarterly on the last day
of each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Advance is a Eurodollar Rate Advance, a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (A) the
Eurodollar Rate for such Interest Period for such Advance plus (B) the
Applicable Margin in effect on the first day of such Interest Period, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of a Default, the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a
rate per annum equal at all times to 2.0% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable under the Loan Documents that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2.0% per annum above the rate per
annum required to be paid, in the case of interest, on the Type of Advance on
which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above and,
in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

 

(c)                                  Notice of Interest Period and Interest
Rate.  Promptly after receipt of a Notice of Borrowing pursuant to
Section 2.02(a), a notice of Conversion pursuant to Section 2.09 or a notice of
selection of an Interest Period pursuant to the terms of the definition of
“Interest Period,” the Paying Agent shall give notice to the Borrower and each
Appropriate Lender of the applicable Interest Period and the applicable interest
rate determined by the Paying Agent for purposes of clause (a)(i) or
(a)(ii) above.

 

Section 2.08.                                        Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Paying Agent for the account of the Revolving Credit Lenders a commitment
fee, from the Closing Date in the case of

 

55

--------------------------------------------------------------------------------


 

each Initial Lender (and from the effective date specified in the Assignment and
Assumption pursuant to which it became a Revolving Credit Lender in the case of
each other Revolving Credit Lender) until the Termination Date, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing on December 31, 2014 and on the Termination Date, at a rate per annum
equal to the Commitment Fee Percentage, in each case on the average daily
portion of the sum of (x) each Revolving Credit Lender’s Unused Revolving Credit
Commitment plus (y) such Lender’s Pro Rata Share of the Swing Line Reserve and
Swing Line Advances made pursuant to Section 2.02(b)(ii) (including all
outstanding Swing Line Advances for which the Revolving Credit Lenders have not
been required to make any purchase pursuant to Section 2.02(b)(iii)) during such
period (excluding the Pro Rata Share of any Lender that is the Swing Line Bank
who has made the relevant Swing Line Advance); provided, however, that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(b)                                 Letter of Credit Fees, Etc.

 

(i)                                     The Borrower shall pay to the Paying
Agent for the account of each Revolving Credit Lender a commission, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing December 31, 2014, and on the Termination Date, on such Lender’s Pro
Rata Share of the average daily aggregate Available Amount during such quarter
of Letters of Credit outstanding from time to time at the rate equal to the
Applicable Margin for Eurodollar Rate Advances; provided, however, any Letter of
Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral satisfactory to the applicable Issuing Bank pursuant to
Section 2.03(a) shall be payable, to the maximum extent permitted by law, to the
other Lenders in accordance with the upward adjustments of their respective Pro
Rata Shares allocable to such Letter of Credit pursuant to Section 2.15(a)(iii),
with the balance of such fee, if any, payable to the applicable Issuing Bank for
its own account.

 

(ii)                                  The Borrower shall pay to each Issuing
Bank, for its own account, (A) an issuance fee for each Letter of Credit issued
by such Issuing Bank in an amount as the Borrower and such Issuing Bank may
agree, payable on the date of issuance and on renewal of such Letter of Credit,
and (B) such other commissions, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit issued by such Issuing Bank as the Borrower and such Issuing Bank shall
agree.

 

(c)                                  Agents’ Fees.  The Borrower shall pay to
each Agent and each Joint Lead Arranger for its own account such fees as may
from time to time be agreed between the Borrower and such Agent or such Joint
Lead Arranger, as the case may be, including the fees payable to the Joint Lead
Arrangers pursuant to any Fee Letter.

 

56

--------------------------------------------------------------------------------


 

Section 2.09.                                        Conversion and Continuation
of Advances.

 

(a)                                 Optional.  Each Conversion of Advances from
one Type to another and each continuation of Eurodollar Rate Advances may be
made, subject to the provisions of Sections 2.07 and 2.10, upon the Borrower’s
irrevocable notice no later than 12:00 P.M. (New York City time) (i) on the
third Business Day prior to the date of the proposed Conversion or continuation
of Eurodollar Rate Advances denominated in Dollars or of any Conversion of
Eurodollar Rate Advances denominated in Dollars to Base Rate Advances and
(ii) on the fourth Business Day (or fifth Business Day in the case of a Special
Notice Currency) prior to the date of any Conversion or continuation of
Eurodollar Rate Advances denominated in Alternative Currencies; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments under such
Facility.  Each such notice of Conversion or continuation shall, within the
restrictions specified above, specify (1) the date of such Conversion or
continuation, (2) the Advances to be Converted or continued and (3) if such
Conversion or continuation is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances; provided further that in the case of
a failure to timely request a continuation of Advances denominated in an
Alternative Currency, such Advances shall be continued as Eurodollar Rate
Advances in their original currency with an Interest Period of one month.  No
Advance may be Converted into or continued as an Advance denominated in a
different currency, but instead must be prepaid in the original currency of such
Advance and reborrowed in the other currency.

 

(b)                                 Mandatory.

 

(i)                                     On the date on which the aggregate
unpaid principal amount of Eurodollar Rate Advances comprising any Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than
$5,000,000, such Advances shall automatically Convert into Base Rate Advances.

 

(ii)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Paying Agent will forthwith so notify the Borrower and the
Appropriate Lenders, whereupon each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance.

 

(iii)                               Upon the occurrence and during the
continuance of any Default, (x) each Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance and (y) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

 

57

--------------------------------------------------------------------------------


 

Section 2.10.                                        Increased Costs, Etc.

 

(a)                                 If, due to either (i) any Change in Law or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances (whether in Dollars or an
Alternative Currency) or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (whether in Dollars or an Alternative
Currency) or of agreeing to make or of making or maintaining Letter of Credit
Advances (whether in Dollars or an Alternative Currency) (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof) (collectively, “Increased Costs”), then the Borrower shall
from time to time, upon demand by such Lender Party (with a copy of such demand
to the Paying Agent), pay to the Paying Agent for the account of such Lender
Party additional amounts sufficient to compensate such Lender Party for such
Increased Costs; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to (at the request of the Borrower)
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if,
in the reasonable judgment of such Lender Party, the making of such a
designation would avoid the need for, or reduce the amount of, such Increased
Costs that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, subject such Lender Party to any unreimbursed cost or expense
or be otherwise disadvantageous to such Lender Party.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender Party in
connection with such designation or assignment.  A notice as to the amount of
such Increased Costs, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error

 

(b)                                 If, due to either (i) a Change in Law or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the amount of capital or liquidity required or expected to be
maintained by any Lender Party or any corporation controlling such Lender Party
as a result of or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party or such corporation (with a copy of such demand to the Paying
Agent), the Borrower shall pay to the Paying Agent for the account of such
Lender Party, from time to time as specified by such Lender Party, additional
amounts sufficient to compensate such Lender Party in the light of such
circumstances, to the extent that such Lender Party reasonably determines such
increase in capital or liquidity to be allocable to the existence of such Lender
Party’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit.  A notice as to such amounts submitted to the Borrower by such Lender
Party shall be conclusive and binding for all purposes, absent manifest error.

 

58

--------------------------------------------------------------------------------


 

(c)                                  If, with respect to any Eurodollar Rate
Advances under any Facility, the Required Lenders notify the Paying Agent that
the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Rate Advances (whether in Dollars or an Alternative Currency)
for such Interest Period, the Paying Agent shall forthwith so notify the
Borrower and the Appropriate Lenders, whereupon (i) each such Eurodollar Rate
Advance denominated in Dollars under such Facility will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Paying Agent shall notify the Borrower that such Lenders have determined that
the circumstances causing such suspension no longer exist.   Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans in the affected currency
or currencies or, failing that, will be deemed to have converted such request
into a request for a borrowing of Base Rate Advances in the amounts specified
therein.

 

(d)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful, or any central bank or
other governmental authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder (whether denominated in Dollars or an Alternative Currency),
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Paying Agent, (i) each Eurodollar Rate Advance denominated in
Dollars under each Facility under which such Lender has a Commitment will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Appropriate Lenders to make, or to maintain Eurodollar Rate
Advances shall be suspended until the Paying Agent shall notify the Borrower
that such Lender has determined that the circumstances causing such suspension
no longer exist; provided, however, that, before making any such demand, such
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would allow such Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a borrowing of
Base Rate Advances in the amounts specified therein.

 

Section 2.11.                                        Payments and Computations.

 

(a)                                 The Borrower shall make each payment
hereunder and under the Notes, irrespective of any right of counterclaim or
set-off, not later than 12:00 P.M. (New York City time) on the day when due to
the Paying Agent at the Paying Agent’s Account in same day funds, with payments
being received by the Paying Agent after such time being deemed to have been
received on the next succeeding Business Day; provided, that, all payments by
the Borrower hereunder with respect to principal and interest on Advances
denominated in an Alternative Currency shall be made to the Paying Agent, for
the account of the Lenders, in such

 

59

--------------------------------------------------------------------------------


 

Alternative Currency and in same day funds not later than the Applicable Time
specified by the Paying Agent on the dates specified herein.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Paying Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by the Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
Notes to more than one Lender Party, to such Lender Parties for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lender Parties and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender Party, to such Lender Party for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date of such Assignment and
Assumption, the Paying Agent shall make all payments hereunder and under the
Notes in respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

(b)                                 The Borrower hereby authorizes each Lender
Party and each of its Affiliates, if and to the extent payment owed to such
Lender Party is not made when due hereunder or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time, to the fullest extent
permitted by law, against any or all of the Borrower’s accounts with such Lender
Party or such Affiliate any amount so due.

 

(c)                                  All computations of interest based on the
Prime Rate shall be made by the Paying Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of fees (including, without
limitation, the unused commitment fee payable pursuant to Section 2.08(a)) and
Letter of Credit commissions shall be made by the Paying Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable, or, in the case of interest in
respect of Advances denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice;
provided that in the case of Advances denominated in Canadian Dollars, such rate
per annum shall be calculated in accordance with clause (g) below.  Each
determination by the Paying Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(d)                                 Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
commitment fee, as the case may be; provided, however, that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

60

--------------------------------------------------------------------------------


 

(e)                                  Unless the Paying Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Paying Agent for the account of the Lenders or an Issuing Bank hereunder that
the Borrower will not make such payment, the Paying Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Paying Agent forthwith on demand
the amount so distributed to such Lender or an Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Paying Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by the Paying Agent in
accordance with banking industry rules on interbank compensation.

 

(f)                                   If the Paying Agent receives funds for
application to the Obligations under the Loan Documents under circumstances for
which the Loan Documents do not specify the Advances or the Facility to which,
or the manner in which, such funds are to be applied, the Paying Agent may, but
shall not be obligated to, elect to distribute such funds to each Lender Party
ratably in accordance with such Lender Party’s proportionate share of the
principal amount of all outstanding Advances and the Available Amount of all
Letters of Credit then outstanding, in repayment or prepayment of such of the
outstanding Advances or other Obligations owed to such Lender Party, and for
application to such principal installments, as the Paying Agent shall direct.

 

(g)                                  Interest Act (Canada).  For purposes of the
Interest Act (Canada): (i) whenever any interest or fee under this Agreement is
calculated on the basis of a period of time other than a calendar year, such
rate used in such calculation, when expressed as an annual rate, is equivalent
to (x) such rate, multiplied by (y) the actual number of days in the calendar
year in which the period for which such interest or fee is calculated ends, and
divided by (z) the number of days in such period of time, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
under this Agreement, and (iii) the rates of interest stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.

 

Section 2.12.                                        Taxes.

 

(a)                                 Any and all payments by the Borrower to or
for the account of any Lender Party or any Agent hereunder or under any Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender Party
and each Agent, taxes that are imposed on its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or such Agent, as the case may be, is organized or any
political subdivision thereof and, in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by law to deduct any Taxes

 

61

--------------------------------------------------------------------------------


 

from or in respect of any sum payable hereunder or under any Note to any Lender
Party or any Agent, (i) the sum payable by the Borrower shall be increased as
may be necessary so that after the Borrower and the Paying Agent have made all
required deductions (including deductions applicable to additional sums payable
under this Section 2.12) such Lender Party or such Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make all such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
present or future stamp, documentary, excise, property or similar taxes, charges
or levies that arise from any payment made hereunder or under any Notes or from
the execution, delivery or registration of, performance under, or otherwise with
respect to, this Agreement, any Notes or any other Loan Documents or the
transfer of any Notes (hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower shall indemnify each Lender
Party and each Agent for and hold them harmless against the full amount of Taxes
and Other Taxes, and for the full amount of taxes of any kind imposed or
assessed by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or such Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto.  This indemnification shall be made within
30 days from the date such Lender Party or such Agent (as the case may be) makes
written demand therefor.

 

(d)                                 Within 30 days after the date of any payment
of Taxes, the Borrower shall furnish to the Paying Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Paying Agent.  In the case of any payment hereunder or under the Notes by or on
behalf of the Borrower through an account or branch outside the United States or
by or on behalf of the Borrower by a payor that is not a United States person,
if the Borrower determines that no Taxes are payable in respect thereof, the
Borrower shall furnish, or shall cause such payor to furnish, to the Paying
Agent, at such address, an opinion of counsel acceptable to the Paying Agent
stating that such payment is exempt from Taxes.  For purposes of subsections
(d) and (e) of this Section 2.12, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

 

(e)                                  Each Lender Party organized under the laws
of a jurisdiction outside the United States shall, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
Party and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Paying Agent and the Borrower with two original Internal Revenue
Service Forms W-8ECI (or successor forms), as appropriate, or in the case of a
Lender Party that is claiming a reduced rate of United States withholding tax
because of a tax treaty or that has certified in writing to the Paying Agent
that it is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Internal
Revenue Code, (ii) a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue

 

62

--------------------------------------------------------------------------------


 

Code) of the Borrower or (iii) a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Internal Revenue
Code), Internal Revenue Service Form W-8BEN or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any Notes or, in the case of a Lender
Party that has certified that it is not a “bank” as described above, certifying
that such Lender Party is a foreign corporation, partnership, estate or trust. 
If the forms provided by a Lender Party at the time such Lender Party first
becomes a party to this Agreement indicate a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender Party provides the appropriate
forms certifying that a lesser rate applies, whereupon withholding tax at such
lesser rate only shall be considered excluded from Taxes for periods governed by
such forms; provided, however, that if, at the effective date of the Assignment
and Assumption pursuant to which a Lender Party becomes a party to this
Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date. 
If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Forms W-8BEN or W-8ECI or the related certificate described above, that the
applicable Lender Party reasonably considers to be confidential, such Lender
Party shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.

 

(f)                                   For any period with respect to which a
Lender Party has failed to provide the Borrower with the appropriate form,
certificate or other document described in subsection (e) above (other than if
such failure is due to a Change in Law occurring after the date on which a form,
certificate or other document originally was required to be provided or if such
form, certificate or other document otherwise is not required under
subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Borrower
shall take such steps as such Lender Party shall reasonably request to assist
such Lender Party to recover such Taxes.

 

(g)                                  Any Lender Party claiming any additional
amounts payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.  Nothing
in this Section 2.12 or otherwise in this Agreement shall require any Lender
Party to disclose to the Borrower any of its tax returns (or any other
information that it deems to be confidential or proprietary).

 

63

--------------------------------------------------------------------------------


 

(h)                                 Without prejudice to the survival of any
other agreement contained herein, the agreements and obligations contained in
this Section 2.12 shall survive the payment in full of the principal of and
interest on all Notes and Advances made hereunder.

 

Section 2.13.                                        Sharing of Payments, Etc. 
If any Lender Party shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 8.07) (a) on account of
Obligations due and payable to such Lender Party hereunder and under the Notes
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations due and payable to such Lender Party at such
time to (ii) the aggregate amount of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time) of payments on
account of the Obligations due and payable to all Lender Parties hereunder and
under the Notes at such time obtained by all the Lender Parties at such time or
(b) on account of Obligations owing (but not due and payable) to such Lender
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time) of payments on account of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders.  The Borrower agrees that any Lender Party
so purchasing an interest or participating interest from another Lender Party
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

 

Section 2.14.                                        Use of Proceeds.  The
proceeds of the Advances and issuances of Letters of Credit shall be available
(and the Borrower agrees that it shall use such proceeds and Letters of Credit),
(a) in the case of Revolving Credit Advances made on the Closing Date, for the
portion of the Refinancing consisting of revolving credit and swingline loans
outstanding under the Existing Credit Agreement immediately prior to the Closing
Date, and to pay transaction costs and expenses incurred in connection
therewith, (b) in the case of Term Advances, for the portion of the Refinancing
consisting of term loans outstanding under the

 

64

--------------------------------------------------------------------------------


 

Existing Credit Agreement immediately prior to the Closing Date and (c) in the
case of Revolving Credit Advances made after the Closing Date, to provide
working capital for the Loan Parties and for other general corporate purposes,
including, without limitation, for purposes of making capital expenditures,
share repurchases permitted under Section 5.02(g) and acquisitions and other
Investments permitted under Section 5.02(f).

 

Section 2.15.                                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 8.01 and
in the definition of “Required Lenders.”

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Paying Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Paying Agent by such Defaulting Lender pursuant to Section 8.05), shall be
applied at such time or times as may be determined by the Paying Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Paying Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank or Swing Line Bank
hereunder; third, if so determined by the Paying Agent or requested by an
Issuing Bank or Swing Line Bank, to be held as cash collateral for future
funding obligations of such Defaulting Lender with respect to any participation
in any Swing Line Advance or Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Paying
Agent; fifth, if so determined by the Paying Agent and the Borrower, to be held
in a non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement and (y) be held as cash collateral for future funding obligations of
such Defaulting Lender with respect to any participation in any Swing Line
Advances and/or Letter of Credit Advances; sixth, to the payment of any amounts
owing to the Lenders, any Issuing Bank or Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swing Line Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or Letter of Credit Advances in respect
of which such Defaulting Lender has not fully funded its appropriate share and
(y) such Advances or Letter of Credit

 

65

--------------------------------------------------------------------------------


 

Advances were made at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and Letter of Credit Advances owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of, or Letter
of Credit Advances owed to, such Defaulting Lender, until such time as all
Advances and funded and unfunded participations in Letter of Credit Advances and
Swingline Advances are held by the Lender Parties pro rata in accordance with
the Commitments under the applicable Facility without giving effect to
Section 2.15(a)(iii).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Reallocation of Pro Rata Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund purchases in Letters of Credit Advances or Swing
Line Advances pursuant to Sections 2.02(b) and 2.03(c), the “Pro Rata Share” of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of such Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, (x) at the date the applicable Lender becomes a
Defaulting Lender and (y) at the date of such reallocation, no Default or Event
of Default exists; and (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit
Advances and Swing Line Advances shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Advances of that Lender.

 

(iv)                              Certain Amounts.  Except as otherwise provided
in Section 2.08, a Defaulting Lender shall be entitled to receive any and all
amounts payable to such Defaulting Lender pursuant to the terms hereof
(including, without limitation, fees, expenses, reimbursements, and repayments
and prepayments of Advances and any interest thereon) for any period during
which such Lender is a Defaulting Lender; provided, however, that such
Defaulting Lender shall only be entitled to receive fees, interest and
repayments and prepayments of Advances to the extent allocable to the sum of
(1) the outstanding principal amount of the Advances funded by it, and (2) its
Pro Rata Share of the stated amount of Letters of Credit for which it has
provided cash collateral satisfactory to the applicable Issuing Bank pursuant to
Section 2.03(a).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Paying Agent, Swing Line Bank and each Issuing Bank agree in writing in
their sole discretion that a Defaulting Lender is no longer a Defaulting Lender,
then the Paying Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Paying Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit Advances and Swing Line Advances to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata

 

66

--------------------------------------------------------------------------------


 

Shares (without giving effect to Section 2.15(a)(iii)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Section 2.16.                                        Evidence of Debt.

 

(a)                                 Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.  The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Paying Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Paying Agent, a Revolving Credit Note or Term Note, as applicable,
substantially in the form of Exhibit A-1 or Exhibit A-2 hereto, respectively,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment or Term Commitment, as applicable, of such Lender
Party.  All references to Notes in the Loan Documents shall mean Notes, if any,
to the extent issued hereunder.

 

(b)                                 The Register maintained by the Paying Agent
pursuant to Section 8.07(d) shall include an account for each Lender Party, in
which account shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the Paying
Agent from the Borrower hereunder and each Lender Party’s share thereof.

 

(c)                                  Entries made in good faith by the Paying
Agent in the Register pursuant to subsection (b) above, and by each Lender Party
in its account or accounts pursuant to subsection (a) above, shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender Party and, in the case of such account or accounts, such Lender Party,
under this Agreement, absent manifest error; provided, however, that the failure
of the Paying Agent or such Lender Party to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrower under this Agreement.

 

67

--------------------------------------------------------------------------------


 

Section 2.17.                                        Increases in Credit
Facilities.

 

(a)                                 Request for Increase.  Provided that
(i) there exists no Default, (ii) the Borrower shall be in compliance with the
covenants contained in Section 5.04 (as determined on a Pro Forma Basis,
(x) after giving full effect to the incurrence of the requested Incremental
Facility, and (y) assuming for such purposes that all Incremental Revolving
Credit Commitments under all previously incurred and then-outstanding
Incremental Revolving Credit Facilities, and all Incremental Revolving Credit
Commitments under the requested Incremental Revolving Facility (if any), are
fully drawn) and (iii)  the incurrence of such Debt and the Liens securing such
Debt shall be permitted under the Related Documents and all other documents
evidencing Debt incurred pursuant to Section 5.02(b)(i)(C), upon written notice
to the Paying Agent, the Borrower may, from time to time, on the terms and
conditions set forth in the applicable Incremental Assumption Agreement, request
(x) an increase in the Revolving Credit Facility (each an “Incremental Revolving
Credit Facility”) or (y) the addition of one or more new term loan facilities
(each an “Incremental Term Facility” and, together with any Incremental
Revolving Credit Facility, an “Incremental Facility”); provided, that in no
event shall the aggregate principal amount of all Incremental Facilities
incurred after the Closing Date exceed the Incremental Amount at such time;
provided, further that any such request for an Incremental Facility shall be in
a minimum amount of $25,000,000.  If the Borrower elects to request that
existing Revolving Credit Lenders participate in an Incremental Facility, then
at the time of sending such notice, the Borrower shall request that the Paying
Agent promptly notify the Revolving Credit Lenders of such request and (in
consultation with the Paying Agent) shall specify the time period within which
each Revolving Credit Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Revolving Credit Lenders).

 

(b)                                 Lender Elections to Increase.  If requested
by the Borrower to participate in an Incremental Facility, each Lender shall
notify the Paying Agent within such time period as set forth in the notice
referred to in clause (a) whether or not it agrees to participate in the
Incremental Facility and, if so, by what principal amount.  Any Lender not
responding within such time period shall be deemed to have declined to
participate in the applicable Incremental Facility.  The Paying Agent shall
notify the Borrower and each Lender of the Lenders’ responses to each request
made hereunder.

 

(c)                                  Additional Lenders.  Subject to the
approval of the Administrative Agent and the Joint Lead Arrangers and, in the
case of any Incremental Revolving Credit Facility, each Issuing Bank and the
Swing Line Bank (which approvals shall not be unreasonably withheld), the
Borrower may, in lieu of or in addition to requesting that existing Lenders
provide such increase, invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and the Joint Lead Arrangers, and their respective counsel.

 

(d)                                 Terms and Conditions of Incremental
Facilities.  Each Incremental Revolving Credit Facility shall be on terms
applicable to the existing Revolving Credit Facility.  Each Incremental Term
Facility shall be a new term loan facility in which case (A) the maturity date
of any such Incremental Term Facility shall be no earlier than the maturity date
of the Facility and (B) all other provisions of the Incremental Term Facility
shall be on terms and pursuant to documentation reasonably satisfactory to the
Joint Lead Arrangers (including, without limitation, with respect to mandatory
prepayments, covenants, interest rates and the

 

68

--------------------------------------------------------------------------------


 

amortization schedule), as set forth in the applicable Incremental Assumption
Agreement.  In connection with any Incremental Facility this Agreement may be
amended pursuant to the applicable Incremental Assumption Agreement, which shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Joint Lead Arrangers, to reflect any technical changes necessary to give
effect to such increase in accordance with its terms as set forth herein and to
reflect such increase as a facility hereunder, which may include the addition of
an Incremental Term Facility as a new term facility and the inclusion of any
such new term facility in calculations of amounts outstanding under this
Agreement and in the provisions relating to prepayments set forth in
Section 2.06 and to amendments and waivers set forth in Section 8.01.

 

(e)                                  Effective Date and Allocations.  After
satisfaction of the conditions set forth in this Section 2.17 with respect to
the applicable Incremental Facility, the Paying Agent and the Borrower shall
determine the effective date (the “Incremental Facility Effective Date”) and the
final allocation of such Incremental Facility.  The Paying Agent shall promptly
notify the Borrower and the Appropriate Lenders (including Eligible Assignees
that become Lenders in accordance with clause (c) above) of the final allocation
of such Incremental Facility and the Incremental Facility Effective Date.

 

(f)                                   Conditions to Effectiveness of Increase. 
As a condition precedent to such Incremental Facility, the Borrower shall
deliver to the Paying Agent a certificate of each Loan Party dated as of the
Incremental Facility Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to the
Incremental Facility, and (ii) in the case of the Borrower, certifying that,
before and after giving effect to the Incremental Facility, and the drawings
thereunder on the relevant Incremental Facility Effective Date, (A) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct on and as of the Incremental Facility Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (g) and (h) of
Section 4.01 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (b) and (c), respectively, of Section 5.03, (B) no
Default exists or would exist after giving full pro forma effect to the
requested Incremental Facility, (C) the Borrower is in compliance with the
covenants in Section 5.04 (determined on a Pro Forma Basis (x) after giving full
effect to the incurrence of the requested Incremental Facility, and (y) assuming
for such purposes that all Incremental Revolving Credit Commitments under all
previously incurred and then-outstanding Incremental Revolving Credit
Facilities, and all Incremental Revolving Credit Commitments under the requested
Incremental Revolving Facility (if any), are fully drawn) and (D) the incurrence
of such Debt and the Liens securing such Debt is permitted under the Related
Documents and all other documents evidencing Debt incurred pursuant to
Section 5.02(b)(i)(C) (including, in the case of an Incremental Term Facility,
after giving pro forma effect to a full drawing of such Incremental Term
Facility) (together with calculations in detail reasonably satisfactory to the
Joint Lead Arrangers).  In the case of an Incremental Revolving Credit Facility,
the Borrower shall prepay any Revolving Credit Advances outstanding on the
Incremental Facility Effective Date (and pay any additional amounts required
pursuant to Section 8.04(c)) to the extent necessary to keep the outstanding
Revolving Credit

 

69

--------------------------------------------------------------------------------


 

Advances ratable with any revised Pro Rata Shares arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

 

(g)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.13 or 8.01 to the contrary.

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS, LENDING AND
ISSUANCES OF LETTERS OF CREDIT

 

Section 3.01.                                        Conditions Precedent to
Initial Extension of Credit.  The effectiveness of this Second Amended and
Restated Credit Agreement, and the obligation of each Lender to make an Advance
or of any Issuing Bank to issue a Letter of Credit on the occasion of the
Initial Extension of Credit hereunder is subject to the satisfaction of the
following conditions precedent before or concurrently with such effectiveness or
Initial Extension of Credit:

 

(a)                                 The Administrative Agent shall have received
on or before the Closing Date the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Joint Lead
Arrangers and the Administrative Agent (unless otherwise specified) and (except
for the Notes) in sufficient copies for each Lender Party:

 

(i)                                     Notes payable to the order of the
Lenders to the extent timely requested by such Lenders, pursuant to
Section 2.16.

 

(ii)                                  The Administrative Agent shall have
received a counterpart signature page to this Agreement, duly executed by the
Borrower, and a reaffirmation of all guarantees, security interests and other
Obligations created under any of the Collateral Documents (including, without
limitation, the Security Agreement), substantially in the form of Exhibit I
hereto, and otherwise satisfactory to the Administrative Agent, duly executed by
the Borrower and each Guarantor.

 

(iii)                               Certified copies of (A) the resolutions of
the board of directors or of the members or managers of each Loan Party
approving the Transaction and each Loan Document to which it is or is to be a
party, and (B) all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the Transaction and each Loan Document to which it is or is to be a party.

 

(iv)                              A copy of a certificate of the Secretary of
State of the jurisdiction of incorporation or organization of each Loan Party,
dated reasonably near the Closing Date, certifying (A) as to a true and correct
copy of the charter, articles of incorporation or articles of organization, as
the case may be (“Organizational Documents”) of such Loan Party and each
amendment thereto on file in such Secretary’s office and (B) that (1) such
amendments are the only amendments to such Loan Party’s Organizational Documents
on file in such Secretary’s office,

 

70

--------------------------------------------------------------------------------


 

(2) if applicable, such Loan Party has paid all franchise taxes to the date of
such certificate and (C) such Loan Party is duly incorporated or organized and
in good standing or presently subsisting under the laws of the State of the
jurisdiction of its incorporation or organization.

 

(v)                                 A copy of a certificate of the Secretary of
State of each jurisdiction reasonably requested by the Joint Lead Arrangers,
dated reasonably near the Closing Date, stating that a Loan Party is duly
qualified and in good standing as a foreign entity in such State and has filed
all annual reports required to be filed to the date of such certificate.

 

(vi)                              A certificate of each Loan Party, signed on
behalf of such Loan Party by a Responsible Officer, dated the date of the
Closing Date (the statements made in which certificate shall be true on and as
of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the Organizational Documents of such Loan Party
since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(iv), (B) a true and correct copy of the bylaws or operating
agreement, as applicable, of such Loan Party as in effect on the date on which
the resolutions referred to in Section 3.01(a)(iii) were adopted and on the date
of the Closing Date, (C) the due incorporation/organization and good standing or
valid existence of such Loan Party as a corporation or limited liability company
organized under the laws of the jurisdiction of its incorporation or
organization, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the date
of the Initial Extension of Credit and (E) the absence of any event occurring
and continuing, or resulting from the Initial Extension of Credit, that
constitutes a Default.

 

(vii)                           A certificate of a Responsible Officer of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

 

(viii)                        Certified copies of each of the Related Documents,
duly executed by the parties thereto and in form and substance satisfactory to
the Lender Parties, together with all agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent or the
Joint Lead Arrangers shall request.

 

(ix)                              A solvency certificate, in substantially the
form of Exhibit F, attesting to the Solvency of the Borrower and its
Consolidated Subsidiaries, taken as a Consolidated whole, both before and after
giving effect to the Transaction, from the Chief Financial Officer of the
Borrower.

 

(x)                                 Audited annual financial statements dated
December 31, 2013, interim financial statements dated the end of the most recent
fiscal quarter for

 

71

--------------------------------------------------------------------------------


 

which financial statements are available, pro forma Consolidated financial
statements as to the Borrower and its Subsidiaries and forecasts prepared by
management of the Borrower, in form and substance satisfactory to the
Administrative Agent and the Joint Lead Arrangers, of balance sheets, income
statements and cash flow statements on an annual basis for each year following
the Closing Date until the Termination Date.

 

(xi)                              A Notice of Borrowing or Notice of Issuance,
as applicable, relating to the Initial Extension of Credit.

 

(xii)                           A favorable opinion of Barrett & McNagny, LLP
counsel for the Loan Parties, in substantially the form of Exhibits G hereto and
as to such other matters as the Administrative Agent or the Joint Lead Arrangers
may reasonably request, and, if applicable, a favorable opinion of appropriate
local counsel to the Loan Parties.

 

(xiii)                        Evidence satisfactory to the Administrative Agent
and the Joint Lead Arrangers that a nationally recognized Process Agent shall
have been appointed as Process Agent under Section 8.13 hereof.

 

(b)                                 The Administrative Agent and the Joint Lead
Arrangers shall be satisfied with the corporate and legal structure and
capitalization of each Loan Party and each of its Subsidiaries the Equity
Interests in which Subsidiaries are being pledged pursuant to the Loan
Documents, including the terms and conditions of the charter, bylaws and each
class of Equity Interest in each Loan Party and each such Subsidiary and of each
agreement or instrument relating to such structure or capitalization.

 

(c)                                  All Equity Interests of the Guarantors
shall be owned by the Borrower or one or more of the Borrower’s Subsidiaries, in
each case free and clear of any Lien other than Liens created under the Loan
Documents.

 

(d)                                 The Administrative Agent and the Joint Lead
Arrangers shall be satisfied that all Existing Debt, other than Surviving Debt,
has been prepaid, redeemed or defeased in full or otherwise satisfied and
extinguished and that all Surviving Debt shall be on terms and conditions
satisfactory to the Administrative Agent and the Joint Lead Arrangers.

 

(e)                                  Before giving effect to the Transaction,
there shall have occurred no Material Adverse Change since December 31, 2013.

 

(f)                                   There shall exist no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect other than the matters described on Schedule 4.01(f) hereto (the
“Disclosed Litigation”) or (ii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction, and there shall have been no adverse change in the status, or
financial effect on, any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.

 

72

--------------------------------------------------------------------------------


 

(g)                                  All governmental and third party consents
and approvals necessary in connection with the Transaction shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Joint Lead Arrangers and the Administrative Agent) and shall remain in
effect; and no law or regulation shall be applicable in the judgment of the
Joint Lead Arrangers and the Administrative Agent, in each case that restrains,
prevents or imposes materially adverse conditions upon the Transaction.

 

(h)                                 The Borrower shall have paid (i) all accrued
fees of the Joint Lead Arrangers, the Agents and the Lender Parties and all
accrued expenses of the Joint Lead Arrangers (including the accrued fees and
expenses of counsel to the Joint Lead Arrangers and the Administrative Agent,
and local counsel to the Lender Parties), and (ii) all accrued and unpaid
interest, fees, expenses, and reimbursement Obligations pursuant to the terms of
the Existing Credit Agreement or otherwise due in respect of the Existing Credit
Facilities.

 

(i)                                     The Refinancing shall have been
consummated or shall be consummated or concurrently consummated with the Closing
Date, all advances and other amounts owing under the Existing Credit Agreement
shall have been repaid in full (or, at the election of the applicable Existing
Lenders which are also Initial Lenders hereunder, outstanding advances exchanged
for Advances, pursuant the applicable provisions of Section 2.01 hereof).  The
commitments thereunder shall have terminated and the letters of credit issued
thereunder shall have been canceled or the reimbursement of draws thereunder
provided for in a manner acceptable to the Paying Agent (it being understood
that treating such letters of credit as Existing Letters of Credit hereunder is
acceptable to the Paying Agent), and all Liens and guaranties supporting any
Debt under the Existing Credit Agreement shall have been fully released and
terminated.

 

(j)                                    The Lenders shall have received evidence
that all insurance required to be maintained pursuant to Section 5.01 hereof has
been obtained and is in effect, together with all certificates of insurance
corresponding thereto, which certificates shall name the Collateral Agent, on
behalf of the Secured Parties, as an additional insured or loss payee, as the
case may be.

 

(k)                                 Each of the Security Agreement and the
Subsidiary Guaranty shall be in full force and effect, duly executed by and
enforceable against (i) the Borrower, in the case of the Security Agreement, and
(b) each Subsidiary of the Borrower that is required to be a party thereto
pursuant to the terms of this Agreement, in the case of the Security Agreement
and the Subsidiary Guaranty.

 

(l)                                     The Borrower shall be in compliance with
Section 1 of the Security Agreement and shall otherwise be in compliance with
all of the terms and conditions set forth in the Security Agreement.  Each
Subsidiary that is required pursuant to the terms of this Agreement to be a
party to the Security Agreement and the Subsidiary Guaranty shall be in
compliance with Section 1 of the Security Agreement and Section 1 of the
Subsidiary Guaranty and shall otherwise be in compliance with all of the terms
and conditions set forth in the Security Agreement and the Subsidiary Guaranty.

 

73

--------------------------------------------------------------------------------


 

(m)                             The Administrative Agent (or the Administrative
Agent’s counsel, on its behalf) shall have received certified copies of UCC,
tax, litigation and judgment lien searches, or, if applicable, equivalent
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches as the
Administrative Agent may reasonably request.

 

(n)                                 The Administrative Agent (or the
Administrative Agent’s counsel, on its behalf) shall have received evidence of
the completion of all other recordings and filings of or with respect to the
Security Agreement and the taking of all other actions that the Administrative
Agent and the Collateral Agent may deem necessary or desirable in order to
perfect and maintain the Liens on the Collateral created thereby.

 

(o)                                 The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

Section 3.02.                                        Conditions Precedent to
Each Borrowing and Issuance and Renewal.  The obligation of each Appropriate
Lender to make an Advance (other than a Letter of Credit Advance made by an
Issuing Bank or a Revolving Credit Lender pursuant to Section 2.03(c) and a
Swing Line Advance made by a Revolving Credit Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing), and the obligation of an Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit and the right of
the Borrower to request a Swing Line Borrowing, shall be subject to the further
conditions precedent that on the date of such Borrowing or issuance or renewal
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or Notice of Renewal and the acceptance by the Borrower of the proceeds
of such Borrowing or of such Letter of Credit or the renewal of such Letter of
Credit shall constitute a representation and warranty by the Borrower that both
on the date of such notice and on the date of such Borrowing or issuance or
renewal such statements are true):

 

(i)                                     the representations and warranties
contained in each Loan Document are true and correct in all material respects
(provided, that those representations and warranties which are already qualified
as to materiality or as to Material Adverse Effect shall be true and correct in
all respects (after giving effect to such qualification therein)) on and as of
such date, before and after giving effect to such Borrowing or issuance or
renewal and to the application of the proceeds therefrom, as though made on and
as of such date, other than any such representations or warranties that, by
their terms, refer to a specific date other than the date of such Borrowing or
issuance or renewal, in which case as of such specific date;

 

(ii)                                  no Default has occurred and is continuing,
or would result from such Borrowing or issuance or renewal or from the
application of the proceeds therefrom;

 

74

--------------------------------------------------------------------------------


 

(iii)                               [Reserved]; and

 

(iv)                              after giving effect to such Borrowing, the
Borrower is in compliance, on a Pro Forma Basis, with the covenants (including
restrictions on liens and debt) set forth in each of the Related Documents and
all other documents evidencing Debt incurred pursuant to Section 5.02(b)(i)(C);

 

(b)                                 in the case of a Borrowing to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Paying Agent, the Required Lenders (in the case of any Advances to be
denominated in an Alternative Currency) or the Issuing Bank (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Borrowing to be denominated in the relevant Alternative
Currency; and

 

(c)                                  the Administrative Agent shall have
received such other approvals, opinions or documents as the Administrative Agent
or the Joint Lead Arrangers may reasonably request.

 

Section 3.03.                                        Determinations Under
Section 3.01.  For purposes of determining compliance with the conditions
specified in Section 3.01, each Lender Party shall be deemed to have consented
to, approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lender Parties unless an officer of the Paying Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender Party prior to the Closing Date specifying its
objection thereto and, if the Initial Extension of Credit shall be made on the
Closing Date and consists of a Borrowing, such Lender Party shall not have made
available to the Paying Agent such Lender Party’s ratable portion of such
Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.                                        Representations and
Warranties of the Borrower.  The Borrower represents and warrants as follows:

 

(a)                                 Each Loan Party and each of its Subsidiaries
(i) is a corporation or a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is duly qualified and in good standing as a foreign corporation
or limited liability company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite entity power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.  Set forth on Schedule 4.01(a) hereto is a complete and accurate
list of all Loan Parties, showing as of the date hereof (as to each

 

75

--------------------------------------------------------------------------------


 

Loan Party) the jurisdiction of its formation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
formation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 3.01(a)(vii) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

 

(b)                                 Set forth on Schedule 4.01(b) hereto is a
complete and accurate list of all Subsidiaries of each Loan Party, showing as of
the date hereof (as to each such Subsidiary) the jurisdiction of its
incorporation, the number of shares of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof.  All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries has been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents.

 

(c)                                  The execution, delivery and performance by
each Loan Party of each Transaction Document to which it is or is to be a party,
and the consummation of the Transaction, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene such Loan Party’s charter or bylaws, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.  No Loan Party
or any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could be reasonably likely
to have a Material Adverse Effect.

 

(d)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Transaction Document
to which it is or is to be a party, or for the consummation of the Transaction,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(iv) the exercise by any Agent or any Lender Party of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 4.01(d) hereto, all of which have been duly
obtained, taken, given or made and are in full force and

 

76

--------------------------------------------------------------------------------


 

effect.  All applicable waiting periods in connection with the Transaction have
expired without any action having been taken by any competent authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.

 

(e)                                  This Agreement has been, and each other
Transaction Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party party thereto.  This Agreement is, and each other
Transaction Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party party in accordance with its terms.

 

(f)                                   There is no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries,
including any Environmental Action, pending or threatened before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of any Transaction Document
or the consummation of the Transaction, and there has been no material adverse
change in the status, or financial effect on any Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(g)                                  The Consolidated balance sheet of the
Borrower and its Subsidiaries as at, December 31, 2013, and the related
Consolidated statement of income and Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, accompanied by an
unqualified opinion of Ernst & Young LLP, independent public accountants, and
the Consolidated balance sheet of the Borrower and its Subsidiaries as at
September 30, 2014, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the six months then ended, duly certified by the Chief Financial Officer of the
Borrower, copies of which have been furnished to each Lender Party, fairly
present, subject, in the case of said balance sheet as at September 30, 2014,
and said statements of income and cash flows for the three months then ended, to
year-end audit adjustments, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of operations
of the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis, and since December 31, 2013, there has been no Material Adverse Change
and no event has occurred or condition arisen that could reasonably be expected
to have a Material Adverse Effect.  Each reconciliation for the Borrower on a
stand-alone basis with respect to each of the financial statements referred to
above as at each such date for each such period, duly certified by the Chief
Financial Officer of the Borrower, a copy of which has been furnished to each
Lender Party, fairly present the financial condition and results of operations
of the Borrower on a stand-alone basis as at each such date.

 

(h)                                 The Consolidated forecasted balance sheet,
statement of income and statement of cash flows of the Borrower and its
Subsidiaries delivered to the Lender Parties pursuant to Section 3.01(a)(xi) or
Section 5.03 were prepared in good faith on the

 

77

--------------------------------------------------------------------------------


 

basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial performance.

 

(i)                                     Neither the Information Memorandum nor
any other information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

 

(j)                                    The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Advance or drawings under any Letter of Credit
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

(k)                                 Neither any Loan Party nor any of its
Subsidiaries is an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.  Neither
any Loan Party nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.  Neither
the making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Transaction
Documents, will violate any provision of any such Act or any rule, regulation or
order of the Securities and Exchange Commission thereunder.

 

(l)                                     Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that could be reasonably likely to have a Material Adverse Effect.

 

(m)                             All filings and other actions necessary or
advisable to perfect and protect the security interest in the Collateral created
under the Collateral Documents have been duly made or taken and are in full
force and effect, and the Collateral Documents create in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected first priority security interest in the
Collateral securing the payment of the Secured Obligations.  The Loan Parties
are the legal and beneficial owners of the Collateral free and clear of any
Lien, except for the liens and security interests created or permitted under the
Loan Documents.

 

(n)                                 Each Loan Party is, individually and
together with its Subsidiaries, Solvent.

 

78

--------------------------------------------------------------------------------


 

(o)                                 Set forth on Schedule 4.01(o) hereto is a
complete and accurate list of all Plans, Multiemployer Plans and Welfare Plans.

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a material liability of any Loan Party or any
ERISA Affiliate.

 

(ii)                                  Schedule B (Actuarial Information) to the
most recent annual report (Form 5500 Series) for each Plan, copies of which have
been filed with the Internal Revenue Service and furnished to the Lender
Parties, is complete and accurate and fairly presents the funding status of such
Plan, and since the date of such Schedule B there has been no material adverse
change in such funding status.

 

(iii)                               Neither any Loan Party nor any ERISA
Affiliate has incurred or is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan.

 

(iv)                              Neither any Loan Party nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA.

 

(p)                                 Except for costs and liabilities that could
not reasonably be expected to exceed (1) reserves for environmental costs and
liabilities such as (x) those appearing on the Consolidated balance sheet of the
Borrower and its Subsidiaries from time to time as accrued liabilities or
escrowed funds, or (y) those covered by proceeds of applicable insurance
policies, letters of credit, bonds or similar risk management instruments, plus
(2) $20,000,000, in the aggregate:

 

(i)                                     the operations and properties of each
Loan Party and each of its Subsidiaries comply in all material respects with all
applicable Environmental Laws and Environmental Permits, all past non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs, and no circumstances exist that could be
reasonably likely to (A) form the basis of an Environmental Action against any
Loan Party or any of its Subsidiaries or any of their properties or (B) cause
any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

 

(ii)                                  none of the properties currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; there are no
and never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of its knowledge, on any property

 

79

--------------------------------------------------------------------------------


 

formerly owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries; and Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries; and

 

(iii)                               neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

 

(q)                                 Neither any Loan Party nor any of its
Subsidiaries is party to any tax sharing agreement.

 

(i)                                     Each Loan Party and each of its
Subsidiaries and Affiliates has filed, has caused to be filed or has been
included in all tax returns (Federal, state, local and foreign) required to be
filed and has paid all taxes shown thereon to be due, together with applicable
interest and penalties.

 

(ii)                                  Set forth on Part I of
Schedule 4.01(q) hereto is a complete and accurate list, as of the date hereof,
of each taxable year of each Loan Party and each of its Subsidiaries and
Affiliates for which Federal income tax returns have been filed and for which
the expiration of the applicable statute of limitations for assessment or
collection has not occurred by reason of extension or otherwise (an “Open
Year”).

 

(iii)                               There are no pending tax audits or
examinations, except as set forth on Part II of Schedule 4.01(q) hereof, and no
deficiencies or other claims for unpaid taxes are proposed in writing in respect
of taxes (Federal, state, local and foreign) due from, or with respect to, any
of the Loan Parties, their Subsidiaries or Affiliates or with respect to any tax
return filed by, or in respect of, any of them, except as set forth on Part II
of Schedule 4.01(q) hereof.

 

(r)                                    Neither the business nor the properties
of any Loan Party or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to have a
Material Adverse Effect.  Each Loan Party and each Subsidiary thereof maintains
insurance with responsible, financially sound and reputable insurance companies,
in compliance with the requirements of Section 5.01(d), and in such amounts,
with such deductibles and covering such properties and assets, and covering such
risks as is

 

80

--------------------------------------------------------------------------------


 

customarily carried by companies engaged in similar businesses and owning
similar assets and properties in localities where each such Loan Party or the
applicable Subsidiary operates.

 

(s)                                   Set forth on Schedule 4.01(s) hereto is a
complete and accurate list of each individual incurrence or issuance of Existing
Debt with an outstanding principal amount in excess of $10 million as of the
Closing Date (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.

 

(t)                                    Set forth on Schedule 4.01(t) hereto is a
complete and accurate list of each individual incurrence or issuance of Debt
with an outstanding principal amount in excess of $10 million as of the Closing
Date which will remain outstanding after giving effect to the consummation of
the Transaction (and which will constitute “Surviving Debt” after the
consummation of the Transaction), showing as of the date hereof the obligor and
the principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.

 

(u)                                 (i)  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(ii)                                  Set forth on Schedule 4.01(u) hereto is a
complete and accurate list of all Liens on the property or assets of any Loan
Party or any of its Subsidiaries, showing as of the date hereof (x) the
lienholder thereof, (y) to the extent that the principal amount secured thereby
exceeds $5 million, the principal amount of the obligations secured thereby, and
(z) the property or assets of such Loan Party or such Subsidiary subject
thereto.  The property and assets of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 4.01(u), and as otherwise permitted by Section 5.02(a).

 

(v)                                 Set forth on Schedule 4.01(v) hereto is a
complete and accurate list of all Investments in excess of $25 million held by
any Loan Party or any of its Subsidiaries on the date hereof, showing as of the
date hereof the amount, obligor or issuer and maturity, if any, thereof.

 

(w)                               Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all applications therefor and licenses thereof, of
each Loan Party or any of its Subsidiaries, showing as of the date hereof the
jurisdiction in which registered, the registration number, the date of
registration and the expiration date.

 

(x)                                 Neither any Loan Party nor any of its
Subsidiaries are using the proceeds of the Advances for any purpose other than
as permitted under this Agreement.

 

(y)                                 The Obligations under the Loan Documents
constitute “Senior Debt” (or the equivalent term) as such term is defined in any
agreement, indenture or other

 

81

--------------------------------------------------------------------------------


 

instrument pursuant to which any Debt that is subordinated to the Obligations of
any Loan Party and each Subsidiary thereof under the Loan Documents is issued,
to which any Loan Party or any of Subsidiaries thereof is a party and that
contains such a definition or any similar definition.

 

(z)                                  Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  To the knowledge of
the Borrower, no director, officer, employee, agent, affiliate or representative
of any Covered Entity is a Sanctioned Person.  No Covered Entity, either in its
own right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law, (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, or
(iii) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

Section 5.01.                                        Affirmative Covenants.  So
long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA, all Anti-Terrorism Laws and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970.  The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

 

(c)                                  Compliance with Environmental Laws. 
Comply, and cause each of its Subsidiaries and all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
and cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct,

 

82

--------------------------------------------------------------------------------


 

and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

 

(d)                                 Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance (i) in such amounts, with
such deductibles and covering such properties and assets, and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar assets and properties in the same localities in which the
Borrower or such Subsidiary operates, and (ii) provided by responsible,
financially sound and reputable insurance companies or associations that are not
Affiliates of any Loan Party, provided, that the Borrower and its Subsidiaries
may self-insure through one or more captive insurance subsidiaries in respect of
such risks with respect to which similarly situated companies of established
reputation engaged in similar businesses commonly self-insure, so long as
(A) such captive insurance companies do not underwrite or issue insurance (or
similar) policies (x) with an individual maximum coverage amount in excess of
$10 million or (y) with an aggregate maximum coverage amount for all such
policies in excess of $30 million, and (B) the Borrower and its Subsidiaries
shall obtain such additional or excess insurance from responsible, financially
sound and reputable insurance companies or associations that are not Affiliates
as is reasonably necessary to comply with the requirements of clause (i) of this
Section 5.01(d).

 

(e)                                  Preservation of Corporate Existence, Etc. 
Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its existence, legal structure, legal name, rights (charter and
statutory), permits, licenses, approvals, privileges and franchises; provided,
however, that (i) the Borrower may cause any of its Subsidiaries to change its
legal structure and/or legal name so long as the Borrower has taken all actions
to ensure that the Lenders maintain continuous first priority perfected liens in
respect of any Collateral effected by any such change, and such change does not
reduce, diminish, impair or otherwise disadvantage the Borrower, such Subsidiary
or the Lender Parties in any material respect, (ii) the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d) and (iii) neither the Borrower nor any of its Subsidiaries shall
be required to preserve any right, permit, license, approval, privilege or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lender Parties.

 

(f)                                   Visitation Rights.  At any reasonable time
and from time to time, permit any of the Agents or any of the Lender Parties, or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and

 

83

--------------------------------------------------------------------------------


 

visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

 

(g)                                  Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

 

(h)                                 Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

(i)                                     Transactions with Affiliates and
Excluded Subsidiaries.  Conduct, and cause each of its Subsidiaries to conduct,
all transactions otherwise permitted under the Loan Documents with any of their
Affiliates (including any Excluded Subsidiaries) on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

(j)                                    Covenant to Guarantee Obligations and
Give Security.  Subject to the provisions of Section 8.12, upon (x) the request
of the Collateral Agent following the occurrence and during the continuance of a
Default, (y) the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party (unless, in the case of this clause (y), the
Borrower otherwise elects by designating such Subsidiary as an Excluded
Subsidiary in a writing delivered to the Joint Lead Arrangers within 30 days
after the date of such formation or acquisition, in which case the provisions of
this Agreement that by their terms become effective upon the Borrower’s making
such election shall thereafter be in effect) or any Subsidiary’s ceasing to be
an Excluded Subsidiary pursuant to the definition of “Excluded Subsidiary” or
(z) the acquisition of any Subject Property by any Loan Party, and such Subject
Property, in the judgment of the Collateral Agent, shall not already be subject
to a perfected first priority security interest in favor of the Collateral Agent
for the benefit of the Secured Parties, then the Borrower shall, and in the case
of clause (y), may, in each case at the Borrower’s expense:

 

(i)                                     in connection with the formation or
acquisition of a Subsidiary, within 30 days after the later of (x) such
formation or acquisition of any such Subsidiary and (y) the capitalization of
such Subsidiary exceeding $10 million (the later of such dates, the “Joinder
Date”), or within 30 days of any Subsidiary’s ceasing to be an Excluded
Subsidiary, cause each such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Collateral Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Collateral Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents; provided, however, that
notwithstanding the foregoing, if the capitalization of an

 

84

--------------------------------------------------------------------------------


 

Excluded Subsidiary of the Borrower which is designated as an Excluded
Subsidiary pursuant to Section 5.02(e)(iii)(D) shall exceed $10 million at the
time of such designation, such Excluded Subsidiary shall not be prevented from
becoming an Excluded Subsidiary hereunder, and if the capitalization of an
excluded Subsidiary designated pursuant to Section 5.02(e)(iii)(D) shall at any
time after such designation exceed $10 million, such Excluded Subsidiary shall
not cease to be an Excluded Subsidiary hereunder unless such cessation is
otherwise required pursuant to another provision or requirement of this
Agreement,

 

(ii)                                  within 30 days after such request, Joinder
Date or any Subsidiary’s ceasing to be an Excluded Subsidiary, furnish to the
Collateral Agent a description of the personal properties of the Loan Parties
and their respective Subsidiaries constituting Subject Property in detail
satisfactory to the Collateral Agent,

 

(iii)                               within 30 days after such request, Joinder
Date or any Subsidiary’s ceasing to be an Excluded Subsidiary, duly execute and
deliver, and cause each such Subsidiary and each direct and indirect parent of
such Subsidiary (if it has not already done so) to duly execute and deliver, to
the Collateral Agent pledges, assignments, security agreement supplements and
other security agreements, as specified by and in form and substance
satisfactory to the Collateral Agent, securing payment of all the Obligations of
the applicable Loan Party, such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such properties which
constitute Subject Property,

 

(iv)                              within 30 days after such request, Joinder
Date or any Subsidiary’s ceasing to be an Excluded Subsidiary, take, and cause
such Subsidiary or such parent to take, whatever action (including, without
limitation, the filing of Uniform Commercial Code financing statements, and the
giving of notices) may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the Subject
Property purported to be subject to the pledges, assignments, security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,

 

(v)                                 within 60 days after such request, Joinder
Date or any Subsidiary’s ceasing to be an Excluded Subsidiary, deliver to the
Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to the matters contained in clauses (i), (iii) and
(iv) above, as to such guaranties, guaranty supplements, pledges, assignments,
security agreement supplements and security agreements being legal, valid and
binding obligations of each Loan Party party thereto enforceable in accordance
with their terms, as to the matters contained in clause (iv) above, as to such
recordings, filings, notices, endorsements and other

 

85

--------------------------------------------------------------------------------


 

actions being sufficient to create valid perfected Liens on such Subject
Property, and as to such other matters as the Collateral Agent may reasonably
request,

 

(vi)                              upon the occurrence and during the continuance
of a Default, promptly cause to be deposited any and all cash dividends paid or
payable to it or any of its Subsidiaries from any of its Subsidiaries from time
to time into the Collateral Account, and with respect to all other dividends
paid or payable to it or any of its Subsidiaries from time to time, promptly
execute and deliver, or cause such Subsidiary to promptly execute and deliver,
as the case may be, any and all further instruments and take or cause such
Subsidiary to take, as the case may be, all such other action as the Collateral
Agent may deem necessary or desirable in order to obtain and maintain from and
after the time such dividend is paid or payable a perfected, first priority lien
on and security interest in such dividends, and

 

(vii)                           at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Collateral Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, pledges, assignments, security agreement supplements and
security agreements.

 

(k)                                 Further Assurances.  (i)  Promptly upon
request by any Agent, or any Lender Party through the Paying Agent, correct, and
cause each of its Subsidiaries promptly to correct, any defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and

 

(ii)                                  Promptly upon request by any Agent, or any
Lender Party through the Paying Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as any
Agent, or any Lender Party through the Paying Agent, may reasonably require from
time to time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

(l)                                     Performance of Related Documents. 
Perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms and provisions of each Related Document to be performed or
observed by it, maintain each such Related Document in

 

86

--------------------------------------------------------------------------------


 

full force and effect, enforce such Related Document in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Paying Agent and, upon request of the Paying Agent, make to each other party
to each such Related Document such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Related Document.

 

(m)                             Preparation of Environmental Reports.  At the
request of the Joint Lead Arrangers or the Collateral Agent from time to time,
provide to the Lender Parties within 60 days after such request, at the expense
of the Borrower, an environmental site assessment report for any of its or its
Subsidiaries’ properties described in such request, prepared by an environmental
consulting firm acceptable to the Joint Lead Arrangers or the Collateral Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Joint Lead Arrangers or the Collateral Agent determines at any time that
a material risk exists that any such report will not be provided within the time
referred to above, the Joint Lead Arrangers or the Collateral Agent may retain
an environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Joint Lead Arrangers, the Lender Parties, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

(n)                                 Compliance with Terms of Leaseholds.  Make
all payments and otherwise perform all obligations in respect of all leases of
real property to which the Borrower or any of its Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Paying Agent of any default by any party with respect to such leases
and cooperate with the Paying Agent in all respects to cure any such default,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

(o)                                 Use of Proceeds.  Use the proceeds of the
Advances solely (i) for the Refinancing and to pay transaction fees and expenses
incurred in connection therewith, and (ii) to provide working capital for the
Loan Parties and for other general corporate purposes, including, without
limitation, for purposes of making capital expenditures, share repurchases
permitted under Section 5.02(g) and acquisitions and other Investments permitted
under Section 5.02(f).

 

(p)                                 Anti-Money Laundering/International Trade
Law Compliance.  Each Covered Entity shall comply with all Anti-Terrorism Laws. 
The Borrower shall promptly notify the Agent in writing upon the occurrence of a
Reportable Compliance Event.

 

Section 5.02.                                        Negative Covenants.  So
long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of

 

87

--------------------------------------------------------------------------------


 

Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Borrower will not, at any time:

 

(a)                                 Liens, Etc.  Create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Lien on or with respect to any of its properties of any character
(including, without limitation, accounts) whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the Uniform Commercial Code of any
jurisdiction, a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:

 

(i)                                     Liens created under the Loan Documents;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens existing on the date hereof and
described on Schedule 4.01(u) hereto;

 

(iv)                              purchase money Liens arising from financings
upon or in real property or equipment acquired or held by the Borrower or any of
its Subsidiaries in the ordinary course of business to secure the purchase price
of such property or equipment or to secure Debt incurred solely for the purpose
of financing the acquisition, construction or improvement of any such property
or equipment to be subject to such Liens, or Liens existing on any such property
or equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the Debt secured by Liens permitted by this
clause (iv) shall be permitted under Section 5.02(b)(iii)(B);

 

(v)                                 Liens on or with respect to the Equity
Interests or assets of a newly-formed or newly-acquired Subsidiary granted in
connection with financing the formation of, or the acquisition of all of the
Equity Interests or all or substantially all of the assets of, such Person, as
contemplated in Section 5.02(f)(vii);

 

(vi)                              Liens arising pursuant to a Permitted
Receivables Financing on receivables sold or financed in connection with such
Permitted Receivables Financing in an aggregate amount not to exceed
$500,000,000;

 

88

--------------------------------------------------------------------------------


 

(vii)                           Precautionary Liens arising pursuant to a
Permitted Supplier Receivables Sale Program that extend only to the accounts
receivable subject thereto; and

 

(viii)                        Liens not otherwise permitted under this
Section 5.02(a); provided that (A) such Liens shall not extend to or cover any
Collateral, and during a Collateral Suspension Period, any properties or assets
of any Loan Party that would be subject to a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties had such Collateral Suspension
Period not occurred, and (B) the book value of the assets subject to such Liens
shall not exceed, in the aggregate, 15% of the book value of the Borrower’s
Consolidated property, plant and equipment, in each case as such book value is
determined in accordance with GAAP.

 

(b)                                 Debt.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Debt, except:

 

(i)                                     in the case of the Borrower or a
Subsidiary Guarantor,

 

(A)                               Debt in respect of Hedge Agreements permitted
under Section 5.02(m) hereof;

 

(B)                               Debt owed to a Subsidiary Guarantor, which
Debt (x) shall constitute Pledged Debt, (y) shall be subordinated to the
Facilities and on terms acceptable to the Joint Lead Arrangers and (z) shall be
evidenced by promissory notes in form and substance satisfactory to the Joint
Lead Arrangers and such promissory notes shall be pledged as security for the
Obligations of the holder thereof under the Loan Documents to which such holder
is a party and delivered to the Collateral Agent pursuant to the terms of the
Security Agreement; and

 

(C)                               so long as no Event of Default has occurred
and is continuing, or would result therefrom, (x) other unsecured Debt and
(y) Debt secured by Liens permitted under Section 5.02(a)(vii); provided that
before and after giving effect to such Debt, the Borrower is in compliance with
the covenants in Section 5.04, calculated on a Pro Forma Basis, based on the
financial statements most recently delivered pursuant to Section 5.03;

 

(ii)                                  in the case of any Subsidiary of the
Borrower,

 

(A)                               Debt owed to the Borrower or to a Subsidiary
Guarantor, provided that, in each case, such Debt (x) shall constitute Pledged
Debt, (y) shall be subordinated to the Facilities and on terms acceptable to the
Joint Lead Arrangers and (z) shall be evidenced by promissory notes in form and
substance satisfactory to the Joint Lead Arrangers and such promissory notes
shall be pledged as security for the Obligations of the holder thereof under the
Loan Documents to which such holder is a party and delivered to the Collateral
Agent pursuant to the terms of the Security Agreement;

 

89

--------------------------------------------------------------------------------


 

(B)                               so long as no Event of Default has occurred
and is continuing or would result therefrom, other unsecured Debt of the
Subsidiaries of the Borrower which are not Subsidiary Guarantors in an aggregate
principal amount not to exceed $100 million at any one time outstanding; and

 

(C)                               Debt of a newly-formed or newly-acquired
Subsidiary owed to a Person financing the formation of such Subsidiary or the
acquisition of all of the Equity Interests in or all or substantially all of the
assets of such Subsidiary as contemplated by Section 5.02(f)(vii);

 

(iii)                               in the case of the Borrower and its
Subsidiaries,

 

(A)                               Debt under the Loan Documents,

 

(B)                               so long as no Event of Default has occurred
and is continuing, or would result therefrom, Debt secured by Liens permitted by
Section 5.02(a)(iv); provided, that before and after giving effect to such Debt,
the Borrower is in compliance with the financial covenants set forth in
Section 5.04 hereof, calculated on a Pro Forma Basis, based on the financial
statements most recently delivered pursuant to Section 5.03;

 

(C)                               the Surviving Debt, and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, any Surviving
Debt, provided that the terms of any such extending, refunding or refinancing
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are otherwise permitted by the Loan Documents, provided
further that the principal amount of such Surviving Debt shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing (except by an amount equal to a reasonable
premium paid, and reasonable fees and expenses incurred, in connection with such
refinancing), and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing, provided still further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Surviving Debt being extended, refunded or refinanced and the
interest rate applicable to any such extending, refunding or refinancing Debt
does not exceed the then applicable market interest rate, and

 

(D)                               Debt incurred by a Permitted Receivables
Financing Subsidiary in a Permitted Receivables Financing.

 

(c)                                  Change in Nature of Business.  Make, or
permit any of its Subsidiaries to make, any material change in the nature of its
business as carried on at the date hereof.

 

90

--------------------------------------------------------------------------------


 

(d)                                 Mergers, Etc.  Merge into or consolidate
with any Person or permit any Person to merge into it, or permit any of its
Subsidiaries to do so, except that:

 

(i)                                     any Subsidiary of the Borrower may merge
into or consolidate with the Borrower (so long as such Subsidiary is a
Subsidiary Guarantor) or any other Subsidiary of the Borrower, provided that, in
the case of any such merger or consolidation, the Person formed by such merger
or consolidation shall be a wholly owned Subsidiary of the Borrower, provided
further that, in the case of any such merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor; and

 

(ii)                                  in connection with any acquisition
permitted under Section 5.02(f), any Subsidiary of the Borrower may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
wholly owned Subsidiary of the Borrower and such Person shall become a
Subsidiary Guarantor hereunder;

 

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation.

 

(e)                                  Sales, Etc., of Assets.  Sell, lease,
transfer or otherwise dispose of, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of, any assets, or grant any option or
other right to purchase, lease or otherwise acquire, except:

 

(i)                                     sales of Inventory in the ordinary
course of its business;

 

(ii)                                  in a transaction authorized by
Section 5.02(d);

 

(iii)                               so long as no Event of Default has occurred
and is continuing or would occur after giving effect thereto, (A) sales of
assets consisting of real property, plant and equipment, (B) ordinary course
sales of impaired accounts receivables in connection with the receipt of
insurance or other proceeds in full or partial payment therefor, (C) the sale,
in one transaction or series of related transactions, of all of the Equity
Interests or all or substantially all of the assets of a Subsidiary or related
group of Subsidiaries of the Borrower that in any case constitute a single
business, and (D) the sale of a Minority Equity Interest in a Subsidiary
(provided, that if prior to such sale, such Subsidiary is a Subsidiary
Guarantor, then at the election of the Borrower (to be made by means of a
written notice to the Administrative Agent), either (x) such Subsidiary shall
remain a Guarantor and a “Subsidiary” for all purposes of this Agreement and the
other Loan Documents after such sale, and for purposes of determining compliance
with the Annual Disposition Limit (as defined below), the amount of such
disposition shall be the fair value of the Minority Equity Interests actually
sold, or (y) such Subsidiary shall cease to be a Guarantor and shall become an
Excluded Subsidiary for the purposes of this Agreement and the other Loan
Documents, and

 

91

--------------------------------------------------------------------------------


 

for purposes of determining compliance with the Annual Disposition Limit (as
defined below), the amount of such disposition shall be deemed to be the fair
value of all of the Equity Interests in such Subsidiary); provided, however,
that (1) all dispositions made pursuant to this Section 5.02(e)(iii) shall be
made (x) for cash or Equity Interests in a Joint Venture and (y) in each case
for fair value, and (2) the aggregate amount of the proceeds of all dispositions
made during any Fiscal Year pursuant to this clause (iii) shall not exceed the
amount that is equal to 10% of the total assets of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP, at the time of,
but immediately prior to giving effect to, each such disposition, using the
total assets amount reflected on the Borrower’s Consolidated balance sheet
contained in the financial statements then most recently delivered pursuant to
Section 5.03(b), and with respect to non-cash proceeds consisting of Equity
Interests in Joint Ventures, the amount of such proceeds shall be the fair value
of such Equity Interests, as reasonably determined by the Borrower (provided,
that if requested by the Administrative Agent, the Borrower shall provide
reasonably detailed written substantiation for such valuation)) (the disposition
limitation set forth in this clause (2) being the “Annual Disposition Limit”);

 

(iv)                              sales, transfers and other dispositions of
assets among Loan Parties;

 

(v)                                 sales of assets acquired after the Closing
Date that do not constitute Collateral under the Loan Documents; it being
understood that for the purposes of sales of assets permitted by this
clause (v), the Subject Property related to such assets may be sold in
connection therewith;

 

(vi)                              the winding up or dissolution of any
Subsidiary so long as (A) all assets of such Subsidiary are transferred to the
Borrower or another Subsidiary (other than any Excluded Subsidiary) prior to, or
simultaneously with, such winding up or dissolution and (B) if such Subsidiary
is a Guarantor, all assets of such Subsidiary are transferred to the Borrower or
another Guarantor;

 

(vii)                           sales of accounts receivable pursuant to a
Permitted Supplier Receivables Sale Program; and

 

(viii)                        sales, transfers and other dispositions of assets
of, or Equity Interests in, Excluded Subsidiaries.

 

(f)                                   Investments in Other Persons.  Make or
hold, or permit any of its Subsidiaries to make or hold, any Investment in any
Person, except:

 

(i)                                     Investments by (x) the Borrower in
Subsidiary Guarantors, (y) Subsidiary Guarantors in the Borrower and other
Subsidiary Guarantors, and (z) the Borrower or Subsidiary Guarantors in new
Subsidiaries, provided, that such Subsidiaries become Subsidiary Guarantors
hereunder;

 

92

--------------------------------------------------------------------------------


 

(ii)                                  loans and advances to employees in the
ordinary course of the business of the Borrower and its Subsidiaries as
presently conducted in an aggregate principal amount not to exceed $500,000 at
any time outstanding;

 

(iii)                               Investments by the Borrower and its
Subsidiaries in Cash Equivalents;

 

(iv)                              Investments existing on the date hereof and
described on Schedule 4.01(v) hereto;

 

(v)                                 Investments by the Borrower in Hedge
Agreements permitted under Section 5.02(b)(i)(A);

 

(vi)                              Investments consisting of intercompany Debt
permitted under Section 5.02(b)(i)(B) or 5.02(b)(ii);

 

(vii)                           so long as no Event of Default has occurred and
is continuing or would occur after giving effect thereto, other Investments
consisting of acquisitions or formations of all or substantially all of the
Equity Interests or assets of another Person; provided that with respect to any
Investments made under this clause (vii):  (A) if such Investment is in the
Equity Interests of such Person, either (1) such Person shall become a
Subsidiary Guarantor hereunder in accordance with Section 5.01(j) or (2) either
(x) such acquisition or formation is financed with the proceeds of Debt secured
by (and only by) the accounts receivables, inventory and related documents and
general intangibles of the Subsidiary so acquired and its respective
Subsidiaries, which Debt is not recourse to (including by way of guaranty) the
Borrower and its other Subsidiaries or (y) the Borrower otherwise elects in
accordance with Section 5.01(j) that such newly-acquired Subsidiary shall be an
Excluded Subsidiary; (B) immediately before and after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom; (C) any
company or business acquired or invested in pursuant to this clause (vii) shall
be in the same or related line of business as the business of the Borrower or
any of its Subsidiaries; (D) immediately after giving effect to the acquisition
of a company or business pursuant to this clause (vii), the Borrower shall be in
compliance with the covenants contained in Section 5.04, calculated on a Pro
Forma Basis, based on the financial statements most recently delivered to the
Lender Parties pursuant to Section 5.03, as evidenced by a certificate of the
Chief Financial Officer of the Borrower delivered to the Lender Parties
demonstrating such compliance; and (E) within 30 days after the acquisition of a
company or business pursuant to this clause (vii) the Borrower shall provide
revised forecasts of the type referred to in Section 5.03(e) giving pro forma
effect to such acquisition;

 

(viii)                        Investments in Mesabi Nugget, provided, that, both
before and after giving effect to any such Investment the Borrower is in
compliance with the covenants contained in Section 5.04, calculated on a Pro
Forma Basis, based on

 

93

--------------------------------------------------------------------------------


 

the financial statements most recently delivered to the Lender Parties pursuant
to Section 5.03;

 

(ix)                              Other Investments in the form of contributions
of Equity Interests or other assets to a Joint Venture, to the extent made as a
disposition of assets permitted under Section 5.02(e)(iii); provided, that, both
before and after giving effect to any such Investment the Borrower is in
compliance with the covenants contained in Section 5.04, calculated on a Pro
Forma Basis, based on the financial statements most recently delivered to the
Lender Parties pursuant to Section 5.03.

 

(x)                                 Other Investments at any time in the
aggregate not to exceed $300,000,000;

 

(xi)                              Other Investments in an amount not to exceed,
when taken together with Restricted Payments made pursuant to clause (x) of
Section 5.02(g)(iii), the Available Basket Amount; and

 

(xii)                           Other Investments under non-qualified deferred
compensation plans up to a maximum total invested amount of $25 million;

 

provided, that, notwithstanding the restrictions set forth in this
Section 5.02(f), the Borrower may make Investments so long as the Total Net
Leverage Ratio, calculated on a Pro Forma Basis, is less than 3.50:1.00.

 

(g)                                  Restricted Payments.  Declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, or permit any of its Subsidiaries to do any of the foregoing, or permit
any of its Subsidiaries to purchase, redeem, retire, defease or otherwise
acquire for value any Equity Interests in the Borrower or to issue or sell any
Equity Interests or accept any capital contributions (collectively, “Restricted
Payments”), except that, so long as no Default shall have occurred and be
continuing at the time of any action described in clause (i) through (iv) below
or would result therefrom:

 

(i)                                     the Borrower may (A) declare and pay
dividends and distributions payable only in common stock of the Borrower, (B) 
purchase, redeem, retire, defease or otherwise acquire shares of its capital
stock with the proceeds received contemporaneously from the issue of new shares
of its capital stock with equal or inferior voting powers, designations,
preferences and rights and (C) purchase, redeem, retire or defease any Debt that
is convertible into Equity Interests;

 

(ii)                                  any Subsidiary of the Borrower may
(A) declare and pay cash dividends to the Borrower, (B) declare and pay cash
dividends to any other Loan Party of which it is a Subsidiary and (C) accept
capital contributions from its parent to the extent permitted under
Section 5.01(f)(i);

 

94

--------------------------------------------------------------------------------


 

(iii)                               the Borrower may make payments restricted by
this Section 5.02(g) so long as (x) immediately after giving effect to such
payment, the Total Net Leverage Ratio, calculated on a Pro Forma Basis, is no
higher than 3.50:1.00 or (y) during any fiscal quarter of the Borrower that the
Total Net Leverage Ratio exceeds 3.50:1.00, the aggregate amount of such
dividends or distributions made at any time when the Total Net Leverage Ratio
exceeded 3.50:1.00 does not exceed, when taken together with Investments that at
such time have been made pursuant to Section 5.02(f)(xi), the Available Basket
Amount at such time; and

 

(iv)                              so long as no Default has occurred and is
continuing or would result therefrom, the Borrower may make payments of
contractual dividends on convertible equity securities.

 

(h)                                 Amendments of Constitutive Documents. 
Amend, or permit any of its Subsidiaries to amend, its certificate of
incorporation or bylaws or other constitutive documents in any respect which
could be materially adverse to the interest of the Lender Parties.

 

(i)                                     Accounting Changes.  Make or permit any
change in (i) accounting policies or reporting practices, except as required or
permitted by GAAP, or (ii) Fiscal Year.

 

(j)                                    Amendment, Etc., of Related Documents. 
Cancel or terminate any Related Document (except in connection with the
prepayment of any Debt permitted to be prepaid hereunder) or consent to or
accept any cancellation or termination thereof, amend, modify or change in any
manner any term or condition of any Related Document or give any consent, waiver
or approval thereunder, waive any default under or any breach of any term or
condition of any Related Document, agree in any manner to any other amendment,
modification or change of any term or condition of any Related Document or take
any other action in connection with any Related Document that would impair the
value of the interest or rights of any Loan Party thereunder or that would
impair the rights or interests of any Agent or any Lender Party, or permit any
of its Subsidiaries to do any of the foregoing.

 

(k)                                 Negative Pledge.  Enter into or suffer to
exist, or permit any of its Subsidiaries to enter into or suffer to exist, any
agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets except (i) in favor of the Secured Parties or
(ii) in connection with (A) any Surviving Debt and (B) any Debt permitted by
Section 5.02(b)(i)(C), Section 5.02(b)(ii)(B) and Section 5.02(b)(iii)(B).

 

(l)                                     Partnerships, Etc.  Become a general
partner in any general or limited partnership or Joint Venture, or permit any of
its Subsidiaries to do so, other than any Subsidiary the sole assets of which
consist of its interest in such partnership or Joint Venture.

 

(m)                             [Reserved].

 

95

--------------------------------------------------------------------------------


 

(n)                                 Payment Restrictions Affecting
Subsidiaries.  Directly or indirectly, enter into or suffer to exist, or permit
any of its Subsidiaries to enter into or suffer to exist, any agreement or
arrangement limiting the ability of any of its Subsidiaries to declare or pay
dividends or other distributions in respect of its Equity Interests or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Subsidiary of the Borrower (whether through
a covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (i) the Loan Documents and (ii) any
agreement or instrument evidencing Surviving Debt.

 

(o)                                 Sanctions; Anti-Money Laundering;
International Trade Law Compliance.

 

(i)                                     Become, or permit any Covered Entity to
become, a Sanctioned Person; or

 

(ii)                                  Either in its own right, or through any
third party, (A) have any of its assets (or permit any Covered Entity to have
any of its assets) in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (B) do
business in or with (or permit any Covered Entity to do business in or with), or
derive (or permit any Covered Entity to derive) any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law, (C) engage in (or permit any Covered
Entity to engage in) any dealings or transactions prohibited by any
Anti-Terrorism Law; or (D) use the Advances to fund, directly or through any
Covered Entity, any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person, or in violation
of any Anti-Terrorism Law; or

 

(iii)                               Repay or prepay the Obligations with funds
derived from any unlawful activity.

 

Section 5.03.                                        Reporting Requirements.  So
long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will furnish to
the Agents and the Lender Parties:

 

(a)                                 Default Notice.  As soon as possible and in
any event within two days after the occurrence of each Default or any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of the chief financial
officer of the Borrower setting forth details of such Default and the action
that the Borrower has taken and proposes to take with respect thereto.

 

(b)                                 Annual Financials.  As soon as available and
in any event within 90 days after the end of each Fiscal Year, a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
including therein a Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and a Consolidated statement of
income and a Consolidated statement of cash flows of the Borrower and its

 

96

--------------------------------------------------------------------------------


 

Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
acceptable to the Required Lenders of Ernst & Young LLP or other independent
public accountants of recognized standing acceptable to the Required Lenders
together with (i) a certificate of a Financial Officer of the Borrower stating
that no Default has occurred and is continuing or, if a default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (ii) a
certificate in substantially the form of Exhibit H hereto demonstrating the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.04; provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.

 

(c)                                  Quarterly Financials.  As soon as available
and in any event within 45 days after the end of each of the first three
quarters of each Fiscal Year, a Consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and a Consolidated statement of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Financial Officer of the
Borrower as having been prepared in accordance with GAAP, together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto, and (ii) a certificate in substantially the form of
Exhibit H hereto demonstrating the computations used by the Borrower in
determining compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

 

(d)                                 [Reserved].

 

(e)                                  Annual Budget.  As soon as available and in
any event no later than 45 days after the end of each Fiscal Year, an annual
budget prepared by management of the Borrower, in form satisfactory to the Joint
Lead Arrangers, of balance sheets, income statements and cash flow statements on
an annual basis for the Fiscal Year following such then-ended Fiscal Year and
for each Fiscal Year thereafter until the Termination Date.  Such budget shall
set forth a statement of the principal assumptions reflected therein.

 

(f)                                   Litigation.  Promptly after the
commencement thereof, notice of all actions, suits, investigations, litigation
and proceedings in which the amount involved is

 

97

--------------------------------------------------------------------------------


 

in excess of $50,000,000 before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting any Loan Party or any of its Subsidiaries of the type described in
Section 4.01(f), and promptly after the occurrence thereof, notice of any
material adverse change in the status or the financial effect on any Loan Party
or any of its Subsidiaries of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(g)                                  [Reserved].

 

(h)                                 Creditor Reports.  (i)  Promptly after the
furnishing thereof, copies of any statement or report furnished by the Borrower
to any holder of Senior Notes, and (ii) promptly after the furnishing thereof,
copies of any default notice furnished to any holder of Debt securities in the
aggregate outstanding in excess of $50,000,000 of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lender
Parties pursuant to any other clause of this Section 5.03.

 

(i)                                     Agreement Notices.  Promptly upon
receipt thereof, copies of all notices, requests and other documents received by
any Loan Party or any of its Subsidiaries under or pursuant to any Related
Document or instrument, indenture, loan or credit or similar agreement regarding
or related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and copies of any amendment,
modification or waiver of any provision of any Related Document or instrument,
indenture, loan or credit or similar agreement and, from time to time upon
request by the Paying Agent, such information and reports regarding the Related
Documents and such instruments, indentures and loan and credit and similar
agreements as the Paying Agent may reasonably request.

 

(j)                                    Revenue Agent Reports.  Within 10 days
after receipt, copies of all Revenue Agent Reports (Internal Revenue Service
Form 886), or other written proposals of the Internal Revenue Service, that
propose, determine or otherwise set forth positive adjustments to the Federal
income tax liability of the affiliated group (within the meaning of
Section 1504(a)(1) of the Internal Revenue Code) of which the Borrower is a
member aggregating $50,000,000 or more.

 

(k)                                 ERISA.  ERISA Events and ERISA Reports. 
(A) Promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, a
statement of the Chief Financial Officer of the Borrower describing such ERISA
Event and the action, if any, that such Loan Party or such ERISA Affiliate has
taken and proposes to take with respect thereto and (B) on the date any records,
documents or other information must be furnished to the PBGC with respect to any
Plan pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.

 

(i)                                     Plan Terminations.  Promptly and in any
event within two Business Days after receipt thereof by any Loan Party or any
ERISA Affiliate, copies of

 

98

--------------------------------------------------------------------------------


 

each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.

 

(ii)                                  [Reserved].

 

(iii)                               Multiemployer Plan Notices.  Promptly and in
any event within ten Business Days after receipt thereof by any Loan Party or
any ERISA Affiliate from the sponsor of a Multiemployer Plan, copies of each
notice concerning (A) the imposition of Withdrawal Liability by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by such Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B).

 

(l)                                     Environmental Conditions.  Promptly
after the assertion or occurrence thereof, notice of any Environmental Action
against or of any noncompliance by any Loan Party or any of its Subsidiaries
with any Environmental Law or Environmental Permit that could reasonably be
expected to have a Material Adverse Effect.

 

(m)                             Insurance.  As soon as available and in any
event within 30 days after the end of each Fiscal Year, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional information as any
Agent, or any Lender Party through the Paying Agent, may reasonably specify.

 

(n)                                 Other Information.  Such other information
respecting the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Loan Party or any of its
Subsidiaries as any Agent or the Joint Lead Arrangers, or any Lender Party
through the Paying Agent, may from time to time reasonably request.

 

Section 5.04.                                        Financial Covenants.  So
long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender Party shall have any Commitment hereunder, the Borrower will:

 

(a)                                 Total Net Leverage Ratio.  Maintain,
beginning with the period of four fiscal quarters ending December 31, 2014 and
at all times thereafter, determined on a Pro Forma Basis, a Total Net Leverage
Ratio of not more than 5.00:1.00. or, during any Collateral Suspension Period, a
Total Net Leverage Ratio of no more than 4.00:1.00, provided, however, that once
the Borrower has received (and for so long as it maintains) (i) a corporate
credit rating of at least BBB- from S&P and (ii) a corporate family credit
rating of at least Baa3 from Moody’s (in each case, with no negative outlook or
negative watch), then in lieu of a Total Net Leverage Ratio required hereunder,
the Borrower shall instead maintain a Debt-Cap Ratio of no more than 0.60:1.00.

 

(b)                                 Interest Coverage Ratio.  Maintain,
beginning with the period of four fiscal quarters ending December 31, 2014 and
at all times thereafter, determined on a Pro Forma Basis, an Interest Coverage
Ratio of no less than 2.50:1.00.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01.                                        Events of Default.  If any
of the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 (i)  the Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within two Business Days after the same becomes due and payable; or

 

(b)                                 any representation or warranty made by any
Loan Party (or any of its officers) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

 

(c)                                  the Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.03(e), 2.14,
5.01(e), (f), (i), (j), (l), (n) or (p), 5.02, 5.03 or 5.04; provided that the
Borrower shall have a cure period of three Business Days for any failure to
perform or observe the covenants contained in Section 5.03; or

 

(d)                                 any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
10 days after the earlier of the date on which (i) a Responsible Officer becomes
aware of such failure or (ii) written notice thereof shall have been given to
the Borrower by any Agent or any Lender Party; or

 

(e)                                  any Loan Party, any of its Subsidiaries or
any Excluded Subsidiary to the extent its Obligations are guaranteed by a Loan
Party shall fail to pay any principal of, premium or interest on or any other
amount payable in respect of any Debt of such Loan Party, such Subsidiary or
such Excluded Subsidiary (as the case may be) that is outstanding in a principal
amount (or, in the case of any Hedge Agreement, an Agreement Value) of at least
$50,000,000 either individually or in the aggregate (but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

100

--------------------------------------------------------------------------------


 

(f)                                   any Loan Party or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Loan Party or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it) that is being
diligently contested by it in good faith, either such proceeding shall remain
undismissed or unstayed for a period of 30 days or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (f); or

 

(g)                                  any judgments or orders, either
individually or in the aggregate, for the payment of money in excess of
$50,000,000 shall be rendered against any Loan Party or any of its Subsidiaries
and shall remain unpaid and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(h)                                 any non-monetary judgment or order shall be
rendered against any Loan Party or any of its Subsidiaries that could be
reasonably likely to have a Material Adverse Effect, and there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)                                     any provision of any Loan Document after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason cease
to be valid and binding on or enforceable against any Loan Party party to it, or
any such Loan Party shall so state in writing; or

 

(j)                                    any Collateral Document or financing
statement after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority lien on and security interest in the Collateral
purported to be covered thereby; or

 

(k)                                 a Change of Control shall occur; or

 

(l)                                     any ERISA Event shall have occurred with
respect to a Plan and the sum (determined as of the date of occurrence of such
ERISA Event) of the Insufficiency of such Plan and the Insufficiency of any and
all other Plans with respect to which an ERISA Event shall have occurred and
then exist (or the liability of the Loan Parties and the ERISA Affiliates
related to such ERISA Event) exceeds $20,000,000; or

 

101

--------------------------------------------------------------------------------


 

(m)                             any Loan Party or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Loan Parties and the ERISA Affiliates as Withdrawal Liability (determined as
of the date of such notification), exceeds $20,000,000 or requires payments
exceeding $5,000,000 per annum; or

 

(n)                                 any Loan Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding $20,000,000; or

 

(o)                                 any representation or warranty contained in
Section 4.01(z) is or becomes false or misleading at any time;

 

then, and in any such event, the Paying Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the Commitments of each Lender Party and the obligation of each Lender Party to
make Advances (other than Letter of Credit Advances by an Issuing Bank or a
Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line Advances by a
Revolving Credit Lender pursuant to Section 2.02(b)) and of the Issuing Banks to
issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, (A) by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, (B) by notice to each party
required under the terms of any agreement in support of which a Standby Letter
of Credit is issued, request that all Obligations under such agreement be
declared to be due and payable and (C) by notice to any Issuing Bank, direct
such Issuing Bank to deliver a Default Termination Notice to the beneficiary of
each Standby Letter of Credit issued by it, and such Issuing Bank shall deliver
such Default Termination Notices; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, (x) the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender pursuant to
Section 2.02(b)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (y) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

102

--------------------------------------------------------------------------------


 

Section 6.02.                                        Actions in Respect of the
Letters of Credit upon Default.  If any Event of Default shall have occurred and
be continuing, the Paying Agent may, or shall at the request of the Required
Lenders, irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Collateral Agent on behalf of the
Lender Parties in same day funds at the Collateral Agent’s office designated in
such demand, for deposit in the L/C Cash Collateral Account, an amount equal to
the aggregate Available Amount of all Letters of Credit then outstanding.  If at
any time the Paying Agent or the Collateral Agent determines that any funds held
in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Agents and the Lender Parties or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
the Borrower will, forthwith upon demand by the Paying Agent or the Collateral
Agent, pay to the Collateral Agent, as additional funds to be deposited and held
in the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Paying Agent or the Collateral
Agent, as the case may be, determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit for which funds are on deposit
in the L/C Cash Collateral Account (including following the Termination Date),
such funds shall be applied to reimburse the Issuing Banks or Revolving Credit
Lenders, as applicable, to the extent permitted by applicable law.

 

ARTICLE VII

 

THE AGENTS, ETC.

 

Section 7.01.                                        Authorization and Action. 
Each Lender Party (in its capacities as a Lender, the Swing Line Bank (if
applicable), an Issuing Bank (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes the Joint
Lead Arrangers and each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to the Joint Lead Arrangers and such Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Notes), no Agent nor the Joint Lead Arrangers shall be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders, and such instructions
shall be binding upon all Lender Parties and all holders of Notes; provided,
however, that no Agent nor the Joint Lead Arrangers shall be required to take
any action that exposes such Agent nor the Joint Lead Arrangers to personal
liability or that is contrary to this Agreement or applicable law.  Each Agent
agrees to give to each Lender Party prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.  Except as may otherwise
be agreed in writing, each of the Lenders agrees that the Administrative Agent
has no obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from the Loan
Parties or any such authorized signatory in doing so.

 

Section 7.02.                                        Reliance, Etc.  Neither the
Joint Lead Arrangers nor any Agent nor any of their respective directors,
officers, agents or employees shall be liable for any action

 

103

--------------------------------------------------------------------------------


 

taken or omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct. 
Without limitation of the generality of the foregoing, the Joint Lead Arrangers
and each Agent:  (a) may treat the payee of any Note as the holder thereof
until, in the case of the Paying Agent, the Paying Agent receives and accepts an
Assignment and Assumption entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent or the Joint Lead Arrangers, such Agent or the Joint Lead Arrangers
has received notice from the Paying Agent that it has received and accepted such
Assignment and Assumption, in each case as provided in Section 8.07; (b) may
consult with legal counsel (including counsel for any Loan Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document on the part of any Loan
Party or to inspect the property (including the books and records) of any Loan
Party; (e) shall not be responsible to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram or
facsimile) believed by it to be genuine and signed or sent by the proper party
or parties.

 

Section 7.03.                                        Bank of America, PNC Bank,
Wells Fargo Bank, National Association and Affiliates.  With respect to its
Commitments, the Advances made by it and the Notes issued to it, each of Bank of
America, PNC Bank and Wells Fargo Bank, National Association shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not an Agent; and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated, include Bank of
America, PNC Bank and Wells Fargo Bank, National Association in their respective
individual capacities.  Bank of America, PNC Bank and Wells Fargo Bank, National
Association  and their respective affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if Bank of America,
PNC Bank and Wells Fargo Bank, National Association were not Agents and without
any duty to account therefor to the Lender Parties.

 

Section 7.04.                                        Lender Party Credit
Decision.  Each Lender Party acknowledges that it has, independently and without
reliance upon any Agent, the Joint Lead Arrangers or any other Lender Party and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender Party also
acknowledges that it will, independently and without reliance upon any Agent,
the Joint Lead Arrangers or any other Lender Party and based on such documents
and information as it shall deem appropriate at the

 

104

--------------------------------------------------------------------------------


 

time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

Section 7.05.                                        Indemnification.

 

(a)                                 Each Lender Party severally agrees to
indemnify each Lead Arranger and each Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s or such Lead Arranger’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction with respect to such Agent or the Joint Lead Arrangers, as the case
may be.  Without limitation of the foregoing, each Lender Party agrees to
reimburse the Joint Lead Arrangers and each Agent promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that such Lead Arranger or such Agent is not promptly reimbursed for such costs
and expenses by the Borrower.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

 

(b)                                 Each Lender Party severally agrees to
indemnify each Issuing Bank (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c)                                  For purposes of this Section 7.05, the
Lender Parties’ respective ratable shares of any amount shall be determined, at
any time, according to the sum of (i) the aggregate principal amount of the
Advances outstanding at such time and owing to the respective Lender Parties,
(ii) their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time and (iii) their respective Unused
Revolving Credit Commitments at such time; provided that the aggregate principal
amount of Swing Line Advances owing to the

 

105

--------------------------------------------------------------------------------


 

Swing Line Bank and of Letter of Credit Advances owing to such Issuing Bank
shall be considered to be owed to the Revolving Credit Lenders ratably in
accordance with their respective Revolving Credit Commitments.  The failure of
any Lender Party to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or such Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount.  Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 7.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

 

Section 7.06.                                        Successor Agents.  Any
Agent may resign at any time by giving written notice thereof to the Lender
Parties and the Borrower and may be removed at any time with or without cause by
the Required Lenders.  Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Agent.  If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Agent (other than any rights to indemnity payments owed to the retiring or
removed Agent), and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents.  If within 45 days after written notice is
given of the retiring Agent’s resignation or removal under this Section 7.06 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (a) the retiring Agent’s resignation or
removal shall become effective, (b) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents (except in
the case of any collateral security held by any Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents, and except for any indemnity payments owed to
the retiring or removed Agent, all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and Issuing Bank directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided above.  After any retiring Agent’s
resignation or removal hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. 
Notwithstanding the

 

106

--------------------------------------------------------------------------------


 

foregoing, in no event shall any Defaulting Lender be permitted to become a
successor Agent or successor Collateral Agent.

 

Section 7.07.                                        The Joint Lead Arrangers,
the Syndication Agents and the Documentation Agents.  It is understood and
agreed by all parties hereto that neither the Joint Lead Arrangers, nor any
Syndication Agent, nor any Documentation Agent shall have any duties or
responsibilities under this Agreement (except, as to the Joint Lead Arrangers,
for certain approval rights expressly provided for herein), and shall have no
liability for any actions taken or not taken in connection with this Agreement
or the other Transaction Documents.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01.                                        Amendments, Etc.  No
amendment or waiver of any provision of this Agreement or the Notes or any other
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed (or, in
the case of the Collateral Documents, consented to) by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that (a) no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders, do any of the following at any time:  (i) decrease the percentage of
(x) the Commitments, (y) the aggregate unpaid principal amount of the Advances
or (z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Lenders or any of them to take any action
hereunder, (ii) reduce or limit the obligations of any Guarantor under Section 1
of the Guaranty issued by it or, except in connection with a permitted asset
sale, release such Guarantor or otherwise limit such Guarantor’s liability with
respect to the Obligations owing to the Agents and the Lender Parties, in each
case if such reduction, release or limitation is in respect of all or
substantially all of the value of the Guaranties, (iii) release all or
substantially all of the Collateral in any transaction or series of related
transactions (other than a release of Collateral that is permitted under
Section 8.12(a) during a Collateral Suspension Period), (iv) amend Section 2.13,
Section 8.12(a), Section 8.12(c) or this Section 8.01, or any other provision of
this Agreement that expressly provides that the consent of all Lenders, or all
affected Lenders, is required, or (v) amend the definition of “Required Lenders”
or “Pro Rata Share” (provided, that additional extensions of credit made
pursuant to Section 2.17 shall be included in the determination of “Required
Lenders” or “Pro Rata Share” on substantially the same basis as the Term
Commitments, the Term Advances, the Revolving Credit Commitments and the
Revolving Credit Advances are included on the Closing Date); and (b) no
amendment, waiver or consent shall, unless in writing and signed by each Lender
if such Lender is directly affected by such amendment, waiver or consent,
(i) increase the Commitments of such Lender, (ii) reduce the principal of, or
interest on, the Notes held by such Lender or any fees or other amounts payable
hereunder to such Lender, (iii) postpone any date fixed for any scheduled
payment of principal of, or interest on, the Notes held by such Lender or any
fees or other amounts payable hereunder to such Lender, (iv) change the order of
application of any prepayment set forth in Section 2.06 in any manner that
materially affects such Lender, (v) amend Section 1.05 or the definition of
“Alternative Currency”, or (vi) (A) alter the ratable treatment of Obligations
arising under any Secured Hedge Agreement or any Secured Cash Management
Agreement, and Obligations

 

107

--------------------------------------------------------------------------------


 

arising under any of the other Loan Documents, (B) amend the definition of “Loan
Documents” to remove from, or alter the status therein of, Secured Hedge
Agreements or Secured Cash Management Agreements or (C) amend the definition of
“Secured Hedge Agreement” or “Secured Cash Management Agreement”, in each case
in a manner that adversely effects such Lender or adversely effects an Affiliate
of such Lender which Affiliate is a party to a Secured Hedge Agreement or a
Secured Cash Management Agreement; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Bank or an Issuing
Bank, as the case may be, in addition to the Lenders required above to take such
action, affect the rights or obligations of the Swing Line Bank or of such
Issuing Bank, as the case may be, under this Agreement; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by an
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of such Agent under this Agreement or the other Loan
Documents.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

Section 8.02.                                        Notices, Etc.

 

(a)                                 All notices and other communications
provided for hereunder shall be in writing (which shall include any electronic
transmission by facsimile (except in the case of the Borrower) or in “.pdf,”
“.tiff” or other customary format) and mailed, sent by electronic mail (to the
extent agreed pursuant to clause (b) below) faxed (except in the case of the
Borrower) or delivered, if to the Borrower, at its address at 7575 West
Jefferson Blvd., Fort Wayne, Indiana 46804, Attention:  Richard A. Poinsatte
(260-969-3560); if to any Initial Lender Party, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Domestic Lending Office specified in the Assignment and Assumption
pursuant to which it became a Lender Party; if to the Collateral Agent, at its
address at PNC Bank, Three PNC Plaza, 225 Fifth Avenue, Pittsburgh, Pennsylvania
15222, Attention:  David B. Gookin or James O’Brien (facsimile 412-762-6484);
and if to the Paying Agent, at its address at PNC Firstside Center, 500 First
Avenue, P7-PFSC-04-I, Pittsburgh, Pennsylvania 15219, Attention:  Kimberly Kelly
(facsimile 412-762-2905) and with respect to notices and/or deliveries pursuant
to Section 5.03; or, as to the Borrower or the Paying Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Paying
Agent.  All such notices and other communications shall, when mailed, sent by
electronic mail or faxed (provided, however, that no notice or other
communication shall be provided to the Borrower by facsimile), be effective when
deposited in the mails or transmitted in “.pdf,” “.tiff” or other customary
format or by facsimile, respectively, except that notices and communications to
any Agent pursuant to Article II, III or VII shall not be effective until
received by such Agent.  Delivery by facsimile or “.pdf” of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed

 

108

--------------------------------------------------------------------------------


 

counterpart thereof; provided, however, that no such communication shall be
delivered to the Borrower by facsimile.

 

(b)                                 Notices and other communications to the
Lender Parties hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Paying Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise specifically agreed by the Paying Agent and the applicable Lender. 
The Paying Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)                                  (i)   The Borrower and each Loan Party
agrees that the Administrative Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on the Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Affiliates (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the
Borrower, any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this section, including through the Platform.

 

Section 8.03.                                        No Waiver; Remedies.  No
failure on the part of any Lender Party or any Agent to exercise, and no delay
in exercising, any right hereunder or under any Note or any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.

 

Section 8.04.                                        Costs and Expenses;
Indemnification.

 

(a)                                 The Borrower agrees to pay on demand (i) all
costs and expenses of the Joint Lead Arrangers and except as otherwise provided
in this Agreement, also each Agent, in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, (A) all due diligence,

 

109

--------------------------------------------------------------------------------


 

collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel for the Joint Lead
Arrangers and each Agent with respect thereto, including the reasonable fees and
expenses of Shearman & Sterling LLP with respect to advising the Joint Lead
Arrangers or such Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto, it being understood and agreed
that with respect to the payment of legal fees and expenses, unless and until
the circumstances set forth in clause (ii) below shall occur, the Borrower shall
only be responsible for the fees and expenses of Shearman & Sterling LLP and any
local counsel selected by it in connection with any and all of the foregoing),
and (ii) all costs and expenses of each of the Joint Lead Arrangers, each Agent
and each Lender Party in connection with the enforcement of and/or the
protection of its rights under the Loan Documents and Advances made and Letters
of Credit issued hereunder, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, or any workout, restructuring or negotiations in respect of the Loan
Documents, such Advances or such Letters of Credit (including, without
limitation, the reasonable fees and expenses of counsel for each of the Joint
Lead Arrangers, the Administrative Agent and each Lender Party with respect
thereto).

 

(b)                                 The Borrower agrees to indemnify, defend and
save and hold harmless each of Bank of America, MLPFS, PNC Bank, PNC Capital
Markets, Wells Fargo Bank, and Wells Fargo Securities, each Lender Party and
each of their respective Affiliates and their respective partners, officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, settlement
costs, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel (including the allocated cost of
internal counsel)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any actual or
prospective claim, investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Transaction
Documents, the performance by the parties hereto of their respective obligations
hereunder or thereunder or any of the transactions contemplated thereby or
(ii) the actual or alleged presence or release of Hazardous Materials on any
property owned or operated by any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the Transaction is consummated, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE,

 

110

--------------------------------------------------------------------------------


 

CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY.  The Borrower also
agrees not to assert, and hereby waives, any claim against any Lead Arranger,
Agent, any Lender Party or any of their Affiliates, or any of their respective
partners, officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Transaction Documents or
any of the transactions contemplated by the Transaction Documents.  No
Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for the
account of a Lender Party other than on the last day of the Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section 2.06,
2.09(b)(i), 2.10(d) or 8.15, acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
Party other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(a), or if the Borrower fails to make any payment or prepayment of
an Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Paying Agent), pay to the Paying Agent for the account of
such Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may incur as a result of such
payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.

 

(d)                                 If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it under any Loan Document,
including, without limitation, fees and expenses of counsel and indemnities,
such amount may be paid on behalf of such Loan Party by the Paying Agent or any
Lender Party, in its sole discretion.

 

(e)                                  Without prejudice to the survival of any
other agreement of any Loan Party hereunder or under any other Loan Document,
the agreements and obligations of the Borrower contained in Sections 2.10 and
2.12 and this Section 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

 

Section 8.05.                                        Right of Set-off.  Upon
(a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Paying Agent to declare the Notes due and payable
pursuant to the provisions of Section 6.01, each Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special,

 

111

--------------------------------------------------------------------------------


 

time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Agent, such Lender Party or such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under the Loan Documents, irrespective of
whether such Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such Obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of set off, (x) all amounts so set off shall be paid over immediately to
the Paying Agent for further application in accordance with the provisions of
Section 2.15 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Paying Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Paying Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, further, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Agent and each Lender Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender Party and their respective Affiliates may have.

 

Section 8.06.                                        Binding Effect.  This
Agreement shall become effective when it shall have been executed by the
Borrower and each Agent and the Paying Agent shall have been notified by each
Initial Lender Party that such Initial Lender Party has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender Party and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lender Parties.

 

Section 8.07.                                        Assignments and
Participations.

 

(a)                                 Each Lender may, and (following a demand by
such Lender pursuant to Section 2.10 or 2.12) upon at least five Business Days’
notice to such Lender and the Paying Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of one
or more Facilities, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than $1,000,000 (or such lesser amount as shall be
approved by the Paying Agent and, so long as no Default shall have occurred and
be continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties to each such assignment shall execute and deliver to the Paying Agent,
for its acceptance (other than as to assignments to then existing Lenders and/or
their Affiliates) and recording in the Register, an Assignment and Assumption,
together with any Note or Notes subject to such assignment and

 

112

--------------------------------------------------------------------------------


 

together with a processing and recordation fee in the amount of $3,500;
provided, however, that the processing and recordation fee set forth in
sub-clause (iv) above shall not be payable (A) with respect to an assignment by
any Lender Party to an Affiliate or an Approved Fund of such Lender Party, or
(B) with respect to an assignment (x) which is both by and to an existing Lender
Party or (y) with a stated effective date occurring prior to the 90th day after
the Closing Date hereof.

 

(b)                                 Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in such Assignment
and Assumption, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Assumption, have the rights and obligations of a Lender
or an Issuing Bank, as the case may be, hereunder and (ii) the Lender or an
Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
remaining portion of an assigning Lender’s or an Issuing Bank’s rights and
obligations under this Agreement, such Lender or such Issuing Bank shall cease
to be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Assumption, each Lender Party assignor thereunder and each assignee
thereunder confirm to and agree with each other and the other parties thereto
and hereto as follows:  (i) other than as provided in such Assignment and
Assumption, such assigning Lender Party makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (iv) such
assignee will, independently and without reliance upon any Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender or
an Issuing Bank, as the case may be.

 

113

--------------------------------------------------------------------------------


 

(d)                                 The Paying Agent shall maintain at its
address referred to in Section 8.02 a copy of each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lender Parties and the Commitment under each Facility of,
and principal amount of the Advances owing under each Facility to, each Lender
Party from time to time (the “Register”).  In addition, the Paying Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agents and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Agent or any Lender Party at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of an Assignment and
Assumption executed by an assigning Lender Party and an assignee, together with
any Note or Notes subject to such assignment, the Paying Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and each other Agent.  In the case of any assignment by
a Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Paying Agent in
exchange for the surrendered Note or Notes a new Note to the order of such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Facility pursuant to such Assignment and Assumption and, if any assigning Lender
has retained a Commitment hereunder under such Facility, a new Note to the order
of such assigning Lender in an amount equal to the Commitment retained by it
hereunder.  Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of Exhibit A hereto.

 

(f)                                   Each Issuing Bank may assign to an
Eligible Assignee all or a portion of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided,
however, that each such assignment shall be to an Eligible Assignee and the
parties to each such assignment shall execute and deliver to the Paying Agent,
for its acceptance and recording in the Register, an Assignment and Assumption.

 

(g)                                  Each Lender Party may sell participations
to one or more Persons (other than a natural person, a Defaulting Lender or any
Loan Party or any of Affiliates thereof) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,

 

114

--------------------------------------------------------------------------------


 

waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral.

 

(h)                                 Any Lender Party may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party.

 

(i)                                     Notwithstanding any other provision set
forth in this Agreement, any Lender Party may at any time create a security
interest in all or any portion of its rights under this Agreement (including,
without limitation, the Advances owing to it and the Note or Notes held by it)
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.

 

(j)                                    No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(k)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Paying Agent in an aggregate amount sufficient, upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Paying Agent, the applicable
pro rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Paying Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and purchases of Letters of Credit Advances and Swing Line
Advances in accordance with its Pro Rata Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Section 8.08.                                        Replacement of Lenders.  If
any Lender (a) requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense

 

115

--------------------------------------------------------------------------------


 

and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 8.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.10 of Section 2.12) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment), or (b) has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 8.01 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent (such
Lender, a “Non-Consenting Lender”), then the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) at its sole expense  and
effort to replace such Non-Consenting Lender by deeming such Non-Consenting
Lender to have assigned its Loans and its Commitments hereunder to one or more
Eligible Assignees; in each case, provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 8.07(a);

 

(ii)                                  such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.10 or payments required to be made
pursuant to Section 2.12 (A) in the event that as of any date, more than one
Lender shall have an outstanding request for any such compensation, the Borrower
shall not require an assignment by any one Lender requesting such compensation
at such time without also requiring an assignment by all such Lenders, and
(B) such assignment will result in a reduction in such compensation or payments
thereafter;

 

(iv)                              in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, any such assignee shall consent, at the
time of such assignment, to the matters in respect of which such Non-Consenting
Lender failed to consent; and

 

(v)                                 such assignment does not conflict with
applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 8.09.                                        Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page

 

116

--------------------------------------------------------------------------------


 

to this Agreement by “.pdf” shall be effective as delivery of an original
executed counterpart of this Agreement.

 

Section 8.10.                                        No Liability of the Issuing
Banks.  The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit.  Neither the Agents, the Lenders nor any Issuing Bank nor
any of their respective officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; (d) any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), or any error in interpretation of technical terms
therein; or (e) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit, except that the Borrower shall have a claim
against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

Section 8.11.                                        Confidentiality.  Each
Agent and each Lender Party shall hold all information supplied by the Borrower
or any of its Subsidiaries that is marked confidential (the “Confidential
Information”) confidential in accordance with its customary practices for
handling confidential information, provided that, in any event, disclosure may
be made without the consent of the Borrower, (a) to such Agent’s or such Lender
Party’s Affiliates and their officers, directors, employees, agents and advisors
and to actual or prospective Eligible Assignees and participants, and then only
on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) as requested or required by any state, Federal or foreign
authority or examiner regulating such Lender Party or any of its Affiliates,
(d) to any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party, (e) on a confidential basis to swap counterparties in
connection with hedging transactions entered into by a Lender Party with respect
to a Loan Party or any of obligations of a Loan Party and (f) as may be
reasonably necessary in connection

 

117

--------------------------------------------------------------------------------


 

with the enforcement of the rights and remedies of the Lender Parties under the
Loan Documents.

 

Section 8.12.                                        Release of Collateral.

 

(a)                                 Notwithstanding any other provision herein
or in any other Loan Document, the Collateral Agent is hereby authorized and
shall release the Collateral from the Liens granted under the Collateral
Documents securing the obligations under this Agreement on a Business Day
specified by the Borrower (the “Optional Release Date”), upon the satisfaction
of the following conditions precedent (the “Optional Release Conditions”).

 

(i)                                     the Borrower shall have given notice to
the Administrative Agent at least 10 Business Days prior to the Optional Release
Date, specifying the proposed Optional Release Date;

 

(ii)                                  the Collateral Ratings Condition has been
satisfied as of the date of such notice, has remained satisfied for an
uninterrupted period of at least 30 consecutive days, and remains satisfied as
of the Optional Release Date;

 

(iii)                               no Default or Event of Default shall have
occurred and be continuing as of the date of such notice or as of the Optional
Release Date;

 

(iv)                              the Borrower shall be in compliance with the
covenants set forth in Section 5.04, calculated on a Pro Forma Basis, giving
effect to the Collateral Suspension Period; and

 

(v)                                 on the Optional Release Date, the
Administrative Agent shall have received (A) a certificate, dated the Optional
Release Date and executed on behalf of the Borrower by a Financial Officer
thereof, confirming the satisfaction of the Optional Release Conditions set
forth in clauses (i) through (iv) above and (B) such other evidence and
calculations as the Administrative Agent may reasonably require confirming the
satisfaction of the Optional Release Conditions set forth above.

 

If the conditions set forth above are satisfied on the Optional Release Date,
then (i) on and after the Optional Release Date, the Collateral Agent shall
execute and deliver all such instruments, releases, financing statement
amendments or other agreements, and take all such further actions, at the
request and expense of the Borrower, as shall be necessary to effectuate the
release of the Liens granted under the Collateral Documents and (ii) as of the
Optional Release Date all representations and warranties and covenants contained
in this Agreement, the Security Agreement and any other Collateral Document
related to the grant or perfection of Liens on the Collateral shall be deemed to
be of no force or effect.  Any such release shall be without recourse to, or
representation or warranty by, the Collateral Agent and shall not require the
consent of any Lender.

 

If any Collateral Re-Pledge Date shall occur, then the Collateral Suspension
Period shall immediately terminate and all Collateral and the Collateral
Documents, and all Liens and security interests granted or purported to be
granted therein, shall be automatically reinstated on the same terms as of the
applicable Collateral Reinstatement Date (as defined below), and the

 

118

--------------------------------------------------------------------------------


 

Loan Parties shall take all actions and execute and deliver all notices and
documents to satisfy Section 5.01(j), including the delivery of new pledge
agreements, UCC-1 financing statements, possessory collateral, and stock
certificates accompanied by stock powers, allonges or other applicable transfer
documents, in each case, reasonably requested by the Administrative Agent as may
be necessary to create and perfect the liens of the Collateral Agent in such
Collateral, all in form and substance reasonably satisfactory to the
Administrative Agent, within 30 days of such Collateral Re-Pledge Date (or such
longer period as the Administrative Agent may agree in its sole discretion,
without any requirement for Lender consent) (the first date on which a new
pledge agreement is required to be delivered pursuant to the foregoing, the
“Collateral Reinstatement Date”).

 

(b)                                 Without limiting the provisions of
Section 8.04, the Borrower shall reimburse the Collateral Agent for all costs
and expenses, including attorneys’ fees and disbursements, incurred by it in
connection with any action contemplated by this Section.

 

(c)                                  The Lenders hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall be automatically released (i) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Loan Party, to
the extent such sale or other disposition is made in compliance with the terms
of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (ii) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 8.01), (iii) to the extent the property constituting such Collateral is
owned by any Loan Party, upon the release of such Loan Party from its
obligations under the Guaranty in accordance with the Loan Documents, (iv) with
respect to any Obligations of the Borrower or its Subsidiaries, upon the sale or
other disposition of such Collateral (including as part of or in connection with
any other sale or other disposition permitted hereunder) to any Excluded
Subsidiary, to the extent such sale or other disposition is made in compliance
with the terms of this Agreement and the other Loan Documents (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
and (v) as required to effect any sale or other disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Collateral Documents.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.  Additionally, the Lenders hereby irrevocably agree that any
Subsidiary that is a Loan Party shall be released from the Guaranties upon
consummation of any permitted transaction resulting in such Subsidiary becoming
an Excluded Subsidiary.  The Lenders hereby authorize the Administrative Agent
and the Collateral Agent to, and the Administrative Agent and the Collateral
Agent shall upon request of any Loan Party, execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Loan Party or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

 

119

--------------------------------------------------------------------------------


 

Section 8.13.                                        Jurisdiction, Etc.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court.  The
Borrower hereby agrees that service of process in any such action or proceeding
brought in any such New York state court or in such federal court may be made
upon CT Corporation System or other nationally recognized process agent (the
“Process Agent”) to be designated by the Borrower from time to time by written
notice to the Administrative Agent and the Borrower hereby irrevocably appoints
such Process Agent its authorized agent to accept such service of process, and
agrees that the failure of such Process Agent to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon.  The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Loan Documents to which it is a party in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Section 8.14.                                        Governing Law.  Each Loan
Document (other than the Letters of Credit, to the extent specified below and
except as otherwise expressly set forth in a Loan Document) will each be deemed
to be a contract made under and governed by the laws of the State of New York
(including for such purpose Sections 5-1407 and 5-1402 of the General
Obligations Law of the State of New York).  Each Letter of Credit shall be
governed by, and construed in accordance with, the laws or rules designated in
such Letter of Credit or the related Letter of Credit Agreement, or if no laws
or rules are designated, the International Standby Practices (ISP98 —
International Chamber of Commerce Publication Number 590 (the “ISP Rules”)) and,
as to matters not governed by the ISP Rules, the internal laws of the State of
New York.  The Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

120

--------------------------------------------------------------------------------


 

Section 8.15.                                        Reallocation and Assignment
of Existing Facilities.  The credit extensions and commitments made by the
Existing Lenders and outstanding pursuant to the Existing Credit Agreement and
not refinanced in connection with the Refinancing, shall be assigned without
recourse and re-allocated among the Lenders so that, and credit extensions and
commitments shall be made by the Lenders pursuant to this Agreement so that,
from and after the Closing Date, the respective commitments and credit
extensions of the Lenders shall be in accordance with Schedule I.  Credit
extensions made by Existing Lenders and not so assigned shall, effective as of
the Closing Date, be evidenced and governed by this Agreement and the Loan
Documents.

 

Section 8.16.                                        Effect of this Agreement. 
This Agreement amends and restates the Existing Credit Agreement in its entirety
and is entitled to the benefit of all existing Loan Documents.  Any reference in
any other Loan Document to the “Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Existing Credit Agreement
shall mean and refer to this Agreement.  Any reference in any other Loan
Document to the “Obligations” or any similar term including or referencing
obligations under the Existing Credit Agreement shall include and reference the
Obligations as defined in this Agreement.  All Obligations under the Existing
Credit Agreement and the other Loan Documents shall continue to be outstanding
except as expressly modified by this Agreement and shall be governed in all
respects by this Agreement and the other Loan Documents, it being agreed and
understood by the parties hereto that this Agreement does not constitute a
novation, satisfaction, payment or reborrowing of any Obligation under the
Existing Credit Agreement or any other Loan Document except as expressly
modified by this Agreement, nor, except as expressly provided herein, does it
operate as a waiver of any right, power or remedy of any Lender under any Loan
Document.  The security interests granted pursuant to any Loan Documents shall,
as modified hereby, continue in full force and effect, and are hereby affirmed,
with respect to this Agreement and the Obligations as defined herein.  In the
event of a conflict between the terms and provisions of this Agreement and the
terms and provisions of any other Loan Document, the terms and provisions of
this Agreement shall govern.

 

Section 8.17.                                        No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that:  (i) (A) the arranging and other services regarding this Agreement
severally provided by the Administrative Agent, the Joint Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders (severally), on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Joint Lead Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, nor the Joint Lead Arrangers nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the

 

121

--------------------------------------------------------------------------------


 

Administrative Agent, the Joint Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Joint Lead Arrangers nor any Lender has
any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against any of the Administrative
Agent, the Joint Lead Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 8.18.                                        Patriot Act Notice.  Each
Lender hereby notifies each Loan Party that, pursuant to the requirements of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes names and addresses and other
information that will allow it to identify each Loan Party in accordance with
the Patriot Act.

 

Section 8.19.                                        Amendment of the Security
Agreement.

 

(a)                                 The Administrative Agent, the Collateral
Agent, the Borrower and each Initial Lender party hereto on the Closing Date
(constituting the Required Lenders as of such date), in accordance with the
provisions of Section 8.01 hereof and Section 22 of the Security Agreement,
hereby consent to the amendment of the Security Agreement to delete the struck
text (indicated textually in the same manner as the following example:  ), and
to add the double-underlined text (indicated textually in the same manner as the
following example:  double-underlined text), in each case as set forth in the
pages of the Security Agreement attached as Schedule 8.19 hereto.

 

(b)                                 Effective as of the Closing Date, Schedules
I and IV to the Security Agreement are hereby replaced in their entirety with
the corresponding-numbered schedules set forth in Annex I attached to this
Agreement (provided, that such schedules may be further revised or replaced from
time to time after the Closing Date in accordance with the terms of the Security
Agreement).

 

Section 8.20.                                       Waiver of Jury Trial.  EACH
OF THE BORROWER, THE AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their respective officers thereunto
duly authorized, as of the date first above written.

 

 

 

STEEL DYNAMICS, INC.,

 

as Borrower

 

 

 

 

 

 

 

By

/s/ Theresa E. Wagler

 

 

Name: Theresa E. Wagler

 

 

Title:   Chief Financial Officer, Executive Vice President and Secretary

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Collateral Agent, an Initial Issuing Bank, Swing Line
Bank and a Lender

 

 

 

 

 

 

 

By

/s/ James P. O’Brien

 

 

Name: James P. O’Brien

 

 

Title:   Assistant Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender and an Initial Issuing Bank

 

 

 

 

 

By

/s/ David McCauley

 

 

Name: David McCauley

 

 

Title:   Senior Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Rosalie C. Hawley

 

 

Name: Rosalie C. Hawley

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By

/s/ Brendan Korb

 

 

Name: Brendan Korb

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Baerbel Freudenthaler

 

 

Name: Baerbel Freudenthaler

 

 

Title:   Managing Director

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By

/s/ Stephen A. Maenhout

 

 

Name: Stephen A. Maenhout

 

 

Title:   Senior Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By

/s/ Michael King

 

 

Name: Michael King

 

 

Title:   Authorized Signatory

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Marcus M. Tarkington

 

 

Name: Marcus M. Tarkington

 

 

Title:   Director

 

 

 

 

 

 

 

By

/s/ Michael Shannon

 

 

Name: Michael Shannon

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By

/s/ Jason Deegan

 

 

Name: Jason Deegan

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Mike Gifford

 

 

Name: Mike Gifford

 

 

Title:   V.P.

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Steven Dixon

 

 

Name: Steven Dixon

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Raj Nambiar

 

 

Name: Raj Nambiar

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title:   Authorized Signatory

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Michael Fornal

 

 

Name: Michael Fornal

 

 

Title:   Vice President

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Edward Chen

 

 

Name: Edward Chen

 

 

Title:   Senior VP & General Manager

 

[SDI — SECOND A&R CREDIT AGREEMENT — SIGNATURE PAGE]

 

--------------------------------------------------------------------------------